

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF OCTOBER 27, 2017
by and among
GLADSTONE COMMERCIAL LIMITED PARTNERSHIP,
AS BORROWER,
GLADSTONE COMMERCIAL CORPORATION,
AS A GUARANTOR,
KEYBANK NATIONAL ASSOCIATION,
THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT
and
OTHER LENDERS THAT MAY BECOME
PARTIES TO THIS AGREEMENT,
KEYBANK NATIONAL ASSOCIATION,
AS AGENT,
FIFTH THIRD BANK, AN OHIO BANKING CORPORATION,
AS DOCUMENTATION AGENT,
and
KEYBANC CAPITAL MARKETS,
AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER



§1.
DEFINITIONS AND RULES OF INTERPRETATION.    1

§1.1
Definitions    1

§1.2
Rules of Interpretation    36

§2.
THE CREDIT FACILITY.    37

§2.1
Revolving Credit Loans    37

§2.2
Commitment to Lend Term Loan..    38

§2.3
Unused Fee    39

§2.4
Reduction and Termination of the Revolving Credit Commitments    40

§2.5
[Intentionally omitted.]    40

§2.6
Interest on Loans    40

§2.7
Requests for Revolving Credit Loans    41

§2.8
Funds for Loans    41

§2.9
Use of Proceeds    42

§2.10
Letters of Credit    42

§2.11
Increase in Total Commitment    46

§2.12
Extension of Revolving Credit Maturity Date    49

§2.13
Defaulting Lenders    49

§3.
REPAYMENT OF THE LOANS.    53

§3.1
Stated Maturity    53

§3.2
Mandatory Prepayments    53

§3.3
Optional Prepayments    53

§3.4
Partial Prepayments    54

§3.5
Effect of Prepayments    54

§4.
CERTAIN GENERAL PROVISIONS.    54

§4.1
Conversion Options    54

§4.2
Fees    55

§4.3
Rates    55

§4.4
Funds for Payments    55

§4.5
Computations    60

§4.6
Suspension of LIBOR Rate Loans    60

§4.7
Illegality    61

§4.8
Additional Interest    61

§4.9
Additional Costs, Etc    61

§4.10
Capital Adequacy    62

§4.11
Breakage Costs    63

§4.12
Default Interest    63

§4.13
Certificate    63

§4.14
Limitation on Interest    63

§4.15
Certain Provisions Relating to Increased Costs    63

§4.16
Delay in Requests    64

§5.
UNSECURED OBLIGATIONS.    64

§5.1
Unsecured Obligations    64

§5.2
Additional Subsidiary Guarantors    65

§5.3
Release of a Subsidiary Guarantor    65

§6.
REPRESENTATIONS AND WARRANTIES.    66

§6.1
Corporate Authority, Etc    66

§6.2
Governmental Approvals    67

§6.3
Title to Properties    67

§6.4
Financial Statements    67

§6.5
No Material Changes    68

§6.6
Franchises, Patents, Copyrights, Etc    68

§6.7
Litigation    68

§6.8
No Material Adverse Contracts, Etc    68

§6.9
Compliance with Other Instruments, Laws, Etc    68

§6.10
Tax Status    69

§6.11
No Event of Default    69

§6.12
Investment Company Act    69

§6.13
Absence of Liens    69

§6.14
[Intentionally Omitted]    69

§6.15
Certain Transactions    69

§6.16
Employee Benefit Plans    70

§6.17
Disclosure    70

§6.18
Place of Business    70

§6.19
Regulations T, U and X    70

§6.20
Environmental Compliance    71

§6.21
Subsidiaries; Organizational Structure    72

§6.22
[Intentionally Omitted]    72

§6.23
Property    72

§6.24
Brokers    73

§6.25
Other Debt    73

§6.26
Solvency    74

§6.27
No Bankruptcy Filing    74

§6.28
No Fraudulent Intent    74

§6.29
Transaction in Best Interests of Borrower; Consideration    74

§6.30
Contribution Agreement    74

§6.31
OFAC        74

§6.32
Subject Properties    75

§7.
AFFIRMATIVE COVENANTS.    75

§7.1
Punctual Payment    75

§7.2
Maintenance of Office    75

§7.3
Records and Accounts    76

§7.4
Financial Statements, Certificates and Information    76

§7.5
Notices    78

§7.6
Existence; Maintenance of Properties    80

§7.7
Insurance    80

§7.8
Taxes; Liens    81

§7.9
Inspection of Properties and Books    81

§7.10
Compliance with Laws, Contracts, Licenses, and Permits    82

§7.11
Further Assurances    82

§7.12
Limiting Agreements    82

§7.13
Business Operations    82

§7.14
Distributions of Income to the Borrower    83

§7.15
Plan Assets    83

§7.16
Unencumbered Properties    83

§7.17
Sanctions Laws and Regulations    85

§8.
NEGATIVE COVENANTS.    85

§8.1
Restrictions on Indebtedness    85

§8.2
Restrictions on Liens, Etc    87

§8.3
Restrictions on Investments    88

§8.4
Merger, Consolidation    90

§8.5
Sale and Leaseback    90

§8.6
Compliance with Environmental Laws    91

§8.7
Distributions    92

§8.8
Asset Sales    93

§8.9
Restriction on Prepayment of Indebtedness    93

§8.10
Derivatives Contracts    93

§8.11
Transactions with Affiliates    93

§8.12
Equity Pledges    94

§8.13
Maximum Tenant Concentration    94

§8.14
Minimum Lease Term    94

§8.15
Parent Restrictions    94

§9.
FINANCIAL COVENANTS.    94

§9.1
[Intentionally Omitted.]    94

§9.2
Unencumbered Leverage Ratio    94

§9.3
Minimum Unencumbered Debt Yield Ratio    95

§9.4
Unencumbered Debt Service Coverage Ratio    95

§9.5
Total Leverage Ratio    95

§9.6
Consolidated EBITDA to Consolidated Fixed Charges    95

§9.7
Minimum Consolidated Tangible Net Worth    95

§9.8
Debt Yield Ratio    95

§9.9
Variable Rate Debt    95

§9.10
Maximum Secured Debt Ratio    96

§10.
CLOSING CONDITIONS.    96

§10.1
Loan Documents    96

§10.2
Certified Copies of Organizational Documents    96

§10.3
Resolutions    96

§10.4
Incumbency Certificate; Authorized Signers    96

§10.5
Opinion of Counsel    97

§10.6
Payment of Fees    97

§10.7
No Material Adverse Change    97

§10.8
Performance; No Default    97

§10.9
Representations and Warranties    97

§10.10
Proceedings and Documents    97

§10.11
Eligible Real Estate Qualification Documents    97

§10.12
Compliance Certificate    97

§10.13
Consents    97

§10.14
Contribution Agreement    98

§10.15
Unencumbered Asset Certificate..    98

§10.16
Other        98

§11.
CONDITIONS TO ALL BORROWINGS.    98

§11.1
Prior Conditions Satisfied    98

§11.2
Representations True; No Default    98

§11.3
Borrowing Documents    98

§12.
EVENTS OF DEFAULT; ACCELERATION; ETC.    98

§12.1
Events of Default and Acceleration    98

§12.2
Certain Cure Periods; Limitation of Cure Periods    102

§12.3
Termination of Commitments    103

§12.4
Remedies    103

§12.5
Distribution of Proceeds    103

§12.6
Collateral Account    104

§13.
SETOFF.    105

§14.
THE AGENT.    106

§14.1
Authorization    106

§14.2
Employees and Agents    106

§14.3
No Liability    106

§14.4
No Representations    107

§14.5
Payments    107

§14.6
Holders of Notes    108

§14.7
Indemnity    108

§14.8
Agent as Lender    108

§14.9
Resignation    108

§14.10
Duties in the Case of Enforcement    109

§14.11
Bankruptcy    109

§14.12
Reliance by Agent    110

§14.13
Approvals    110

§14.14
Borrower Not Beneficiary    110

§15.
EXPENSES.    111

§16.
INDEMNIFICATION.    111

§17.
SURVIVAL OF COVENANTS, ETC.    112

§18.
ASSIGNMENT AND PARTICIPATION.    113

§18.1
Conditions to Assignment by Lenders    113

§18.2
Register    114

§18.3
New Notes    114

§18.4
Participations    115

§18.5
Pledge by Lender    115

§18.6
No Assignment by Borrower    115

§18.7
Disclosure    116

§18.8
Amendments to Loan Documents    116

§18.9
Mandatory Assignment    117

§18.10
Titled Agents    117

§19.
NOTICES.    117

§20.
RELATIONSHIP.    119

§21.
GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.    120

§22.
HEADINGS.    120

§23.
COUNTERPARTS.    120

§24.
ENTIRE AGREEMENT, ETC.    121

§25.
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.    121

§26.
DEALINGS WITH THE BORROWER.    121

§27.
CONSENTS, AMENDMENTS, WAIVERS, ETC.    122

§28.
SEVERABILITY.    123

§29.
TIME OF THE ESSENCE.    124

§30.
NO UNWRITTEN AGREEMENTS.    124

§31.
REPLACEMENT NOTES.    124

§32.
NO THIRD PARTIES BENEFITED.    124

§33.
PATRIOT ACT.    124

§34.
ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.    125

§35.
AMENDMENT AND RESTATEMENT OF LOAN DOCUMENTS.    125

§36.
WAIVER OF CLAIMS.    126






EXHIBITS AND SCHEDULES
Exhibit A-1    FORM OF REVOLVING CREDIT NOTE
Exhibit A-2    FORM OF TERM LOAN NOTE
Exhibit B    FORM OF JOINDER AGREEMENT
Exhibit C    FORM OF REQUEST FOR LOAN
Exhibit D    FORM OF LETTER OF CREDIT REQUEST
Exhibit E    FORM OF UNENCUMBERED ASSET CERTIFICATE
Exhibit F    FORM OF COMPLIANCE CERTIFICATE
Exhibit G    FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
Exhibit H    FORM OF LETTER OF CREDIT APPLICATION
Exhibit I-1    FORM OF U.S. TAX COMPLIANCE CERTIFICATE
Exhibit I-2    FORM OF U.S. TAX COMPLIANCE CERTIFICATE
Exhibit I-3    FORM OF U.S. TAX COMPLIANCE CERTIFICATE
Exhibit I-4    FORM OF U.S. TAX COMPLIANCE CERTIFICATE
Schedule 1    LENDERS AND COMMITMENTS
Schedule 1.2    SUBJECT PROPERTIES
Schedule 6.3    LIST OF ALL ENCUMBRANCES ON ASSETS
Schedule 6.5    NO MATERIAL CHANGES
Schedule 6.7    PENDING LITIGATION
Schedule 6.15    CERTAIN TRANSACTIONS
Schedule 6.20(b)    ENVIRONMENTAL NOTICES AND ACTIONS
Schedule 6.20(c)    ENVIRONMENTAL RELEASES
Schedule 6.21    SUBSIDIARIES AND UNCONSOLIDATED AFFILIATES
Schedule 6.22
MONETARY DEFAULTS UNDER LEASES SET FORTH IN RENT ROLL

Schedule 6.23    MANAGEMENT AGREEMENTS
Schedule 6.25    MATERIAL LOAN AGREEMENTS



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made as
of the 27th day of October, 2017, by and among GLADSTONE COMMERCIAL LIMITED
PARTNERSHIP, a Delaware limited partnership (“Borrower”), GLADSTONE COMMERCIAL
CORPORATION, a Maryland corporation (“Parent”), KEYBANK NATIONAL ASSOCIATION
(“KeyBank”), the other lending institutions which are parties to this Agreement
as “Lenders”, and the other lending institutions that may become parties hereto
pursuant to §18 (together with KeyBank, the “Lenders”), KEYBANK NATIONAL
ASSOCIATION, as Agent for the Lenders (the “Agent”), FIFTH THIRD BANK, an Ohio
banking corporation, as Documentation Agent, and KEYBANC CAPITAL MARKETS, as
Sole Lead Arranger and Sole Book Manager.
R E C I T A L S
WHEREAS, the Borrower, KeyBank, individually and as administrative agent, and
the other parties thereto have entered into that certain First Amended and
Restated Credit Agreement dated as of October 5, 2015, as amended by the First
Amendment to First Amended and Restated Credit Agreement dated as of December
29, 2016 (collectively, the “Original Credit Agreement”); and
WHEREAS, Borrower has requested that Agent and the Lenders make certain
modifications to the Original Credit Agreement;
WHEREAS, the Borrower, the Agent and the Lenders desire to amend and restate the
Original Credit Agreement in its entirety;
NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby amend and restate the
Original Credit Agreement in its entirety and covenant and agree as follows:
§1.DEFINITIONS AND RULES OF INTERPRETATION.
§1.1    Definitions. The following terms shall have the meanings set forth in
this §l or elsewhere in the provisions of this Agreement referred to below:
Additional Commitment Request Notice. See §2.11(a).
Additional Guarantor. Each additional Subsidiary of Borrower or Parent which
becomes a Guarantor pursuant to §5.2.
Affected Lender. See §4.15.
Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the stock, shares,
voting trust certificates, beneficial interest, partnership interests, member
interests or other interests having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise, or (b) the ownership of (i) a general partnership
interest, (ii) a managing member’s or manager’s interest in a limited liability
company or (iii) a limited partnership interest or preferred stock (or other
ownership interest) representing ten percent (10%) or more of the outstanding
limited partnership interests, preferred stock or other ownership interests of
such Person.
Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.
Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.
Agent’s Special Counsel. Dentons US LLP or such other counsel as selected by
Agent.
Agreement. This Second Amended and Restated Credit Agreement, including the
Schedules and Exhibits hereto.
Agreement Regarding Fees. See §4.2.
Applicable Law. Collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
Applicable Margin.
(a)    From and after the date of this Agreement (and unless and until the
Borrower and/or Parent obtains an Investment Grade Rating and Borrower elects to
have the Applicable Margin determined pursuant to subparagraph (b) below), the
Applicable Margin for LIBOR Rate Loans and Base Rate Loans shall be a percentage
per annum as set forth below based on the ratio of the Consolidated Total
Indebtedness to the Consolidated Total Asset Value:
Pricing Level
Ratio
Revolving Credit LIBOR Rate Loans
Revolving Credit Base Rate Loans
Term LIBOR Rate Loans
Term Base Rate Loans
1
Less than or equal to 45%
1.50
%
0.50
%
1.45
%
0.45
%
2
Greater than 45% but less than or equal to 50%
1.75
%
0.75
%
1.70
%
0.70
%
3
Greater than 50% but less than or equal to 55%
2.00
%
1.00
%
1.95
%
0.95
%
4
Greater than 55%
2.25
%
1.25
%
2.20
%
1.20
%

The initial Applicable Margin shall be at Pricing Level 2. The Applicable Margin
shall not be adjusted based upon such ratio, if at all, until the first (1st)
Business Day following the delivery by Parent to the Agent of the Compliance
Certificate at the end of a calendar quarter. In the event that Parent shall
fail to deliver to the Agent a quarterly Compliance Certificate on or before the
date required by §7.4(c), then without limiting any other rights of the Agent
and the Lenders under this Agreement, the Applicable Margin shall be at Pricing
Level 4 until such failure is cured within any applicable cure period, in which
event the Applicable Margin shall adjust, if necessary, on the first (1st)
Business Day following receipt of such Compliance Certificate.
In the event that the Agent and Parent determine that any financial statements
previously delivered were incorrect or inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) Parent shall as soon as
practicable deliver to the Agent the corrected financial statements for such
Applicable Period, (ii) the Applicable Margin shall be determined as if the
Pricing Level for such higher Applicable Margin were applicable for such
Applicable Period, and (iii) the Borrower shall within five (5) Business Days of
demand thereof by the Agent pay to the Agent the accrued additional amount owing
as a result of such increased Applicable Margin for such Applicable Period,
which payment shall be promptly applied by the Agent in accordance with this
Agreement.
(b)    From and after the time that Agent first receives written notice from
Borrower that Borrower and/or Parent has first obtained an Investment Grade
Rating and that Borrower elects to use such Investment Grade Rating as the basis
for the Applicable Margin, the Applicable Margin shall mean, as of any date of
determination, a percentage per annum determined by reference to the Credit
Rating Level as set forth below (provided that any accrued interest payable at
the Applicable Margin determined by reference to the ratio of Consolidated Total
Indebtedness to Consolidated Total Asset Value shall be payable as provided in
§2.6):
Pricing Level
Credit Rating Level
Revolving Credit LIBOR Rate Loans
Revolving Credit Base Rate Loans
Term LIBOR Rate Loans
Term Base Rate Loans
1
Credit Rating Level 1
0.825%
0.00%
0.90%
0.00%
2
Credit Rating Level 2
0.875%
0.00%
0.95%
0.00%
3
Credit Rating Level 3
1.00%
0.10%
1.10%
0.10%
4
Credit Rating Level 4
1.20%
0.20%
1.35%
0.35%
5
Credit Rating Level 5
1.55%
0.55%
1.75%
0.75%
 
 
 
 
 
 

At such time as this subparagraph (b) is applicable, the Applicable Margin for
each Base Rate Loan shall be determined by reference to the Credit Rating Level
in effect from time to time, and the Applicable Margin for any Interest Period
for all LIBOR Rate Loans comprising part of the same borrowing shall be
determined by reference to the Credit Rating Level in effect on the first (1st)
day of such Interest Period; provided, however that no change in the Applicable
Margin resulting from the application of the Credit Rating Levels or a change in
the Credit Rating Level shall be effective until three (3) Business Days after
the date on which the Agent receives written notice of the application of the
Credit Rating Levels or a change in such Credit Rating Level. From and after the
first time that the Applicable Margin is based on Borrower’s or Parent’s Credit
Rating Level, the Applicable Margin shall no longer be calculated by reference
to the ratio of Consolidated Total Indebtedness to Consolidated Total Asset
Value.
Arranger. KeyBanc Capital Markets or any successor.
Assignment and Acceptance Agreement. See §18.1.
Authorized Officer. Any of the following Persons: David Gladstone, Robert
Cutlip, Michael LiCalsi, Michael Sodo, Jay Beckhorn and such other Persons as
Borrower shall designate in a written notice to Agent.
Bail-In Action. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
    Financial Institution.
Bail-In Legislation. With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.
Balance Sheet Date. June 30, 2017.
Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.
Base Rate. The greatest of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate”,
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate or
(c) the then applicable LIBOR for a one month interest period plus one percent
(1.0%) per annum. The Base Rate is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer. Any change in
the rate of interest payable hereunder resulting from a change in the Base Rate
shall become effective as of the opening of business on the day on which such
change in the Base Rate becomes effective, without notice or demand of any kind.
Base Rate Loans. Collectively, the Revolving Credit Base Rate Loans and the Term
Base Rate Loans, bearing interest calculated by reference to the Base Rate.
Borrower. As defined in the preamble hereto.
Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
LIBOR, actually incurred (or reasonably expected to be actually incurred) in
connection with (i) any payment of any portion of the Loans bearing interest at
LIBOR prior to the termination of any applicable Interest Period, (ii) the
conversion of a LIBOR Rate Loan to any other applicable interest rate on a date
other than the last day of the relevant Interest Period, or (iii) the failure of
Borrower to draw down, on the first day of the applicable Interest Period, any
amount as to which Borrower has elected a LIBOR Rate Loan.
Brookwood Landlord. AL13 Brookwood LLC, a Delaware limited liability company, as
assignee of Brookwood Parkway, LLC, a South Carolina limited liability company.
Brookwood Lease. That certain Lease Agreement, dated July 25, 2012, between
Brookwood Landlord and Brookwood Tenant, as amended by that certain First
Amendment to Lease Agreement and Work Agreement, dated April 29, 2013 but
effective March 22, 2013, between Brookwood Landlord and Brookwood Tenant, that
certain Second Amendment to Lease Agreement and Landlord Expansion Work
Agreement, dated October 10, 2016, between Brookwood Landlord and Brookwood
Tenant and that certain Certificate Confirming Lease Expansion Commencement Date
executed by Brookwood Landlord and Brookwood Tenant.
Brookwood Parkway. The Subject Property having an address of 17499 Brookwood
Parkway in Vance, Alabama and owned by Brookwood Landlord.
Brookwood Tenant. Lear Operations Corporation, a Delaware corporation.
Building. With respect to each Subject Property or parcel of Real Estate, all of
the buildings, structures and improvements now or hereafter located thereon.
Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.
Calculation Period. With respect to any calculation made, the four (4) fiscal
quarters most recently ended; provided, however, that for purposes of
calculating Consolidated Net Operating Income and Unencumbered Net Operating
Income attributable to Brookwood Parkway pursuant to the last sentence of such
defined terms, “Calculation Period” shall mean a period of four (4) fiscal
quarters that includes one or more fiscal quarters most recently ended and, to
the extent applicable, future fiscal quarters, all as contemplated by such
defined terms.
Capitalization Rate. The Capitalization Rate shall be equal to, (a) for any Real
Estate, or portion thereof, which is leased to Investment Grade Tenants with
respect to which the applicable Lease(s) have an average remaining lease term of
at least three (3) years remaining at the time of determination, seven and
three-quarters percent (7.75%) (provided, for the avoidance of doubt, that if
only a portion of any such Real Estate is leased to Investment Grade Tenant(s)
with respect to which the applicable Lease(s) have an average remaining lease
term of at least three (3) years remaining at the time of determination, then
the capitalization rate of seven and three-quarters percent (7.75%) shall only
apply to the income from such Real Estate that is attributable to such
qualifying Lease(s)), and (b) for all Real Estate, or portion thereof, except
the Real Estate which is included in clause (a) above, eight and one-quarter
percent (8.25%); provided, however, for purposes of §8.5, the Capitalization
Rate shall be equal to nine and one-half percent (9.50%).
Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.
Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one (1) year from
such date, (ii) time deposits and certificates of deposits having maturities of
not more than one (1) year from such date and issued by any domestic commercial
bank having, (A) senior long term unsecured debt rated at least A or the
equivalent thereof by S&P or A2 or the equivalent thereof by Moody’s and
(B) capital and surplus in excess of $100,000,000.00, (iii) commercial paper
rated at least A-1 or the equivalent thereof by S&P or P-1 or the equivalent
thereof by Moody’s and in either case maturing within one hundred twenty (120)
days from such date, and (iv) shares of any money market mutual fund rated at
least AAA or the equivalent thereof by S&P or at least Aaa or the equivalent
thereof by Moody’s.
CERCLA. See §6.20.
Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any shareholder
owning a five percent (5%) or greater interest in the Parent) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of forty
nine percent (49%) of the common shares of Parent on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right); or
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors of Parent cease to be composed of individuals (i) who
were members of that board on the first day of such period, (ii) whose election
or nomination to that board was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or (iii) whose election or nomination to that board was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board; or
(c)    Parent fails to own, directly or indirectly, at least fifty one percent
(51%) of the economic, voting and beneficial interests in Borrower and the
Trust, shall fail to own such interests free of any lien, encumbrance or other
adverse claim, or shall fail to control the management and policies of the
Trust; or
(d)    The Trust shall fail to be the sole general partner of Borrower, shall
fail to own such general partnership interest in Borrower free of any lien,
encumbrance or other adverse claim, or shall fail to control the management and
policies of Borrower; or
(e)    Borrower fails to own directly or indirectly, free of any lien,
encumbrance or other adverse claim (except those granted in favor of Agent
pursuant to the Loan Documents), at least one hundred percent (100%) of the
economic, voting and beneficial interest of each Unencumbered Property
Subsidiary.
Change in Law. The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
Closing Date. The date of this Agreement.
Code. The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder having the force of law.
Collateral Account. A special deposit account established by the Agent pursuant
to §12.6 and under its sole dominion and control.
Commitment. With respect to each Lender, the aggregate of (a) the Revolving
Credit Commitment of such Lender and (b) the Term Loan Commitment of such
Lender.
Commitment Increase. An increase in the Total Revolving Credit Commitment and/or
the Total Term Loan Commitment pursuant to §2.11.
Commitment Increase Date. See §2.11(a).
Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if any of the Commitments of the Lenders have been
terminated as provided in this Agreement, then the Commitment of each Lender
shall be determined based on the Commitment Percentage of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.
Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.
Communications. See §7.4.
Compliance Certificate. See §7.4(c).
Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.
Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.
Consolidated EBITDA. For any period, an amount equal to the EBITDA of Borrower
and its Subsidiaries for such period determined on a Consolidated basis.
Consolidated Fixed Charges. For any period, the sum of (a) Consolidated Interest
Expense for such period, plus (b) all regularly scheduled principal payments
made with respect to Indebtedness of Parent and its Subsidiaries during such
period, other than any balloon, bullet or similar principal payment which repays
such Indebtedness in full, plus (c) all Preferred Distributions for such period.
Such Person’s Equity Percentage in the Fixed Charges of its Unconsolidated
Affiliates shall be included in the determination of Fixed Charges. Consolidated
Fixed Charges shall not include dividends paid or payable on account of any
common stock issued by Parent or the Borrower, including any Senior Common
Stock.
Consolidated Interest Expense. For any period, without duplication, (a) total
Interest Expense of Parent and its Subsidiaries determined on a Consolidated
basis for such period, plus (b) such Person’s Equity Percentage of Interest
Expense of its Unconsolidated Affiliates for such period.
Consolidated Net Operating Income. For any Real Estate and for a given period,
an amount equal to the sum of (a) the rents and other revenues for such Real
Estate for such period received in the ordinary course of business (excluding
pre-paid rents and revenues and security deposits except to the extent applied
in satisfaction of tenants’ obligations for rent) minus (b) all expenses
incurred and related to the ownership, operation or maintenance of such Real
Estate for such period, but specifically excluding general overhead expenses of
the Borrower and its Subsidiaries, any property management fees, debt service
charges, income taxes, depreciation, amortization and other non‑cash expenses,
minus (c) the greater of (i) actual property management expenses of such Real
Estate or (ii) an amount equal to two percent (2.0%) of the gross revenues from
such Real Estate. Consolidated Net Operating Income shall be adjusted to remove
any impact from straight-line rent leveling adjustments (in excess of ten
percent (10%) of rental income as reported on the GAAP operating statement)
required under GAAP. For purposes of calculating Consolidated Net Operating
Income attributable to Brookwood Parkway upon Rent Commencement, such
Consolidated Net Operating Income shall be calculated as follows provided the
Brookwood Lease is in full force and effect and no default exists under such
Lease such that the Brookwood Landlord or Brookwood Tenant may exercise any
right of termination thereunder: (i) at the end of the first fiscal quarter
immediately following Rent Commencement by adding actual historical results for
such Subject Property for such fiscal quarter and Pro Forma Net Operating Income
for the immediately following three (3) fiscal quarters, (ii) at the end of the
second fiscal quarter immediately following Rent Commencement by adding actual
historical results for such Subject Property for such two fiscal quarters and
Pro Forma Net Operating Income for the immediately following two (2) fiscal
quarters, (iii) at the end of the third fiscal quarter immediately following
Rent Commencement by adding actual historical results for such Subject Property
for such three fiscal quarters and Pro Forma Net Operating Income for the
immediately following one (1) fiscal quarter and (iv) at the end of the fourth
fiscal quarter immediately following Rent Commencement and thereafter by using
actual historical results for such Subject Property for the prior four fiscal
quarters most recently ended. For the avoidance of doubt, upon Rent
Commencement, Consolidated Net Operating Income attributable to Brookwood
Parkway shall be calculated without regard to Consolidated Net Operating Income
for such Subject Property prior to Rent Commencement.
Consolidated Tangible Net Worth. As of any date of determination, the amount by
which Consolidated Total Asset Value exceeds Consolidated Total Indebtedness.
Consolidated Total Asset Value. On a Consolidated basis for the Parent and its
Subsidiaries, Consolidated Total Asset Value shall mean the sum (without
duplication) of:
(a)    (x) the Consolidated Net Operating Income for the Calculation Period of
all Real Estate owned by Parent, the Borrower or any of their respective
Subsidiaries for four (4) full fiscal quarters or more (other than Consolidated
Net Operating Income from any Real Estate whose inclusion in the calculation of
Consolidated Total Asset Value was pursuant to clauses (d) and (e) of this
definition) annualized, as applicable, with the product thereof being divided by
(y) the applicable Capitalization Rate; plus
(b)    the book value determined in accordance with GAAP of all Real Estate
(other than the Subject Properties) owned by Parent, the Borrower or any of
their respective Subsidiaries for less than four (4) full fiscal quarters; plus
(c)    the book value determined in accordance with GAAP of all Mortgage
Receivables, Second Lien Mortgage Receivables and Mezzanine Loans owned by
Parent, the Borrower or any of their respective Subsidiaries; plus
(d)    the book value determined in accordance with GAAP of all Development
Properties owned by Parent, the Borrower or any of their respective
Subsidiaries; plus
(e)    the book value determined in accordance with GAAP of all Unimproved Land
owned by Parent, the Borrower or any of their respective Subsidiaries; plus
(f)    the aggregate amount of all Unrestricted Cash and Cash Equivalents of
Parent, the Borrower and their respective Subsidiaries as of the date of
determination; plus
(g)    with respect to any Real Estate owned by an Unconsolidated Affiliate of
the Borrower for (x) less than four (4) full fiscal quarters or (y) consisting
of Development Properties or Unimproved Land, an amount equal to Borrower’s
Equity Percentage in such Unconsolidated Affiliate multiplied by the book value
determined in accordance with GAAP of all Real Estate; plus
(h)    with respect to any Real Estate owned by an Unconsolidated Affiliate of
the Borrower for four (4) full fiscal quarters or more (except for any Real
Estate owned by an Unconsolidated Affiliate of the Borrower which is a
Development Property or is Unimproved Land whose inclusion in the calculation of
Consolidated Total Asset Value was pursuant to clause (g) above), (x) the
Consolidated Net Operating Income for the Calculation Period of such Real Estate
annualized, as applicable, multiplied by (x) an amount equal to Borrower’s
Equity Percentage in such Unconsolidated Affiliate, with the product thereof
being divided by (z) the applicable Capitalization Rate; plus
(i)    with respect to any Mortgage Receivable, Second Lien Mortgage Receivable
or Mezzanine Loan owned by an Unconsolidated Affiliate of Borrower, Borrower’s
Equity Percentage in such Unconsolidated Affiliate multiplied by the book value
determined in accordance with GAAP of all such Mortgage Receivables, Second Lien
Mortgage Receivables and Mezzanine Loans.
Consolidated Total Asset Value will be adjusted, as appropriate, for
acquisitions, dispositions and other changes to the portfolio during the
calendar quarter most recently ended prior to a date of determination.
Consolidated Total Equity Pledge Secured Debt. On any date of determination, all
Equity Pledge Secured Debt of Parent and its Subsidiaries determined on a
Consolidated basis and shall include (without duplication) such Person’s Equity
Percentage of the Equity Pledge Secured Debt of its Unconsolidated Affiliates.
Consolidated Total Indebtedness. All indebtedness of Parent and its Subsidiaries
determined on a Consolidated basis and all Indebtedness of Parent and its
Subsidiaries determined on a Consolidated basis, whether or not so classified.
Consolidated Total Indebtedness shall not include Trust Preferred Equity or
Mandatorily Redeemable Stock. Consolidated Total Indebtedness shall include
(without duplication), such Person’s Equity Percentage of the foregoing of its
Unconsolidated Affiliates.
Consolidated Total Secured Debt. On any date of determination, all Secured Debt
(other than Equity Pledge Secured Debt) of Parent and its Subsidiaries
determined on a Consolidated basis and shall include (without duplication) such
Person’s Equity Percentage of the Secured Debt (other than Equity Pledge Secured
Debt) of its Unconsolidated Affiliates.
Consolidated Total Unsecured Debt. On any date of determination, all Unsecured
Debt of Parent and its Subsidiaries determined on a Consolidated basis and shall
include (without duplication) such Person’s Equity Percentage of the Unsecured
Debt of its Unconsolidated Affiliates.
Construction in Progress. On a consolidated basis for Borrower and its
Subsidiaries, the sum of all cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) in
accordance with GAAP on properties that are under construction or with respect
to which construction is reasonably scheduled to commence within twelve (12)
months of the relevant determination. For the purposes of calculating
Construction in Progress of Borrower and its Subsidiaries with respect to
properties under construction of Unconsolidated Affiliates, the Construction in
Progress of Borrower and its Subsidiaries shall be the lesser of (a) the
Investment of Borrower or its Subsidiary in the applicable Unconsolidated
Affiliate or (b) the Borrower’s or such Subsidiary’s pro rata share (based upon
the Equity Percentage of such Person in such Unconsolidated Affiliate) of such
Unconsolidated Affiliate’s Construction in Progress.
Contribution Agreement. That certain Second Amended and Restated Contribution
Agreement dated of even date herewith among the Borrower, the Guarantors and
each Additional Guarantor which may hereafter become a party thereto, as the
same may be modified, amended or ratified from time to time.
Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.
Credit Rating. As of any date of determination, the highest credit rating
assigned to Borrower’s or Parent’s long-term senior unsecured non-credit
enhanced debt by any of the Rating Agencies as determined pursuant to this
definition. A credit rating of BBB- from S&P or Fitch shall be equivalent to a
credit rating of Baa3 from Moody’s and vice versa. A credit rating of BBB from
S&P or Fitch shall be equivalent to a credit rating of Baa2 from Moody’s and
vice versa. A credit rating of BBB+ from S&P or Fitch shall be equivalent to a
credit rating of Baa1 by Moody’s and vice versa. A credit rating of A- from S&P
or Fitch shall be equivalent to a credit rating of A3 by Moody’s and vice versa.
It is the intention of the parties that Borrower or Parent shall obtain a credit
rating from either or both of S&P or Moody’s, but may also seek an additional
credit rating from Fitch, and the Borrower shall be entitled to the benefit of
the Credit Rating Level for any such credit rating subject to the terms and
conditions of this definition. If Borrower shall have obtained a credit rating
from two or more of the Rating Agencies, the highest of the ratings shall
control, provided that the next highest rating is only one level below that of
the highest rating. If the rating which is second from highest is more than one
level below that of the highest rating, the operative rating would be deemed to
be one rating level higher than the rating which is second from highest. In the
event that Borrower and/or Parent shall have obtained a credit rating from two
or more of the Rating Agencies and shall thereafter lose such rating (whether as
a result of a withdrawal, suspension, election to not obtain a rating, or
otherwise) from one of the Rating Agencies (unless if such lost rating was
provided by Fitch), the operative rating would be deemed to be one rating level
lower than the highest remaining rating; provided, however, that if at any time
the only remaining credit rating has been issued by Fitch, Borrower and/or
Parent shall be deemed for the purposes hereof not to have a Credit Rating and
Credit Rating Level 5 shall apply. In the event that Borrower and/or Parent
shall have obtained a credit rating from one or more of the Rating Agencies and
shall thereafter lose such ratings (whether as a result of withdrawal,
suspension, election to not obtain a rating, or otherwise) from each of the
Rating Agencies, Borrower and/or Parent shall be deemed for the purposes hereof
not to have a Credit Rating and Credit Rating Level 5 shall apply. If at any
time any of the Rating Agencies shall no longer perform the functions of a
securities rating agency, then the Borrower and the Agent shall promptly
negotiate in good faith to agree upon a substitute rating agency or agencies
(and to correlate the system of ratings of each substitute rating agency with
that of the rating agency being replaced), and pending such amendment, the
credit rating of the other of the Rating Agencies, if one has been provided,
shall continue to apply (provided that if the only remaining credit rating has
been issued by Fitch, Borrower and/or Parent shall be deemed for the purposes
hereof not to have a Credit Rating and Credit Rating Level 5 shall apply).
Credit Rating Level. One of the following five (5) pricing levels, as
applicable, and provided, further, that, from and after the time that Agent
receives written notice that Borrower and/or Parent has first obtained an
Investment Grade Rating and Borrower has elected to use the Credit Rating of
Borrower or Parent as the basis for the Applicable Margin:
“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A- by S&P or Fitch
or A3 by Moody’s;
“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P or
Fitch or Baa1 by Moody’s and Credit Rating Level 1 is not applicable; and
“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P or Fitch
or Baa2 by Moody’s and Credit Rating Levels 1 and 2 are not applicable;
“Credit Rating Level 4” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P or
Fitch or Baa3 by Moody’s and Credit Rating Levels 1, 2 and 3 are not applicable;
and
“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P or Fitch or Baa3 by
Moody’s or there is no Credit Rating.
Debt Yield Ratio. As of the date of any determination, the ratio (expressed as a
percentage) of (a) Consolidated EBITDA for the Calculation Period, annualized as
applicable, to (b) Consolidated Total Indebtedness. For purposes of the
calculation of Debt Yield Ratio, when calculating Consolidated EBITDA for any
Real Estate not owned and operated by a Subsidiary for a full Calculation
Period, the Consolidated EBITDA attributable to such Real Estate shall be
calculated using the sum of (i) the actual historical results for the period
that the Real Estate was owned and operated by the Subsidiary plus (ii) the
proforma results, as reasonably approved by the Agent, for the future period
necessary to achieve a full Calculation Period number.
Default. See §12.1.
Default Rate. See §4.12.
Defaulting Lender. Any Lender that, as reasonably determined by the Agent,
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit, within
two (2) Business Days of the date required to be funded by it hereunder and such
failure is continuing, unless such failure arises out of such Lender’s good
faith determination that a condition precedent to funding (specifically
identified) has not been satisfied, (b) (i) has notified the Borrower or the
Agent that it does not intend to comply with its funding obligations hereunder
or (ii) has made a public statement to that effect with respect to its funding
obligations under other agreements generally in which it commits to extend
credit, unless with respect to this clause (b), such failure arises from such
Lender’s good faith determination that a condition precedent to funding
(specifically identified) has not been satisfied, (c) has failed, within two
(2) Business Days after request by the Agent, to confirm in a manner reasonably
satisfactory to the Agent and Borrower that it will comply with its funding
obligations; provided that, notwithstanding the provisions of §2.13, such Lender
shall cease to be a Defaulting Lender upon the Agent’s receipt of confirmation
that such Defaulting Lender will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any bankruptcy, insolvency, reorganization,
liquidation, conservatorship, assignment for the benefit of creditors,
moratorium, receivership, rearrangement or similar debtor relief law of the
United States or other applicable jurisdictions from time to time in effect,
including any law for the appointment of the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (iv) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts of the
United States or from the enforcement of judgments or writs of attachment of its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow, or disaffirm any contracts or agreements made with such
Person. Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to §2.13(g)) upon delivery of written notice of such
determination to the Borrower and each Lender.
Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement. Notwithstanding anything to the
contrary, the term “Derivatives Contract” shall not include rate-lock provisions
with respect to long-term mortgage contracts or repurchase agreements not
otherwise prohibited by this Agreement.
Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Agent or any Lender).
Designated Person. See §6.31.
Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Parent, the Borrower, or any of their
respective Subsidiaries now or hereafter outstanding, except a dividend payable
solely in Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of Parent, the Borrower or any of their respective Subsidiaries
now or hereafter outstanding; and (c) payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of Parent, the Borrower, or any of their respective
Subsidiaries now or hereafter outstanding.
Directions. See §14.15.
Documentation Agent. Fifth Third Bank, an Ohio banking corporation, but only in
the event that, and for so long as, Fifth Third Bank is a Lender.
Dollars or $. Dollars in lawful currency of the United States of America.
Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Revolving Credit Maturity Date or
the Term Loan Maturity Date, as applicable, is converted in accordance with
§4.1.
EBITDA. With respect to a Person for any period (without duplication): (a) net
income (or loss) of such Person for such period determined on a consolidated
basis in accordance with GAAP, exclusive of the following (but only to the
extent included in the determination of such net income (loss)):
(i) depreciation and amortization expense; (ii) interest expense; (iii) income
tax expense; (iv) gains and losses on the sale of assets and other extraordinary
or non-recurring gains and losses; (v) subordinated management fees;
(vi) distributions to minority owners; and (viii) one-time non‑recurring items;
plus (b) such Person’s pro rata share of EBITDA determined in accordance with
clause (a) above of its Unconsolidated Affiliates. EBITDA shall be adjusted to
remove any impact from (A) straight line rent leveling adjustments (in excess of
ten percent (10%) of rental income as reported on the GAAP operating statement)
required under GAAP and (B) non-cash compensation expenses (to the extent such
adjustments would otherwise have been included in the determination of EBITDA).
For purposes of this definition, nonrecurring items shall be deemed to include,
but not be limited to, (w) transaction costs incurred in connection herewith,
(x) gains and losses on early extinguishment of Indebtedness, (y) non-cash
severance and other non-cash restructuring charges and (z) transaction costs of
acquisitions required to be expensed under FASB ASC 805 which are not permitted
to be capitalized pursuant to GAAP. Notwithstanding the foregoing, to the extent
any nonrecurring items are included in the calculation of EBITDA, such
non-recurring income and expense shall not be annualized for purposes of
calculating Consolidated EBITDA.
Electronic System. See §7.4.
Eligible Real Estate. Real Estate:
(a)    which is wholly-owned in fee (or leased under a ground lease acceptable
to the Agent in its reasonable discretion) by an Unencumbered Property
Subsidiary;
(b)    which is located within the contiguous 48 States of the continental
United States or the District of Columbia;
(c)    which is improved by an income-producing office, industrial,
manufacturing, retail, distribution, medical/healthcare, data center or flex
property, which contains improvements that are in operating condition and
available for occupancy, and with respect to which valid certificates of
occupancy or the equivalent for all buildings thereon have been issued and are
in full force and effect;
(d)    as to which all of the representations set forth in §6 of this Agreement
concerning the Subject Property are true and correct;
(e)    as to which the Agent and the Required Lenders, as applicable, have
received and approved all Eligible Real Estate Qualification Documents, or will
receive and approve them prior to inclusion of such Eligible Real Estate in the
calculation of the Unencumbered Asset Value; and
(f)    which is in compliance with and would not cause a Default under the
provisions of §7.16.
Eligible Real Estate Qualification Documents. See §7.16.
Eligible Tenant. A tenant in Eligible Real Estate that satisfies each of the
following requirements at all times: (i) such tenant is not a natural person and
is a legal operating entity, duly organized and validly existing under the laws
of its jurisdiction of organization; (ii) such tenant is not the subject of any
Insolvency Event; (iii) no default, event of default or event which with the
giving of notice or the expiration of time would constitute a default or event
of default has occurred and is continuing with respect to any other lease
relating to a property included in the calculation of the Unencumbered Asset
Value to which such tenant is a party; and (iv) such tenant is in compliance
with the material terms and conditions of such lease.
Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by either of the Borrower or any ERISA
Affiliate, other than a Multiemployer Plan.
Environmental Laws. See §6.20(a).
Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.
Equity Offering. The issuance and sale after the Closing Date by Parent, the
Borrower or any Subsidiary of Borrower of any equity securities of such Person.
Equity Percentage. The aggregate ownership percentage of the Borrower, the
Guarantors or their respective Subsidiaries in each Unconsolidated Affiliate.
Equity Pledge Secured Debt. (a) Indebtedness of Parent or a Subsidiary of Parent
(other than any Subsidiary of Borrower which directly or indirectly owns or
leases a Subject Property) which is secured by a Lien on any direct or indirect
Equity Interests in a Subsidiary of Parent (other than Borrower or any
Subsidiary of Borrower which directly or indirectly owns or leases a Subject
Property), including, without limitation, any Distributions or rights to
Distributions on account of such Equity Interests, and (b) in the event the
Loans or Letter of Credit Liabilities are at any time secured by a Lien on any
direct or indirect Subsidiary of Parent or its Subsidiaries, Equity Pledge
Secured Debt shall include the Loans and Letter of Credit Liabilities.
ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidelines issued
thereunder.
ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower, the Guarantors or their respective Subsidiaries under §414 of the Code
or Section 4001 of ERISA.
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which the Borrower, a Guarantor or an ERISA
Affiliate could reasonably be expected to have liability under Section 4062(e)
or Section 4063 of ERISA.
EU Bail-In Legislation Schedule. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
Event of Default. See §12.1.
Excluded Subsidiary. Any Person which is as of the date of this Agreement, or
becomes after the date of this Agreement, a Subsidiary of Parent which is
prohibited from guaranteeing the Indebtedness of any other Person pursuant to
(a) any document, instrument or agreement evidencing Secured Debt permitted by
this Agreement or (b) a provision of such Subsidiary’s organizational documents,
as a condition to the extension of such Secured Debt.
Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under §4.15 as a result of costs sought to be
reimbursed pursuant to §4.4 or under §18.9) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to §4.4,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with §4.4(g), and (d) any U.S. United States
federal withholding Taxes imposed under FATCA.
Existing Revolving Credit Commitments. The Revolving Credit Commitments (as
defined in the Original Credit Agreement).
Existing Term Loan Commitments. The Term Loan Commitments (as defined in the
Original Credit Agreement).
Existing Revolving Credit Loans. The Revolving Credit Loans (as defined in the
Original Credit Agreement.
Existing Term Loans. The Term Loans (as defined in the Original Credit
Agreement).
Expansion Work Agreement. That certain Landlord’s Expansion Work Agreement
attached to that certain Second Amendment to Lease Agreement and Landlord
Expansion Work Agreement, dated October 10, 2016, between Brookwood Landlord and
Brookwood Tenant including all schedules, exhibits, riders and addenda thereto.
Extension Request. See §2.12(a).
Facility Fee. See §2.3(b).
FASB. The Financial Accounting Standards Board of the Financial Accounting
Foundation.
FASB ASC 805. Topic 805 of FASB’s Accounting Standards Codification, as issued
by FASB in December of 2010, and becoming effective with respect to business
combinations for which the acquisition date is on or after the beginning of the
first annual reporting period beginning on or after December 15, 2008
(previously codified as Financial Accounting Standard 141 (revised), as issued
by FASB in December of 2007, and becoming effective January 1, 2009).
FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of New York on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate”. In the event that the Federal Funds Effective Rate shall be less than
zero, then for the purposes of this Agreement the Federal Funds Effective Rate
shall be deemed to be zero.
Fitch. Fitch Ratings Inc., and any successor thereto.
Foreign Lender. If the Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and if the Borrower is not a U.S. Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
Fronting Exposure. At any time there is a Defaulting Lender, with respect to the
Issuing Lender, such Defaulting Lender’s Revolving Credit Commitment Percentage
of the outstanding Letter of Credit Liabilities other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Credit Lenders or cash collateral or other
credit support acceptable to the Issuing Lender shall have been provided in
accordance with the terms hereof.
Funds from Operations. With respect to any Person for any period, an amount
equal to the Net Income (or Loss) of such Person for such period, computed in
accordance with GAAP, excluding gains (or losses) from extraordinary items or
non-recurring gains or losses (but including gains or losses on sales of Real
Estate in the ordinary course of business, e.g. build to suits), plus real
estate depreciation and amortization, and after adjustments for unconsolidated
partnerships and joint ventures. Adjustments for unconsolidated partnerships and
joint ventures will be recalculated to reflect funds from operations on the same
basis. “Funds from Operations” shall be adjusted to remove any impact of the
expensing of acquisition costs pursuant to FASB ASC 805, including, without
limitation, (i) the addition to Net Income of costs and expenses related to
ongoing consummated acquisition transactions during such period; and (ii) the
subtraction from Net Income of costs and expenses related to acquisition
transactions terminated during such period.
GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles; provided that a certified
public accountant would, insofar as the use of such accounting principles is
pertinent, be in a position to deliver an unqualified opinion (other than a
qualification regarding changes in generally accepted accounting principles) as
to financial statements in which such principles have been properly applied.
Governmental Authority. Any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law, and including any supra-national bodies such as the European Union or the
European Central Bank.
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
Guarantors. Collectively, Parent and all Subsidiary Guarantors, and individually
any one of them.
Guaranty. The Second Amended and Restated Unconditional Guaranty of Payment and
Performance dated of even date herewith made by Parent and the Subsidiary
Guarantors in favor of the Agent and the Lenders, as the same may be modified,
amended or ratified.
Hazardous Substances. See §6.20(b).
Implied Unsecured Debt Service. On any date of determination, an amount equal to
the annual principal and interest payment sufficient to amortize in full during
a thirty (30) year period, a loan in an amount equal to the sum of the aggregate
principal balance of all Unsecured Debt of the Parent and its Subsidiaries
(including the Loans and the Letter of Credit Liabilities) determined on a
Consolidated basis as of such date, calculated using an interest rate equal to
the greater of (a) two and one quarter percent (2.25%) plus the then current
annual yield on ten (10) year obligations issued by the United States Treasury
most recently prior to the date of determination as determined by the Agent and
(b) six and one-half percent (6.5%).
Increase Notice. See §2.11(a).
Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than ninety (90) days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered and are due more than three
(3) months from the date of incurrence of the obligation in respect thereof or
evidenced by a note or similar instrument; (c) obligation of such Person as a
lessee or obligor under a Capitalized Lease; (d) all reimbursement obligations
of such Person under any letters of credit or acceptances (whether or not the
same have been presented for payment); (e) all Off-Balance Sheet Obligations of
such Person; (f) all obligations of such Person in respect of any purchase
obligation, takeout commitment or forward equity commitment and net obligations
of such Person in respect of any repurchase obligation; (g) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Indebtedness, in an amount equal to the Derivatives Termination Value thereof;
(h) all obligations of such Person to redeem, retire, defease or otherwise make
any payment in respect of any Mandatorily Redeemable Stock issued by such Person
or any other Person, valued at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; (i) all Indebtedness
of other Persons which such Person has guaranteed or is otherwise recourse to
such Person (except for guaranties of Non-recourse Exclusions, other customary
exceptions for fraud, misapplication of funds, environmental indemnities,
violation of “special purpose entity” covenants, and other similar exceptions to
recourse liability, until a claim is made with respect thereto, and then shall
be included only to the extent of the amount of such claim), including liability
of a general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute “Indebtedness” hereunder, any obligation
to supply funds to or in any manner to invest directly or indirectly in a
Person, to maintain working capital or equity capital of a Person or otherwise
to maintain net worth, solvency or other financial condition of a Person, to
purchase indebtedness, or to assure the owner of indebtedness against loss,
including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or otherwise; (j) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (k) such Person’s pro rata share of the Indebtedness
(based upon its Equity Percentage in such Unconsolidated Affiliates) of any
Unconsolidated Affiliate of such Person.
Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.
Information Materials. See §7.4.
Insolvency Event. With respect to a specified Person, (a) the filing of a decree
or order for relief by a court having jurisdiction in respect of such Person or
any substantial part of its property in an involuntary case under any applicable
Insolvency Law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of sixty (60) consecutive days; or (b) the
commencement by such Person of a voluntary case under any applicable Insolvency
Law now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due, or the taking
of action by such Person in furtherance of any of the foregoing.
Insolvency Laws. The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.
Interest Expense. For any period, without duplication, (a) total interest
expense incurred (both expensed and capitalized) of the Borrower, the Guarantors
and their respective Subsidiaries on funded debt, including the portion of rents
payable under a Capitalized Lease allocable to interest expense in accordance
with GAAP (but excluding capitalized interest funded under a construction loan
interest reserve account), determined on a consolidated basis in accordance with
GAAP for such period, plus (b) the Borrower’s, the Guarantors’ and their
respective Subsidiaries’ Equity Percentage of Interest Expense of their
Unconsolidated Affiliates for such period. Interest Expense shall not include
Preferred Distributions or interest on Trust Preferred Equity.
Interest Payment Date. As to each Base Rate Loan and each LIBOR Rate Loan, the
first (1st) day of each calendar month during the term of such Loan.
Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two or
three months thereafter, and (b) thereafter, each period commencing on the day
following the last day of the next preceding Interest Period applicable to such
Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrower in a Loan Request or Conversion/Continuation Request;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:
(i)    if any Interest Period with respect to a LIBOR Rate Loan would otherwise
end on a day that is not a LIBOR Business Day, such Interest Period shall end on
the next succeeding LIBOR Business Day, unless such next succeeding LIBOR
Business Day occurs in the next calendar month, in which case such Interest
Period shall end on the next preceding LIBOR Business Day, as determined
conclusively (absent manifest error) by the Agent in accordance with the then
current bank practice in London;
(ii)    if the Borrower shall fail to give notice as provided in §4.1, the
Borrower shall be deemed to have requested a continuation of the affected LIBOR
Rate Loan as a LIBOR Rate Loan for the same Interest Period (unless such
Interest Period shall be greater than the time remaining until the Revolving
Credit Maturity Date or Term Loan Maturity Date, as applicable, in which case
the Interest Period shall be the Interest Period closest to the time remaining,
without exceeding the time to the Revolving Credit Maturity Date or Term Loan
Maturity Date, as applicable) at the end of the applicable Interest Period);
(iii)    any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and
(iv)    no Interest Period relating to any Revolving Credit LIBOR Rate Loan
shall extend beyond the Revolving Credit Maturity Date, and no Interest Period
relating to any Term LIBOR Rate Loan shall extend beyond the Term Loan Maturity
Date.
Investment Grade Rating. A credit rating assigned to such Person’s long-term
senior unsecured non-credit enhanced debt of BBB- or better by S&P or Baa3 or
better by Moody’s. For the avoidance of doubt, any credit rating from Fitch
shall not be deemed an Investment Grade Rating for purposes hereof, but such
rating shall be used in the determination of the applicable Credit Rating and
Credit Rating Level as set forth in the respective definitions thereof.
Investment Grade Tenant. (a) A tenant of any Real Estate with a long term senior
unsecured debt rating of Baa3 or better as rated by Moody’s or BBB- or better as
rated by S&P (it being understood that in the event there is a discrepancy
between the Moody’s rating and the S&P rating, the highest of the ratings will
be utilized), or (b) a tenant of any Real Estate that is a Subsidiary of an
entity that meets such ratings requirement under clause (a) above provided that
such entity has guaranteed all of such tenant’s obligations under the applicable
Lease (provided, however, that for purposes of determining the Capitalization
Rate which is applicable hereunder to income arising under such Lease, if such
entity has guaranteed a certain amount of such tenant’s payment obligations
under the Lease, then such Lease shall be deemed to have an Investment Grade
Tenant with respect to that portion of tenant’s payment obligations (and the
income arising therefrom) which have been guaranteed by such entity).
Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (ii) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms. In determining the aggregate amount of
Investments outstanding at any particular time: (a) there shall be included as
an Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (b) there shall be deducted
in respect of each Investment any amount received as a return of capital;
(c) there shall not be deducted in respect of any Investment any amounts
received as earnings on such Investment, whether as dividends, interest or
otherwise, except that accrued interest included as provided in the foregoing
clause (a) may be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.
Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.
Joinder Agreement. The Joinder Agreement with respect to the Guaranty and the
Contribution Agreement to be executed and delivered pursuant to §5.2 by any
Additional Guarantor, such Joinder Agreement to be substantially in the form of
Exhibit B hereto.
KeyBank. As defined in the preamble hereto.
Land Assets. Land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following twelve
(12) months.
Leases. Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.
Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18).
Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.10.
Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.10, and the Revolving Credit
Lender acting as the Issuing Lender shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Revolving Credit Lenders
other than the Revolving Credit Lender acting as the Issuing Lender of their
participation interests under such Section.
Letter of Credit Request. See §2.10(a).
LIBOR. For any LIBOR Rate Loan for any Interest Period, the London interbank
offered rate administered by ICE Benchmark Administration Limited (or any other
Person which takes over the administration of that rate), or a comparable or
successor rate which rate is approved by the Agent, as shown in Reuters Screen
LIBOR01 Page (or any successor service, or if such Person no longer reports such
rate as determined by Agent, by another commercially available source providing
such quotations approved by Agent) at which deposits in U.S. dollars are offered
by first class banks in the London Interbank Market at approximately 11:00 a.m.
(London time) on the day that is two (2) LIBOR Business Days prior to the first
day of such Interest Period with a maturity approximately equal to such Interest
Period and in an amount approximately equal to the amount to which such Interest
Period relates, adjusted for reserves and taxes if required by future
regulations. If such service or such other Person approved by Agent described
above no longer reports such rate and such rate is not otherwise ascertainable
by adequate and reasonable methods or Agent determines in good faith that the
rate so reported no longer accurately and fairly reflects the cost to Agent of
making or maintaining LIBOR Rate Loans, Loans shall accrue interest at the Base
Rate plus the Applicable Margin for such Loan. For any period during which a
Reserve Percentage shall apply, LIBOR with respect to LIBOR Rate Loans shall be
equal to the amount determined above divided by an amount equal to 1 minus the
Reserve Percentage. In the event that LIBOR shall be less than zero, then for
the purposes of this Agreement, LIBOR shall be deemed to be zero.
LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.
LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.
LIBOR Rate Loans. Collectively, the Revolving Credit LIBOR Rate Loans and the
Term LIBOR Rate Loans bearing interest calculated by reference to LIBOR.
Lien. See §8.2.
Loan Documents. This Agreement, the Notes, the Guaranty, the Letter of Credit
Requests, the Joinder Agreements, the Agreement Regarding Fees and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of the Borrower or any Guarantor in connection with the Loans.
Loan and Loans. An individual loan or the aggregate loans (including a Revolving
Credit Loan (or Revolving Credit Loans) and a Term Loan (or Term Loans)), as the
case may be, in the maximum principal amount of the Total Commitment (subject to
increase as provided in §2.11) to be made by the Lenders hereunder as more
particularly described in §2. All Loans shall be made in Dollars. Amounts drawn
under a Letter of Credit shall also be considered Revolving Credit Loans as
provided in §2.10(f).
Loan Request. See §2.7.
Management Agreements. Agreements, whether written or oral, providing for the
property management of the Subject Properties or any of them. The term
“Management Agreements” shall specifically exclude any agreements of Gladstone
Management Corporation (“GMC”), Gladstone Administration, LLC (“GA”) and
Gladstone Securities, LLC (“GS”), including without limitation, the Second
Amended and Restated Investment Advisory Agreement, dated July 24, 2015, by and
between Parent and GMC, the Administration Agreement, dated January 1, 2007, by
and between Parent and GA, the Dealer Manager Agreement, dated March 25, 2011,
executed by Parent and GS, and the Engagement Letter, executed June 18, 2013 and
effective June 10, 2013, between Parent and GS.
Mandatorily Redeemable Stock. With respect to any Person, any Equity Interest of
such Person which by the terms of such Equity Interest (or by the terms of any
security into which it is convertible or for which it is exchangeable or
exercisable), upon the happening of any event or otherwise (a) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(other than an Equity Interest to the extent redeemable in exchange for common
stock or other equivalent common Equity Interests), (b) is convertible into or
exchangeable or exercisable for Indebtedness or Mandatorily Redeemable Stock, or
(c) is redeemable at the option of the holder thereof, in whole or in part
(other than an Equity Interest which is redeemable solely in exchange for common
stock or other equivalent common Equity Interests).
Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of Parent, the
Borrower and their respective Subsidiaries, taken as a whole; (b) the ability of
Borrower or any Guarantor to perform any of its obligations under the Loan
Documents; (c) the validity or enforceability of any of the Loan Documents; or
(d) the rights or remedies of Agent or the Lenders under the Loan Documents.
Material Acquisition. The acquisition of an asset (or portfolio of assets) by
Borrower or any of its Subsidiaries in a single transaction or a series of
related transactions with an aggregate gross purchase price equal to or greater
than ten percent (10%) of the Consolidated Total Asset Value determined as of
the last day of the fiscal quarter most recently ended prior to the date such
acquisition is consummated.
Material Subsidiary. Any existing or future direct and indirect Subsidiary of
the Parent that is a primary obligor under, a guarantor of, or otherwise liable
with respect to, any Recourse Indebtedness of Parent or any of its Subsidiaries
(but only for so long as such obligations or guaranties are in effect) and which
is not an Excluded Subsidiary.
Maturity Date. Either the Revolving Credit Maturity Date or the Term Loan
Maturity Date, as the context may require.
Mezzanine Loan. A loan that is secured by a first priority pledge of the equity
interests in a special purpose, bankruptcy remote person or other entity which
owns, directly or through one or more special purpose, bankruptcy remote
entities or other entity, one or more income-producing office, industrial,
manufacturing, retail, distribution, medical/healthcare, data center or flex
properties which is being paid on a current basis to the extent due and payable
and performing in accordance with its terms, which properties are subject to
Mortgage Receivable.
Moody’s. Moody’s Investor Service, Inc., and any successor thereto.
Mortgage Receivable. A mortgage loan on one or more income-producing office,
industrial, manufacturing, retail, distribution, medical/healthcare, data center
or flex properties which is being paid on a current basis and performing in
accordance with its terms, which Mortgage Receivable includes, without
limitation, the indebtedness evidenced by a note and secured by a related first
mortgage.
Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Borrower or any ERISA Affiliate.
Net Income (or Loss). With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.
Net Offering Proceeds. The gross cash proceeds received by Parent, the Borrower
or any of its Subsidiaries as a result of an Equity Offering after the date of
this Agreement less the customary and reasonable costs, expenses and discounts
paid by Parent, Borrower or such Subsidiary in connection therewith.
Net Rentable Area. With respect to (a) any Real Estate other than a data center
property, the floor area of any buildings, structures or other improvements
available for leasing to tenants and (b) any Real Estate that is a data center
property, the megawatts of critical load power available for use by tenants, in
each case determined in accordance with the Rent Roll for such Real Estate, the
manner of such determination to be reasonably consistent for all Real Estate of
the same type unless otherwise approved by the Agent.
Non-Consenting Lender. See §18.9.
Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.
Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non‑recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness; (iv) are the
result of any unpaid real estate taxes and assessments (whether contained in a
loan agreement, promissory note, indemnity agreement or other document); or
(v) result from the borrowing Subsidiary and/or its assets becoming the subject
of a voluntary or involuntary bankruptcy, insolvency or similar proceeding.
Non-Recourse Indebtedness. With respect to a Person, (a) Indebtedness in respect
of which recourse for payment (except for Non‑Recourse Exclusions until a claim
is made with respect thereto, and then such Indebtedness shall not constitute
Non‑Recourse Indebtedness only to the extent of the amount of such claim) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness or (b) if such Person is a Single Asset Entity, any
Indebtedness of such Person. A loan secured by multiple properties owned by
Single Asset Entities shall be considered Non‑Recourse Indebtedness of such
Single Asset Entities even if such Indebtedness is cross‑defaulted and
cross‑collateralized with the loans to such other Single Asset Entities.
Notes. Collectively, the Revolving Credit Notes and the Term Loan Notes.
Notice. See §19.
Obligations. All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, or whether arising before or after any
bankruptcy or insolvency proceeding, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise.
OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America, or any successor thereto carrying out similar
functions.
Off-Balance Sheet Obligations. Liabilities and obligations of Parent or any of
its Subsidiaries or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of Parent’s report on Form 10-Q or Form 10-K (or their
equivalents) which Parent is required to file with the SEC or would be required
to file if it were subject to the jurisdiction of the SEC (or any Governmental
Authority substituted therefor).
Original Credit Agreement. As defined in the Recitals.
Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.15 or §18.9).
Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.
Parent. As defined in the preamble hereto.
Participant Register. See §18.4.
Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.
PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.
Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.
Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.
Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.
Preferred Distributions. For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by Parent, the Borrower or any
of its Subsidiaries. Preferred Distributions shall not include dividends or
distributions (a) paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests; (b) paid or payable to the
Borrower or any of its Subsidiaries; or (c) constituting or resulting in the
redemption of Preferred Securities, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.
Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both. Preferred Securities shall include any
Trust Preferred Equity but shall exclude any Senior Common Stock.
Pricing Level. Such term shall have the meaning established within the
definition of Applicable Margin.
Pro Forma Net Operating Income. The pro forma net operating income for Brookwood
Parkway, based on the good faith estimate of the Borrower and reasonably
approved by the Agent, such estimation to be based on the rents and other
revenues payable pursuant to the terms of the Brookwood Lease and historical or
(to the extent based on the good faith estimate of the Borrower and reasonably
approved by the Agent) anticipated operating expenses of Brookwood Parkway.
Public Lender. See §7.4.
Rating Agencies. Fitch, Moody’s and S&P.
Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by the Borrower, any Guarantor or any of their respective
Subsidiaries, including, without limitation, the Subject Properties.
Recipient. The Agent, any Lender and the Issuing Lender, as applicable.
Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.
Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to Borrower or Parent. Recourse
Indebtedness shall not include Non‑Recourse Indebtedness.
Register. See §18.2.
REIT Status. With respect to Parent, its status as a real estate investment
trust as defined in §856(a) of the Code.
Release. See §6.20(c)(iv).
Rent Commencement. May 19, 2017.
Rent Roll. A report prepared by the Borrower showing for each Subject Property
owned or leased by Borrower or an Unencumbered Property Subsidiary, its
occupancy, lease expiration dates, lease rent and other information as presented
to Agent prior to the date hereof and updated by Borrower from time to time.
Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and 7/10 percent
(66.7%) of the Total Commitment; provided that in determining said percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Defaulting
Lenders.
Required Revolving Credit Lenders. As of any date, any Revolving Credit Lender
or Revolving Credit Lenders whose aggregate Revolving Credit Commitment
Percentage is equal to or greater than sixty-six and 7/10 percent (66.7%) of the
Total Revolving Credit Commitment; provided that in determining said percentage
at any given time, all the existing Revolving Credit Lenders that are Defaulting
Lenders will be disregarded and excluded and the Revolving Credit Commitment
Percentages of the Revolving Credit Lenders shall be redetermined for voting
purposes only to exclude the Revolving Credit Commitment Percentages of such
Defaulting Lenders.
Required Term Loan Lenders. As of any date, any Term Loan Lender or Term Loan
Lenders whose aggregate Term Loan Commitment Percentage is equal to or greater
than sixty-six and 7/10 percent (66.7%) of the Total Term Loan Commitment;
provided that in determining said percentage at any given time, all the existing
Term Loan Lenders that are Defaulting Lenders will be disregarded and excluded
and the Term Loan Commitment Percentages of the Term Loan Lenders shall be
redetermined for voting purposes only to exclude the Term Loan Commitment
Percentages of such Defaulting Lenders.
Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
Governmental Authority with jurisdiction over Agent or any Lender for
determining the maximum reserve requirement (including, but not limited to, any
marginal reserve requirement) for Agent or any Lender with respect to
liabilities constituting or including (among other liabilities) Eurocurrency
liabilities in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.
Revolving Credit Base Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.
Revolving Credit Commitment. With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment to make or maintain Revolving Credit Loans
to the Borrower and to participate in Letters of Credit for the account of the
Borrower, as the same may be changed from time to time in accordance with the
terms of this Agreement.
Revolving Credit Commitment Percentage. With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Revolving Credit Commitment, as the same may be
changed from time to time in accordance with the terms of this Agreement;
provided that if the Revolving Credit Commitments of the Revolving Credit
Lenders have been terminated as provided in this Agreement, then the Revolving
Credit Commitment Percentage of each Revolving Credit Lender shall be determined
based on the Revolving Credit Commitment Percentage of such Revolving Credit
Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.
Revolving Credit Lenders. Collectively, the Lenders which have a Revolving
Credit Commitment, the initial Revolving Credit Lenders being identified on
Schedule 1.1 hereto.
Revolving Credit LIBOR Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to LIBOR.
Revolving Credit Loan and Revolving Credit Loans. An individual Revolving Credit
Loan or the aggregate Revolving Credit Loans, as the case may be, in the maximum
principal amount of the Total Revolving Credit Commitment to be made by the
Revolving Lenders hereunder as more particularly described in §2.1. Without
limiting the foregoing, Revolving Credit Loans shall also include Revolving
Credit Loans made pursuant to §2.10(f).
Revolving Credit Maturity Date. October 27, 2021, as such date may be extended
as provided in §2.12, or such earlier date on which the Revolving Credit Loans
shall become due and payable pursuant to the terms hereof.
Revolving Credit Note or Notes. See §2.1(b).
Sale/Leaseback. See §8.5.
Sale/Leaseback Amount. See §8.5.
SEC. The federal Securities and Exchange Commission.
Second Lien Mortgage Receivables. A mortgage loan on one or more
income-producing office, industrial, manufacturing, retail, distribution,
medical/healthcare, data center or flex properties which is being paid on a
current basis to the extent due and payable and performing in accordance with
its terms, which Second Lien Mortgage Receivable includes, without limitation,
the indebtedness evidenced by a note and secured by a related second mortgage.
Secured Debt. With respect to any Person as of any date of determination, the
aggregate principal amount of all Indebtedness of such Person on a Consolidated
basis outstanding at such date and that is secured in any manner by any Lien
(including, without limitation, Equity Pledge Secured Debt), and in the case of
the Borrower, shall include (without duplication), the Borrower’s Equity
Percentage of the Secured Debt of its Unconsolidated Affiliates. Notwithstanding
the foregoing, the Obligations shall not be deemed Secured Debt.
Senior Common Stock. The common equity of the Parent either issued through a
Regulation D offering or registered with the SEC but not traded on an exchange.
Senior Common Stock and its dividends shall be treated as common stock for
purposes of all compliance calculations.
Single Asset Entity. A bankruptcy remote, single purpose entity which is a
Subsidiary of Borrower and which is not an Unencumbered Property Subsidiary (or
a Subsidiary which owns, directly or indirectly, any Equity Interests in such
Unencumbered Property Subsidiary) which owns real property and related assets
which are security for Indebtedness of such entity, and which Indebtedness does
not constitute Indebtedness of any other Person except as provided in the
definition of Non‑Recourse Indebtedness (except for Non‑Recourse Exclusions).
Sanctions Laws and Regulations. Any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC, the United States Department of State,
the Office of the United States Treasury, the United Nations Security Council,
the European Union or Her Majesty’s Treasury.
S&P. S&P Global Inc., and any successor thereto.
Securities Act. The Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
State. A state or commonwealth of the United States of America and the District
of Columbia.
Subject Property or Subject Properties. The Eligible Real Estate owned or leased
pursuant to a ground lease reasonably approved by the Agent by an Unencumbered
Property Subsidiary which is included in the calculation of the Unencumbered
Asset Value.
Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.
Subsidiary Guarantors. Each party to the Guaranty as of the date of this
Agreement (other than Parent), and each Additional Guarantor.
Surge Period. A period consisting of the first two (2) complete fiscal quarters
immediately following the satisfaction of the Surge Period Conditions.
Surge Period Conditions. The commencement of a Surge Period shall be subject to
the satisfaction of the following conditions precedent:
(i)    Borrower shall have consummated a Material Acquisition in the fiscal
quarter ending immediately prior to the commencement of the Surge Period;
(ii)    At least ten (10) Business Days’ prior to the commencement of the Surge
Period, Borrower shall have provided Agent with written notice thereof;    
(iii)    No more than one (1) other Surge Period shall have existed prior to the
commencement of the Surge Period (it being understood that a maximum of two (2)
Surge Periods shall be permitted hereunder between the Closing Date and the Term
Loan Maturity Date);
(iv)    No Default or Event of Default shall have occurred and be continuing
prior to the commencement of a Surge Period, nor shall a Default or Event of
Default result from the commencement thereof; and
(v)    Prior to the commencement of a Surge Period, Borrower shall have
delivered to Agent a pro forma Compliance Certificate and Unencumbered Asset
Certificate demonstrating compliance with the covenants described therein
(giving effect to any adjustments to such covenants applicable during a Surge
Period) as of the most recent fiscal quarter then ended.
Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Term Base Rate Loan. The Term Loans bearing interest by reference to the Base
Rate.
Term LIBOR Rate Loans. The Term Loans bearing interest by reference to LIBOR.
Term Loan and Term Loans. An individual Term Loan or the aggregate Term Loans,
as the case may be, in the maximum principal amount of the Total Term Loan
Commitment made by the Term Loan Lenders hereunder.
Term Loan Commitment. As to each Term Loan Lender, the amount equal to such Term
Loan Lender’s Term Loan Commitment Percentage of the aggregate principal amount
of the Term Loans from time to time outstanding to the Borrower.
Term Loan Commitment Percentage. With respect to each Term Loan Lender, the
percentage set forth on Schedule 1.1 hereto as such Term Loan Lender’s
percentage of the aggregate Term Loans to Borrower, as the same may be changed
from time to time in accordance with the terms of this Agreement.
Term Loan Lenders. Collectively, the Lenders that have a Term Loan Commitment,
the initial Term Loan Lenders being identified on Schedule 1.1 hereto.
Term Loan Maturity Date. October 27, 2022, or such earlier date on which the
Term Loans shall become due and payable pursuant to the terms hereof.
Term Loan Note or Notes. See §2.2.
Titled Agents. The Arranger, the Documentation Agent and any syndication agent.
Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of the date of this Agreement, the Total Commitment is
$160,000,000.00, and is subject to increase as provided in §2.11.
Total Revolving Credit Commitment. The sum of the Revolving Credit Commitments
of the Revolving Credit Lenders, as in effect from time to time. As of the date
of this Agreement, the Total Revolving Credit Commitment is Eighty-Five Million
and No/100 Dollars ($85,000,000.00). The Total Revolving Credit Commitment may
increase in accordance with §2.11.
Total Term Loan Commitment. The sum of the Term Loan Commitments of the Term
Loan Lenders, as in effect from time to time. As of the date of this Agreement,
the Total Term Loan Commitment is Seventy-Five Million and No/100 Dollars
($75,000,000.00). The Total Term Loan Commitment may increase in accordance with
§2.11.
Trust. GCLP Business Trust II, a Massachusetts business trust.
Trust Preferred Equity. Any Indebtedness of the Borrower, the Parent and any of
their Subsidiaries which (i) has an original maturity of not less than thirty
(30) years, (ii) is not putable to any of the Borrower, the Parent and any of
their Subsidiaries, (iii) is non-amortizing and provides for payment of interest
only not more often than quarterly, (iv) imposes no financial covenants on
Borrower, Parent or their respective Subsidiaries, and (v) is subordinated to
the Loan Documents and the Obligations of the Borrower and the Guarantors
thereunder on such terms as are reasonably acceptable to the Agent.
Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.
Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, (a) which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.
Unencumbered Asset Availability. As of any date of determination, the
Unencumbered Asset Availability shall be the maximum amount of Revolving Credit
Loans, Term Loans and Letter of Credit Liabilities which, when added to all
other Unsecured Debt of Parent and its Subsidiaries, would not cause a violation
of the covenants set forth in §9.2, §9.3 and §9.4.
Unencumbered Asset Value. As of any date of determination, the Unencumbered
Asset Value shall be, without duplication, the sum of (a) (i) the Unencumbered
Net Operating Income (excluding Subject Properties with negative Net Operating
Incomes, Subject Properties acquired during the trailing twelve (12) months and
Subject Properties disposed of during the fiscal quarter most recently ending)
for the Calculation Period, annualized as applicable, divided by (ii) the
applicable Capitalization Rate, plus (b) the acquisition cost of all Subject
Properties acquired during the trailing twelve (12) month period determined in
accordance with GAAP.
Unencumbered Debt Service Coverage Ratio. As of any date of determination, the
ratio of Unencumbered Net Operating Income for the Calculation Period,
annualized as applicable, divided by the Implied Unsecured Debt Service.
Unencumbered Debt Yield Ratio. As of any date of determination, the ratio
(expressed as a percentage) of (a) Unencumbered Net Operating Income for the
Calculation Period, annualized as applicable, to (b) Consolidated Total
Unsecured Debt. For purposes of the calculation of the Unencumbered Debt Yield
Ratio, when calculating Unencumbered Net Operating Income for any Real Estate
not owned and operated by a Subsidiary for a full fiscal quarter, the
Unencumbered Net Operating Income attributable to such Real Estate shall be
calculated using the sum of (i) the actual historical results for the period
that the Real Estate was owned and operated by the Subsidiary plus (ii) the
proforma results, as reasonably approved by the Agent, for the future period
necessary to achieve a full fiscal quarter number.
Unencumbered Net Operating Income. For any Eligible Real Estate included in the
calculation of the Unencumbered Asset Value and for a given period, an amount
equal to the sum of (a) the rents and other revenues for such Real Estate for
such period received in the ordinary course of business (excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent) minus (b) all expenses paid or
accrued and related to the ownership, operation or maintenance of such Real
Estate for such period, but specifically excluding, any property management
fees, debt service charges, income taxes, depreciation, amortization and other
non‑cash expenses, minus (c) the greater of (i) actual property management
expenses of such Real Estate or (ii) an amount equal to two percent (2.0%) of
the gross revenues from such Real Estate. Unencumbered Net Operating Income
shall be adjusted to remove any impact from straight-line rent leveling
adjustments required under GAAP. For purposes of calculating Unencumbered Net
Operating Income attributable to Brookwood Parkway upon Rent Commencement, such
Unencumbered Net Operating Income shall be calculated as follows provided the
Brookwood Lease is in full force and effect and no default exists under such
Lease such that the Brookwood Landlord or Brookwood Tenant may exercise any
right of termination thereunder: (i) at the end of the first fiscal quarter
immediately following Rent Commencement by adding actual historical results for
such Subject Property for such fiscal quarter and Pro Forma Net Operating Income
for the immediately following three (3) fiscal quarters, (ii) at the end of the
second fiscal quarter immediately following Rent Commencement by adding actual
historical results for such Subject Property for such two fiscal quarters and
Pro Forma Net Operating Income for the immediately following two (2) fiscal
quarters, (iii) at the end of the third fiscal quarter immediately following
Rent Commencement by adding actual historical results for such Subject Property
for such three fiscal quarters and Pro Forma Net Operating Income for the
immediately following one (1) fiscal quarter and (iv) at the end of the fourth
fiscal quarter immediately following Rent Commencement and thereafter by using
actual historical results for such Subject Property for the prior four fiscal
quarters most recently ended. For the avoidance of doubt, upon Rent
Commencement, Unencumbered Net Operating Income attributable to Brookwood
Parkway shall be calculated without regard to Unencumbered Net Operating Income
for such Subject Property prior to Rent Commencement.
Unencumbered Property Subsidiary. A Wholly Owned Subsidiary of Borrower that
owns or, pursuant to a Ground Lease, leases a Subject Property.
Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is not subject to any
escrow, reserves or Liens or claims of any kind in favor of any Person (other
than customary rights of depository institutions in the ordinary course of
business with respect to bank accounts).
Unsecured Debt. With respect to any Person as of any date of determination,
Indebtedness of such Person which is not Secured Debt, and in the case of the
Borrower, shall include (without duplication), the Borrower’s Equity Percentage
of the Unsecured Debt of its Unconsolidated Affiliates.
Unused Fee. See §2.3(a).
Unused Fee Percentage. With respect to any day during a calendar quarter while
the leverage-based pricing grid set forth in clause (a) of the definition of
“Applicable Margin” is in effect, (i) 0.15% per annum, if the sum of the
Revolving Credit Loans and Letter of Credit Liabilities outstanding on such day
is equal to or greater than 50% of the Total Revolving Credit Commitment, or
(ii) 0.25% per annum if the sum of the Revolving Credit Loans and Letter of
Credit Liabilities outstanding on such day is less than 50% of the Total
Revolving Credit Commitment.
U.S. Person. Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
U.S. Tax Compliance Certificate. See §4.4(g)(ii)(B)(III).
Variable Rate Debt. Indebtedness that is payable by reference to a rate of
interest that may vary, float or change during the term of such Indebtedness
(that is, a rate of interest that is not fixed (whether by its terms or by way
of a hedge arrangement) for the entire term of such Indebtedness).
Wholly Owned Subsidiary. As to a Person, any Subsidiary of such first Person
that is directly or indirectly owned one hundred percent (100%) by such first
Person.
Withholding Agent. The Parent, the Borrower, any other Guarantor and the Agent,
as applicable.
Write-Down and Conversion Powers. with respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
§1.2    Rules of Interpretation.
(a)    A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.
(b)    The singular includes the plural and the plural includes the singular.
(c)    A reference to any law includes any amendment or modification of such
law.
(d)    A reference to any Person includes its permitted successors and permitted
assigns.
(e)    Accounting terms not otherwise defined herein have the meanings assigned
to them by GAAP applied on a consistent basis by the accounting entity to which
they refer.
(f)    The words “include”, “includes” and “including” are not limiting.
(g)    The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.
(h)    All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.
(i)    Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.
(j)    The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
(k)    In the event of Accounting Change which would affect the computation of
any financial covenant, ratio or other requirement set forth in any Loan
Document, then upon the request of Borrower or Agent, the Borrower, the
Guarantors, the Agent and the Lenders shall negotiate promptly, diligently and
in good faith in order to amend the provisions of the Loan Documents such that
such financial covenant, ratio or other requirement shall continue to provide
substantially the same financial tests or restrictions of the Borrower and the
Guarantors as in effect prior to such Accounting Change, as determined by the
Required Lenders in their good faith judgment. Until such time as such amendment
shall have been executed and delivered by the Borrower, Guarantors, the Agent
and the Required Lenders, such financial covenants, ratio and other
requirements, and all financial statements and other documents required to be
delivered under the Loan Documents, shall be calculated and reported as if such
Accounting Change had not occurred. For purposes of this clause (k), “Accounting
Change” shall mean any change in generally accepted accounting principles after
the date hereof, including any change in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC, or any other change in accounting
procedures pursuant to §7.3.
(l)    Notwithstanding any other provision contained herein, any lease that is
treated as an operating lease for purposes of GAAP as of the date hereof shall
continue to be treated as an operating lease (and any future lease, if it were
in effect on the date hereof, that would be treated as an operating lease for
purposes of GAAP as of the date hereof shall be treated as an operating lease),
in each case, for purposes of this Agreement, notwithstanding any actual or
proposed change in GAAP after the date hereof.
§2.    THE CREDIT FACILITY.
§2.1    Revolving Credit Loans.
(a)    Subject to the terms and conditions set forth in this Agreement, each of
the Revolving Credit Lenders severally agrees to lend to the Borrower, and the
Borrower may borrow (and repay and reborrow) from time to time between the
Closing Date and the Revolving Credit Maturity Date upon notice by the Borrower
to the Agent given in accordance with §2.7, such sums as are requested by the
Borrower for the purposes set forth in §2.9 up to a maximum aggregate principal
amount outstanding (after giving effect to all amounts requested) at any one
time equal to the lesser of (i) such Lender’s Revolving Credit Commitment and
(ii) such Lender’s Revolving Credit Commitment Percentage of the Unencumbered
Asset Availability; provided, that, in all events no Default or Event of Default
shall have occurred and be continuing; and provided, further, that the
outstanding principal amount of the Revolving Credit Loans (after giving effect
to all amounts requested) and Letter of Credit Liabilities shall not at any time
exceed the Total Revolving Credit Commitment. The Revolving Credit Loans shall
be made pro rata in accordance with each Revolving Credit Lender’s Revolving
Credit Commitment Percentage. Each request for a Revolving Credit Loan hereunder
shall constitute a representation and warranty by the Borrower that all of the
conditions required of Borrower set forth in §10 and §11 have been satisfied on
the date of such request. The Agent may assume that the conditions in §10 and
§11 have been satisfied unless it receives prior written notice from a Revolving
Credit Lender that such conditions have not been satisfied. No Revolving Credit
Lender shall have any obligation to make Revolving Credit Loans to Borrower or
participate in Letter of Credit Liabilities in the maximum aggregate Outstanding
amount of more than the lesser of the amount equal to its Revolving Credit
Commitment Percentage of the Revolving Credit Commitments and the principal face
amount of its Revolving Credit Note.
(b)    The Revolving Credit Loans shall be evidenced by separate promissory
notes of Borrower in substantially the form of Exhibit A-1 hereto (collectively,
the “Revolving Credit Notes”), dated of even date with this Agreement (except as
otherwise provided in §18.3) and completed with appropriate insertions. One
Revolving Credit Note shall be payable to the order of each Revolving Credit
Lender in the principal amount equal to such Revolving Credit Lender’s Revolving
Credit Commitment or, if less, the outstanding amount of all Revolving Credit
Loans made by such Revolving Credit Lender, plus interest accrued thereon, as
set forth below. The Borrower irrevocably authorizes Agent to make or cause to
be made, at or about the time of the Drawdown Date of any Revolving Credit Loan
or the time of receipt of any payment of principal thereof, an appropriate
notation on Agent’s Record reflecting the making of such Revolving Credit Loan
or (as the case may be) the receipt of such payment. The outstanding amount of
the Revolving Credit Loans set forth on Agent’s Record shall be prima facie
evidence of the principal amount thereof owing and unpaid to each Revolving
Credit Lender (absent manifest error), but the failure to record, or any error
in so recording, any such amount on Agent’s Record shall not limit or otherwise
affect the obligations of the Borrower hereunder or under any Revolving Credit
Note to make payments of principal of or interest on any such Revolving Credit
Note when due. Agent shall use commercially reasonable efforts to provide to the
Borrower a monthly invoice for interest that has accrued on the Revolving Credit
Notes, but the failure of Agent to provide the Borrower any such invoice shall
not limit or otherwise affect the obligations of the Borrower hereunder or under
any Revolving Credit Note to make payments of interest on any such Revolving
Credit Note when due. By delivery of this Agreement and any Revolving Credit
Note, there shall not be deemed to have occurred, and there has not otherwise
occurred, any payment, satisfaction or novation of the Indebtedness evidenced by
the Original Credit Agreement or the “Revolving Credit Notes” described in the
Original Credit Agreement, which Indebtedness is instead allocated among the
Revolving Credit Lenders as of the date hereof in accordance with their
respective Revolving Credit Commitment Percentages, and is evidenced by this
Agreement and any Revolving Credit Notes, and the Revolving Credit Lenders shall
as of the date hereof make such adjustments to the outstanding Revolving Credit
Loans of such Revolving Credit Lenders so that such outstanding Revolving Credit
Loans are consistent with their respective Revolving Credit Commitment
Percentages.
§2.2    Commitment to Lend Term Loan. Subject to the terms and conditions of
this Agreement, each of the Term Loan Lenders severally agrees to lend to the
Borrower on the Closing Date the lesser of (i) such Term Loan Lender’s Term Loan
Commitment and (ii) such Lender’s Term Loan Commitment Percentage of the
Unencumbered Asset Availability. The Term Loans shall be evidenced by separate
promissory notes of the Borrower in substantially the form of Exhibit A-2
hereto, dated of even date with this Agreement (except as otherwise provided in
§2.11(c) and §18.3) and completed with appropriate insertions (each, a “Term
Loan Note” and collectively, the “Term Loan Notes”). One Term Loan Note shall be
payable to the order of each Term Loan Lender in the principal amount equal to
such Term Loan Lender’s Term Loan Commitment. In addition, any additional Term
Loans made as a result of any increase in the Total Term Loan Commitment
pursuant to §2.11 shall be made on the applicable Commitment Increase Date and
each Term Loan Lender which elects to increase its or acquire a Term Loan
Commitment pursuant to §2.11 severally and not jointly agrees to make a Term
Loan to the Borrower on such Commitment Increase Date in an amount equal to the
lesser of (a) with respect to any existing Term Loan Lender, the amount by which
such Lender’s Term Loan Commitment increases on the applicable Commitment
Increase Date, and with respect to any new Term Loan Lender, the amount of such
new Lender’s Term Loan Commitment, and (b) such Lender’s Term Loan Commitment
Percentage of the Unencumbered Asset Availability. No Term Loan Lender shall
have any obligation to make Term Loans to the Borrower in the maximum aggregate
principal outstanding balance of more than the lesser of (x) the amount equal to
its Term Loan Commitment Percentage of the Term Loan Commitments and (y) the
principal face amount of its Term Loan Note. By delivery of this Agreement and
any Term Loan Note, there shall not be deemed to have occurred, and there has
not otherwise occurred, any payment, satisfaction or novation of the
Indebtedness evidenced by the Original Credit Agreement or the “Term Loan Notes”
described in the Original Credit Agreement, which Indebtedness is instead
allocated among the Term Loan Lenders as of the date hereof in accordance with
their respective Term Loan Commitment Percentages, and is evidenced by this
Agreement and any Term Loan Notes, and the Term Loan Lenders shall as of the
date hereof make such adjustments to the outstanding Term Loans of such Term
Loan Lenders so that such outstanding Term Loans are consistent with their
respective Term Loan Commitment Percentages.
§2.3    Unused Fee; Facility Fee.
(a)    Subject to §2.3(b), the Borrower agrees to pay to the Agent for the
account of the Revolving Credit Lenders (other than a Defaulting Lender for such
period of time as such Revolving Credit Lender is a Defaulting Lender) in
accordance with their respective Revolving Credit Commitment Percentages a
facility unused fee (the “Unused Fee”) calculated by multiplying the Unused Fee
Percentage applicable to such day, calculated as a per diem rate, by the excess
of the Total Revolving Credit Commitment over the outstanding principal amount
of the Revolving Credit Loans and Letter of Credit Liabilities. The Unused Fee
shall be payable quarterly in arrears on the first (1st) day of each calendar
quarter for the immediately preceding calendar quarter or portion thereof, and
on any earlier date on which the Revolving Credit Commitments shall be reduced
or shall terminate as provided in §2.4, with a final payment on the Revolving
Credit Maturity Date.
(b)    From and after the date that Agent receives written notice that Borrower
and/or Parent has first obtained an Investment Grade Rating and that Borrower
has irrevocably elected to have the Applicable Margin determined pursuant to
subparagraph (b) of the definition of Applicable Margin, the Unused Fee shall no
longer accrue (but any accrued Unused Fee shall be payable as provided in
§2.3(a)), and from and thereafter, Borrower agrees to pay to the Agent for the
account of the Lenders in accordance with their respective Revolving Credit
Commitment Percentages a facility fee (the “Facility Fee”) calculated at the
rate per annum set forth below based upon the applicable Credit Rating Level on
the Total Revolving Credit Commitment:


Credit Rating Level
Facility Fee Rate
Credit Rating Level 1
0.125%
Credit Rating Level 2
0.15%
Credit Rating Level 3
0.20%
Credit Rating Level 4
0.25%
Credit Rating Level 5
0.30%

The Facility Fee shall be calculated for each day and shall be payable quarterly
in arrears on the first (1st) day of each fiscal quarter for the immediately
preceding fiscal quarter or portion thereof, and on any earlier date on which
the Revolving Credit Commitments shall be reduced or shall terminate as provided
in §2.4, with a final payment on the Revolving Credit Maturity Date. The
Facility Fee shall be determined by reference to the Credit Rating Level in
effect from time to time; provided, however, that no change in the Facility Fee
rate resulting from a change in the Credit Rating Level shall be effective until
three (3) Business Days after the date on which the Agent receives written
notice of a change.
§2.4    Reduction and Termination of the Revolving Credit Commitments. The
Borrower shall have the right at any time and from time to time upon three
(3) Business Days’ prior written notice to the Agent to reduce by $5,000,000.00
or an integral multiple of $1,000,000.00 in excess thereof (provided that in no
event shall the Total Revolving Credit Commitment be reduced in such manner to
an amount less than $40,000,000.00, other than in the case of a termination of
the facility by the Borrower) or to terminate entirely the unborrowed portion of
the Revolving Credit Commitments (provided that such termination would not
result in the Revolving Credit Commitment being reduced to an amount less than
$40,000,000.00), whereupon the Revolving Credit Commitments of the Revolving
Credit Lenders shall be reduced pro rata in accordance with their respective
Revolving Credit Commitment Percentages of the amount specified in such notice
or, as the case may be, terminated, any such termination or reduction to be
without penalty except as otherwise set forth in §4.8; provided, however, that
no such termination or reduction shall be permitted if, after giving effect
thereto, the sum of Outstanding Revolving Credit Loans and the Letter of Credit
Liabilities would exceed the Revolving Credit Commitments of the Revolving
Credit Lenders as so terminated or reduced. Promptly after receiving any notice
from the Borrower delivered pursuant to this §2.4, the Agent will notify the
Revolving Credit Lenders of the substance thereof. Any reduction of the
Revolving Credit Commitments to an amount less than $50,000,000.00 shall also
result in a proportionate reduction (rounded to the next lowest integral
multiple of $100,000.00) in the maximum amount of Letters of Credit. Upon the
effective date of any such reduction or termination, the Borrower shall pay to
the Agent for the respective accounts of the Revolving Credit Lenders the full
amount of any facility fee under §2.3 then accrued on the amount of the
reduction. No reduction or termination of the Revolving Credit Commitments may
be reinstated.
§2.5    [Intentionally omitted.]
§2.6    Interest on Loans.
(a)    Each Revolving Credit Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Base Rate Loan is repaid or converted to a LIBOR Rate Loan at the rate per annum
equal to the sum of the Base Rate plus the Applicable Margin for Revolving
Credit Base Rate Loans.
(b)    Each Revolving Credit LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Applicable Margin for
Revolving Credit LIBOR Rate Loans.
(c)    Each Term Base Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the date on which such Term Base
Rate Loan is repaid or is converted to a Term LIBOR Rate Loan at a rate per
annum equal to the sum of the Base Rate plus the Applicable Margin for Term Base
Rate Loans.
(d)    Each Term LIBOR Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of each Interest
Period with respect thereto at the rate per annum equal to the sum of LIBOR
determined for such Interest Period plus the Applicable Margin for Term LIBOR
Rate Loans.
(e)    The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.
(f)    Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the
other Type as provided in §4.1.
§2.7    Requests for Revolving Credit Loans. Except with respect to any
Revolving Credit Loans outstanding as of the Closing Date, the Borrower shall
give to the Agent written notice executed by an Authorized Officer in the form
of Exhibit C hereto (or telephonic notice confirmed in writing in the form of
Exhibit G hereto) of each Revolving Credit Loan requested hereunder (a “Loan
Request”) by 12:00 p.m. (Eastern Standard Time) one (1) Business Day prior to
the proposed Drawdown Date with respect to Base Rate Loans and two (2) Business
Days prior to the proposed Drawdown Date with respect to LIBOR Rate Loans. Each
such notice shall specify with respect to the requested Revolving Credit Loan
the proposed principal amount of such Revolving Credit Loan, the Type of
Revolving Credit Loan, the initial Interest Period (if applicable) for such
Revolving Credit Loan and the Drawdown Date. Each such notice shall also contain
(i) a general statement as to the purpose for which such advance shall be used
(which purpose shall be in accordance with the terms of §2.9) and (ii) a
certification by the chief financial officer or controller of Parent that the
Borrower, the Guarantors and each Unencumbered Property Subsidiary are and will
be in compliance with all covenants under the Loan Documents after giving effect
to the making of such Revolving Credit Loan. Promptly upon receipt of any such
notice, the Agent shall notify each of the Revolving Credit Lenders thereof.
Each such Loan Request shall be irrevocable and binding on the Borrower and
shall obligate the Borrower to accept the Revolving Credit Loan requested from
the Revolving Credit Lenders on the proposed Drawdown Date. Each Loan Request
shall be (a) for a Revolving Credit Base Rate Loan in a minimum aggregate amount
of $500,000.00 or an integral multiple of $100,000.00 in excess thereof; or
(b) for a Revolving Credit LIBOR Rate Loan in a minimum aggregate amount of
$500,000.00 or an integral multiple of $100,000.00 in excess thereof; provided,
however, that there shall be no more than seven (7) LIBOR Rate Loans outstanding
at any one time.
§2.8    Funds for Loans.
(a)    Not later than 1:00 p.m. (Eastern Standard Time) on the proposed Drawdown
Date of any Revolving Credit Loans or Term Loans, each of the Revolving Credit
Lenders or Term Loan Lenders, as applicable, will make available to the Agent,
at the Agent’s Head Office, in immediately available funds, the amount of such
Lender’s Commitment Percentage of the amount of the requested Loans which may be
disbursed pursuant to §2.1 or §2.2. Upon receipt from each Revolving Credit
Lender or Term Loan Lender, as applicable, of such amount, and upon receipt of
the documents required by §10 and §11 and the satisfaction of the other
conditions set forth therein, to the extent applicable, the Agent will make
available to the Borrower the aggregate amount of such Revolving Credit Loans or
Term Loans made available to the Agent by the Revolving Credit Lenders or Term
Loan Lenders, as applicable, by crediting such amount to the account of the
Borrower maintained at the Agent’s Head Office. The failure or refusal of any
Revolving Credit Lender or Term Loan Lender to make available to the Agent at
the aforesaid time and place on any Drawdown Date the amount of its Commitment
Percentage of the requested Loans shall not relieve any other Revolving Credit
Lender or Term Loan Lender from its several obligation hereunder to make
available to the Agent the amount of such other Lender’s Commitment Percentage
of any requested Loans, including any additional Loans that may be requested
subject to the terms and conditions hereof to provide funds to replace those not
advanced by the Lender so failing or refusing. In the event of any such failure
or refusal, the Lenders not so failing or refusing shall be entitled to a
priority secured position as against the Lender or Lenders so failing or
refusing to make available to the Borrower the amount of its or their Commitment
Percentage for such Loans as provided in §12.5.
(b)    Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date of any Revolving Credit Loans or on the Closing Date or
any Increase Date with respect to any Term Loans, that such Lender will not make
available to Agent such Lender’s Commitment Percentage of a proposed Loan, Agent
may in its discretion assume that such Lender has made such Loan available to
Agent in accordance with the provisions of this Agreement and the Agent may, if
it chooses, in reliance upon such assumption make such Loan available to the
Borrower, and such Lender shall be liable to the Agent for the amount of such
advance. If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Agent. The Agent shall also
be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate plus one percent (1%).
§2.9    Use of Proceeds. The Borrower will use the proceeds of the Loans and the
Letters of Credit solely to (a) pay closing costs in connection with this
Agreement; (b) to finance Borrower’s direct and indirect investments in Real
Estate and Mortgage Receivables; and (c) for general working capital purposes.
§2.10    Letters of Credit.
(a)    Subject to the terms and conditions set forth in this Agreement, at any
time and from time to time from the Closing Date through the day that is ninety
(90) days prior to the Revolving Credit Maturity Date, the Issuing Lender shall
issue such Letters of Credit as the Borrower may request upon the delivery of a
written request in the form of Exhibit D hereto (a “Letter of Credit Request”)
to the Issuing Lender, provided that (i) no Default or Event of Default shall
have occurred and be continuing, (ii) upon issuance of such Letter of Credit,
the Letter of Credit Liabilities shall not exceed $25,000,000.00 (subject to
reduction as provided in §2.4), (iii) in no event shall the sum of (A) the
Revolving Credit Loans Outstanding and (B) the amount of Letter of Credit
Liabilities (after giving effect to all Letters of Credit requested) exceed the
Total Revolving Credit Commitment, (iv) the conditions set forth in §§10 and 11
shall have been satisfied, (v) in no event shall any amount drawn under a Letter
of Credit be available for reinstatement or a subsequent drawing under such
Letter of Credit, and (vi) in no event shall the sum of (X) the Outstanding
amount of the Revolving Credit Loans and the Term Loans and (Y) the amount of
Letter of Credit Liabilities (after giving effect to all Letters of Credit
requested) exceed the lesser of the Total Commitment or the Unencumbered Asset
Availability. Notwithstanding anything to the contrary contained in this §2.10,
the Issuing Lender shall not be obligated to issue, amend, extend, renew or
increase any Letter of Credit at a time when any other Revolving Credit Lender
is a Defaulting Lender, unless the Issuing Lender is satisfied that the
participation therein will otherwise be fully allocated to the Revolving Credit
Lenders that are Non-Defaulting Lenders consistent with §2.13(c) and the
Defaulting Lender shall have no participation therein, except to the extent the
Issuing Lender has entered into arrangements with the Borrower or such
Defaulting Lender which are satisfactory to the Issuing Lender in its good faith
determination to eliminate the Issuing Lender’s Fronting Exposure with respect
to any such Defaulting Lender, including the delivery of cash collateral. The
Issuing Lender may assume that the conditions in §10 and §11 have been satisfied
unless it receives written notice from a Revolving Credit Lender that such
conditions have not been satisfied. Each Letter of Credit Request shall be
executed by an Authorized Officer of Borrower. The Issuing Lender shall be
entitled to conclusively rely on such Person’s authority to request a Letter of
Credit on behalf of Borrower. The Issuing Lender shall have no duty to verify
the authenticity of any signature appearing on a Letter of Credit Request. The
Borrower assumes all risks with respect to the use of the Letters of Credit.
Unless the Issuing Lender and the Required Revolving Credit Lenders otherwise
consent, the term of any Letter of Credit shall not exceed a period of time
commencing on the issuance of the Letter of Credit and ending on the date which
is thirty (30) days prior to the Revolving Credit Maturity Date, or to the
Revolving Credit Maturity Date to the extent any such Letter of Credit has been
cash collateralized in a manner reasonably satisfactory to the Agent and the
Issuing Lender (but in any event the term shall not extend beyond the Revolving
Credit Maturity Date). The amount available to be drawn under any Letter of
Credit shall reduce on a dollar-for-dollar basis the amount available to be
drawn under the Total Revolving Credit Commitment as a Revolving Credit Loan.
(b)    Each Letter of Credit Request shall be submitted to the Issuing Lender at
least five (5) Business Days (or such shorter period as the Issuing Lender may
approve) prior to the date upon which the requested Letter of Credit is to be
issued. Each such Letter of Credit Request shall contain (i) a statement as to
the purpose for which such Letter of Credit shall be used (which purpose shall
be in accordance with the terms of this Agreement), and (ii) a certification by
the chief financial officer or controller of Parent that the Borrower,
Guarantors and Unencumbered Property Subsidiaries are and will be in compliance
with all covenants under the Loan Documents after giving effect to the issuance
of such Letter of Credit. The Borrower shall further deliver to the Issuing
Lender such additional applications (which application as of the date hereof is
in the form of Exhibit H hereto) and documents as the Issuing Lender may
reasonably require, in conformity with the then standard practices of its letter
of credit department, in connection with the issuance of such Letter of Credit;
provided that in the event of any conflict, the terms of this Agreement shall
control.
(c)    The Issuing Lender shall, subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.10(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.
(d)    Upon the issuance of a Letter of Credit, each Revolving Credit Lender
shall be deemed to have purchased a participation therein from Issuing Lender in
an amount equal to its respective Revolving Credit Commitment Percentage of the
amount of such Letter of Credit. No Revolving Credit Lender’s obligation to
participate in a Letter of Credit shall be affected by any other Revolving
Credit Lender’s failure to perform as required herein with respect to such
Letter of Credit or any other Letter of Credit.
(e)    Upon the issuance of each Letter of Credit, the Borrower shall pay to the
Issuing Lender (i) for its own account, a Letter of Credit fee calculated at the
rate of one-eighth of one percent (0.125%) per annum of the amount available to
be drawn under such Letter of Credit (which fee shall not be less than $1,500 in
any event), and (ii) for the accounts of the Revolving Credit Lenders (including
the Issuing Lender) in accordance with their respective percentage shares of
participation in such Letter of Credit, a Letter of Credit fee calculated at the
rate per annum equal to the Applicable Margin then applicable to Revolving
Credit LIBOR Rate Loans on the amount available to be drawn under such Letter of
Credit. Such fees shall be payable in quarterly installments in arrears with
respect to each Letter of Credit on the first day of each calendar quarter
following the date of issuance and continuing on each quarter or portion thereof
thereafter, as applicable, or on any earlier date on which the Revolving Credit
Commitments shall terminate and on the expiration or return of any Letter of
Credit. In addition, the Borrower shall pay to Issuing Lender for its own
account within five (5) days of demand of Issuing Lender the standard issuance
and documentation charges for Letters of Credit issued from time to time by
Issuing Lender.
(f)    In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, the Borrower shall reimburse the Issuing Lender by having
such amount drawn treated as an outstanding Revolving Credit Base Rate Loan
under this Agreement (Borrower being deemed to have requested a Revolving Credit
Base Rate Loan on such date in an amount equal to the amount of such drawing and
such amount drawn shall be treated as an outstanding Revolving Credit Base Rate
Loan under this Agreement) and the Agent shall promptly notify each Revolving
Credit Lender by telecopy, email, telephone (confirmed in writing) or other
similar means of transmission, and each Revolving Credit Lender shall promptly
and unconditionally pay to the Agent, for the Issuing Lender’s own account, an
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of such Letter of Credit (to the extent of the amount drawn). If and
to the extent any Revolving Credit Lender shall not make such amount available
on the Business Day on which such draw is funded, such Revolving Credit Lender
agrees to pay such amount to the Agent forthwith on demand, together with
interest thereon, for each day from the date on which such draw was funded until
the date on which such amount is paid to the Agent, at the Federal Funds
Effective Rate until three (3) days after the date on which the Agent gives
notice of such draw and at the Federal Funds Effective Rate plus one percent
(1.0%) for each day thereafter. Further, such Revolving Credit Lender shall be
deemed to have assigned any and all payments made of principal and interest on
its Revolving Credit Loans, amounts due with respect to its participations in
Letters of Credit and any other amounts due to it hereunder to the Agent to fund
the amount of any drawn Letter of Credit which such Revolving Credit Lender was
required to fund pursuant to this §2.10(f) until such amount has been funded (as
a result of such assignment or otherwise). In the event of any such failure or
refusal, the Revolving Credit Lenders not so failing or refusing shall be
entitled to a priority secured position for such amounts as provided in §12.5.
The failure of any Revolving Credit Lender to make funds available to the Agent
in such amount shall not relieve any other Revolving Credit Lender of its
obligation hereunder to make funds available to the Agent pursuant to this
§2.10(f).
(g)    If after the issuance of a Letter of Credit pursuant to §2.10(c) by the
Issuing Lender, but prior to the funding of any portion thereof by a Revolving
Credit Lender, for any reason a drawing under a Letter of Credit cannot be
refinanced as a Revolving Credit Loan, each Revolving Credit Lender will, on the
date such Revolving Credit Loan pursuant to §2.10(f) was to have been made,
purchase an undivided participation interest in the Letter of Credit in an
amount equal to its Revolving Credit Commitment Percentage of the amount of such
Letter of Credit. Each Revolving Credit Lender will immediately transfer to the
Issuing Lender in immediately available funds the amount of its participation
and upon receipt thereof the Issuing Lender will deliver to such Revolving
Credit Lender a Letter of Credit participation certificate dated the date of
receipt of such funds and in such amount.
(h)    Whenever at any time after the Issuing Lender has received from any
Revolving Credit Lender any such Revolving Credit Lender’s payment of funds
under a Letter of Credit and thereafter the Issuing Lender receives any payment
on account thereof, then the Issuing Lender will distribute to such Revolving
Credit Lender its participation interest in such amount (appropriately adjusted
in the case of interest payments to reflect the period of time during which such
Revolving Credit Lender’s participation interest was outstanding and funded);
provided, however, that in the event that such payment received by the Issuing
Lender is required to be returned, such Revolving Credit Lender will return to
the Issuing Lender any portion thereof previously distributed by the Issuing
Lender to it.
(i)    The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.
(j)    Borrower (rather than Issuing Lender) assumes all risks of the acts,
omissions, or misuse of any Letter of Credit by the beneficiary thereof;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee or any other Person at law or under any other
agreement. Neither Agent, Issuing Lender nor any Revolving Credit Lender will be
responsible for (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any Letter of Credit or any document submitted by any party in
connection with the issuance of any Letter of Credit, even if such document
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof in whole or in part, which may prove
to be invalid or ineffective for any reason; (iii) failure of any beneficiary of
any Letter of Credit to comply fully with the conditions required in order to
demand payment under a Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable, telecopy,
email or otherwise; (v) errors in interpretation of technical terms; (vi) any
loss or delay in the transmission or otherwise of any document or draft required
by or from a beneficiary in order to make a disbursement under a Letter of
Credit or the proceeds thereof; (vii) for the misapplication by the beneficiary
of any Letter of Credit of the proceeds of any drawing under such Letter of
Credit; and (viii) for any consequences arising from causes beyond the control
of Agent or any Revolving Credit Lender. None of the foregoing will affect,
impair or prevent the vesting of any of the rights or powers granted to Agent,
Issuing Lender or the Revolving Credit Lenders hereunder. In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by Agent, Issuing Lender or the other Revolving
Credit Lenders in good faith will be binding on Borrower and will not put Agent,
Issuing Lender or the other Revolving Credit Lenders under any resulting
liability to Borrower; provided nothing contained herein shall relieve Issuing
Lender for liability to Borrower arising as a result of the gross negligence or
willful misconduct of Issuing Lender as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods.
§2.11    Increase in Total Commitment.
(a)    Provided that no Default or Event of Default has occurred and is
continuing, subject to the terms and conditions set forth in this §2.11, the
Borrower shall have the option at any time and from time to time before the date
that is forty-five (45) days prior to the Revolving Credit Maturity Date (as the
same may be extended pursuant to §2.12 below) or Term Loan Maturity Date, as
applicable, to request an increase in the Total Revolving Credit Commitment
and/or the Total Term Loan Credit Commitment such that after giving effect to
such increase the Total Commitment does not exceed $260,000,000.00 in the
aggregate by giving written notice to the Agent (each, an “Increase Notice”; and
the amount of such requested increase is the “Commitment Increase”), provided
that any such individual increase must be in a minimum amount of $5,000,000.00.
Upon receipt of any Increase Notice, the Agent shall consult with Arranger and
shall notify the Borrower of the amount of facility fees to be paid to any
Lenders who provide an additional Revolving Credit Commitment and/or Term Loan
Commitment, as applicable, in connection with such increase in the Revolving
Credit Commitment and/or Term Loan Commitment, as applicable (which shall be in
addition to the fees to be paid to Arranger pursuant to the Agreement Regarding
Fees). If the Borrower agrees to pay the facility fees so determined, then the
Agent shall send a notice to all Revolving Credit Lenders and/or Term Loan
Lenders, as applicable (the “Additional Commitment Request Notice”) informing
them of the Borrower’s request to increase the Total Revolving Credit Commitment
or the Total Term Loan Commitment, as applicable, and of the facility fees to be
paid with respect thereto. Each Revolving Credit Lender or Term Loan Lender, as
applicable, who desires to provide an additional Revolving Credit Commitment or
Term Loan Commitment, as applicable, upon such terms shall provide Agent with a
written commitment letter specifying the amount of the additional Revolving
Credit Commitment or Term Loan Commitment, as applicable, by which it is willing
to provide prior to such deadline as may be specified in the Additional
Commitment Request Notice. If the requested increase is oversubscribed then the
Agent and the Arranger shall allocate the Commitment Increase among the
Revolving Credit Lenders or Term Loan Lenders, as applicable, who provide such
commitment letters on such basis as the Agent and the Arranger shall determine
in their sole discretion. If the additional Revolving Credit Commitments or Term
Loan Commitments, as applicable, so provided are not sufficient to provide the
full amount of the Revolving Credit Commitment Increase or Term Loan Commitment
Increase, as applicable, requested by the Borrower, then the Agent, Arranger or
Borrower may, but shall not be obligated to, invite one or more banks or lending
institutions (which banks or lending institutions shall be reasonably acceptable
to Agent, Arranger and Borrower) to become a Revolving Credit Lender or Term
Loan Lender, as applicable, and provide an additional Revolving Credit
Commitment or Term Loan Commitment, as applicable. The Agent shall provide all
Revolving Credit Lenders or Term Loan Lenders, as applicable, with a notice
setting forth the amount, if any, of the additional Revolving Credit Commitment
or Term Loan Commitment, as applicable, to be provided by each Revolving Credit
Lender or Term Loan Lender, as applicable, and the revised Revolving Credit
Commitment Percentages or Term Loan Commitment Percentages, as applicable, which
shall be applicable after the effective date of the Revolving Credit Commitment
Increase or Term Loan Commitment Increase, as applicable, specified therein (the
“Commitment Increase Date”). In no event shall any Lender be obligated to
provide an additional Revolving Credit Commitment or Term Loan Commitment.
(b)    On any Commitment Increase Date the outstanding principal balance of the
Revolving Credit Loans or Term Loans, as applicable, shall be reallocated among
the Revolving Credit Lenders or Term Loan Lenders, as applicable, such that
after the applicable Commitment Increase Date the outstanding principal amount
of Revolving Credit Loans or Term Loans, as applicable, owed to each Revolving
Credit Lender or Term Loan Lender, as applicable, shall be equal to such
Lender’s Revolving Credit Commitment Percentage or Term Loan Commitment
Percentage, as applicable (as in effect after the applicable Commitment Increase
Date) of the outstanding principal amount of all Revolving Credit Loans or Term
Loans, as applicable. The participation interests of the Revolving Credit
Lenders in Letters of Credit shall be similarly adjusted. On any Commitment
Increase Date, those Revolving Credit Lenders or Term Loan Lenders whose
Revolving Credit Commitment Percentage or Term Loan Commitment Percentage is
increasing shall advance the funds to the Agent and the funds so advanced shall
be distributed among the Revolving Credit Lenders or Term Loan Lenders, as
applicable, whose Revolving Credit Commitment Percentage or Term Loan Commitment
Percentage, as applicable, is decreasing as necessary to accomplish the required
reallocation of the outstanding Revolving Credit Loans or Term Loans, as
applicable. The funds so advanced shall be Base Rate Loans until converted to
LIBOR Rate Loans which are allocated among all Lenders based on their Commitment
Percentages. To the extent such reallocation results in certain Lenders
receiving funds which are applied to LIBOR Rate Loans prior to the last day of
the applicable Interest Period, then the Borrower shall pay to the Agent for the
account of the affected Lenders the Breakage Costs for each such Lender
(provided that the parties agree to attempt to coordinate the closing of any
increase of the Total Revolving Credit Commitment or Total Term Loan Commitment,
as applicable, to minimize Breakage Costs that may come due); provided, however,
each Lender agrees to apply any amounts received by them pursuant to this
§2.11(b) first to the principal of any Base Rate Loans held by such Lender and
then to the principal of LIBOR Rate Loans held by such Lender.
(c)    Upon the effective date of each increase in the Total Revolving Credit
Commitment or Total Term Loan Commitment, as applicable, pursuant to this §2.11
the Agent may unilaterally revise Schedule 1 hereto and the Borrower shall
execute and deliver to the Agent new Revolving Credit Notes or Term Loan Notes
for each Lender whose Commitment has changed so that the principal amount of
such Revolving Credit Lender’s Revolving Credit Note shall equal its Revolving
Credit Commitment and such Term Loan Lender’s Term Loan Note shall equal its
Term Loan Commitment. The Agent shall deliver such replacement Revolving Credit
Notes and Term Loan Notes to the respective Lenders in exchange for the
Revolving Credit Notes and Term Loan Notes replaced thereby which shall be
surrendered by such Lenders. Such new Revolving Credit Notes and Term Loan Notes
shall provide that they are replacements for the surrendered Revolving Credit
Notes and Term Loan Notes, as applicable, and that they do not constitute a
novation, shall be dated as of the Commitment Increase Date and shall otherwise
be in substantially the form of the replaced Revolving Credit Notes or Term Loan
Notes, as applicable. Within five (5) days of issuance of any new Revolving
Credit Notes or Term Loan Notes, pursuant to this §2.11(c), the Borrower shall
deliver an opinion of counsel, addressed to the Lenders and the Agent, relating
to the due authorization, execution and delivery of such new Revolving Credit
Notes and Term Loan Notes and the enforceability thereof, in form and substance
substantially similar to the opinion delivered in connection with the first
disbursement under this Agreement. The surrendered Revolving Credit Notes and
Term Loan Notes shall be canceled and returned to the Borrower.
(d)    Notwithstanding anything to the contrary contained herein, the obligation
of the Agent and the Revolving Credit Lenders to increase the Total Revolving
Credit Commitment, or the Agent and the Term Loan Lenders to increase the Total
Term Loan Commitment, as applicable, pursuant to this §2.11 shall be conditioned
upon satisfaction of the following conditions precedent which must be satisfied
prior to the effectiveness of any increase of the Total Revolving Credit
Commitment or the Total Term Loan Commitment, as applicable:
(i)    Payment of Activation Fee. The Borrower shall pay (A) to the Agent and
the Arranger those fees described in and contemplated by the Agreement Regarding
Fees with respect to the applicable Commitment Increase, and (B) to the Arranger
such facility fees as the Revolving Credit Lenders or Term Loan Lenders who are
providing an additional Revolving Credit Commitment or Term Loan Commitment, as
applicable, may require to increase the aggregate Revolving Credit Commitment or
Term Loan Commitment, which fees shall, when paid, be fully earned and
non-refundable under any circumstances. The Arranger shall pay to the Lenders
acquiring the applicable Commitment Increase certain fees pursuant to their
separate agreement; and
(ii)    No Default. On the date any Increase Notice is given and on the date
such increase becomes effective, both immediately before and after the Total
Revolving Credit Commitment or Term Loan Commitment is increased, there shall
exist no Default or Event of Default; and
(iii)    Representations True. The representations and warranties made by the
Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower, the Guarantors and the Unencumbered Property
Subsidiaries in connection therewith or after the date thereof shall have been
true and correct in all material respects when made and shall also be true and
correct in all material respects on the date of such Increase Notice and on the
date the Total Revolving Credit Commitment or Term Loan Commitment is increased
(except to the extent of any changes resulting from transactions permitted by
this Agreement, and except to the extent such representations relate expressly
to an earlier date, which representations shall be required to be true and
correct only as of such specified date), both immediately before and after the
Total Revolving Credit Commitment or Term Loan Commitment is increased; and
(iv)    Additional Documents and Expenses. The Borrower and the Guarantors shall
execute and deliver to Agent and the Lenders such additional documents,
instruments, certifications and opinions as the Agent may reasonably require,
including, without limitation, a Compliance Certificate, demonstrating
compliance with all covenants, representations and warranties set forth in the
Loan Documents after giving effect to the increase.
§2.12    Extension of Revolving Credit Maturity Date. The Borrower shall have
the one-time right and option, in its sole discretion, to extend the Revolving
Credit Maturity Date to October 27, 2022, upon satisfaction of the following
conditions precedent, which must be satisfied prior to the effectiveness of any
extension of the Revolving Credit Maturity Date:
(a)    Extension Request. The Borrower shall deliver written notice of such
request (the “Extension Request”) to the Agent not earlier than the date which
is one hundred twenty (120) days and not later than the date which is sixty (60)
days prior to the Revolving Credit Maturity Date (as determined without regard
to such extension). Any such Extension Request shall be irrevocable and binding
on the Borrower.
(b)    Payment of Extension Fee. The Borrower shall pay to the Agent for the pro
rata accounts of the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments an extension fee in an amount equal to
twenty (20) basis points on the Total Revolving Credit Commitment in effect on
the Revolving Credit Maturity Date (as determined without regard to such
extension), which fee shall, when paid, be fully earned and non-refundable under
any circumstances.
(c)    No Default. On the date the Extension Request is given and on the
Revolving Credit Maturity Date (as determined without regard to such extension)
there shall exist no Default or Event of Default.
(d)    Representations and Warranties. The representations and warranties made
by the Borrower and the Guarantors in the Loan Documents or otherwise made by or
on behalf of the Borrower, Guarantors and Unencumbered Property Subsidiaries in
connection therewith or after the date thereof shall have been true and correct
in all material respects when made and shall also be true and correct in all
material respects on the date the Extension Request is given and on the
Revolving Credit Maturity Date (as determined without regard to such extension)
other than for representations to the extent they relate expressly to an earlier
date, which representations shall be required to be true and correct only as of
such specified date, and except to the extent of any changes resulting from
transactions permitted by this Agreement.
§2.13    Defaulting Lenders.
(a)    If for any reason any Lender shall be a Defaulting Lender, then, in
addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or Applicable Law, such Defaulting Lender’s right
to participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Required Lenders, Required Revolving
Credit Lenders, Required Term Loan Lenders or all of the Lenders, shall be
suspended during the pendency of such failure or refusal. If a Lender is a
Defaulting Lender because it has failed to make timely payment to the Agent of
any amount required to be paid to the Agent hereunder (without giving effect to
any notice or cure periods), in addition to other rights and remedies which the
Agent or the Borrower may have under the immediately preceding provisions or
otherwise, the Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Effective Rate plus one percent (1%), (ii) to withhold or setoff
and to apply in satisfaction of the defaulted payment and any related interest,
any amounts otherwise payable to such Defaulting Lender under this Agreement or
any other Loan Document and (iii) to bring an action or suit against such
Defaulting Lender in a court of competent jurisdiction to recover the defaulted
amount and any related interest. Any amounts received by the Agent in respect of
a Defaulting Lender’s Loans shall be applied as set forth in §2.13(d).
(b)    Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitments.
Any Lender desiring to exercise such right shall give written notice thereof to
the Agent and the Borrower no sooner than two (2) Business Days and not later
than five (5) Business Days after such Defaulting Lender became a Defaulting
Lender. If more than one Lender exercises such right, each such Lender shall
have the right to acquire an amount of such Defaulting Lender’s Commitments in
proportion to the Commitments of the other Lenders exercising such right. If
after such fifth (5th) Business Day, the Lenders have not elected to purchase
all of the Commitments of such Defaulting Lender, then the Borrower (so long as
no Default or Event of Default exists) or the Required Lenders may, by giving
written notice thereof to the Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitments to an
eligible assignee subject to and in accordance with the provisions of §18.1 for
the purchase price provided for below and upon any such demand such Defaulting
Lender shall comply with such demand and shall consummate such assignment
(subject to and in accordance with the provisions of §18.1). No party hereto
shall have any obligation whatsoever to initiate any such replacement or to
assist in finding an eligible assignee. Upon any such purchase or assignment,
and any such demand with respect to which the conditions specified in §18.1 have
been satisfied, the Defaulting Lender’s interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
or this Agreement to the extent the same relate to the period prior to the
effective date of the purchase) shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Acceptance Agreement. The purchase price
for the Commitments of a Defaulting Lender shall be equal to the amount of the
principal balance of the Loans outstanding and owed by the Borrower to the
Defaulting Lender plus any accrued but unpaid interest thereon and accrued but
unpaid fees. Prior to payment of such purchase price to a Defaulting Lender, the
Agent shall apply against such purchase price any amounts retained by the Agent
pursuant to §2.13(d).
(c)    During any period in which there is a Defaulting Lender, all or any part
of such Defaulting Lender’s obligation to acquire, refinance or fund
participations in Letters of Credit pursuant to §2.10(g) shall be reallocated
among the Revolving Credit Lenders that are Non-Defaulting Lenders in accordance
with their respective Revolving Credit Commitment Percentages (computed without
giving effect to the Revolving Credit Commitment of such Defaulting Lender);
provided that (i) each such reallocation shall be given effect only if, at the
date the applicable Revolving Credit Lender becomes a Defaulting Lender, no
Default or Event of Default exists, (ii) the conditions set forth in §10 and §11
are satisfied at the time of such reallocation (and, unless the Borrower shall
have notified the Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at the time),
(iii) the representations and warranties in the Loan Documents shall be true and
correct in all material respects on and as of the date of such reallocation with
the same effect as though made on and as of such date (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date, and that any representation or warranty that is qualified by any
materiality standard shall be required to be true and correct in all respects),
and (iv) the aggregate obligation of each Revolving Credit Lender that is a
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit shall not exceed the positive difference, if any, of (A) the Revolving
Credit Commitment of that Non-Defaulting Lender minus (B) the sum of (1) the
aggregate outstanding principal amount of the Revolving Credit Loans of that
Revolving Credit Lender plus (2) such Revolving Credit Lender’s pro rata portion
in accordance with its Revolving Credit Commitment Percentage of outstanding
Letter of Credit Liabilities. Subject to §34, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(d)    Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
for the account of such Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent (other than
with respect to Letter of Credit Liabilities) hereunder; second, to the payment
of any amounts owing by such Defaulting Lender to the Issuing Lender (with
respect to Letter of Credit Liabilities); third, if so determined by the Agent
or requested by the Issuing Lender, to be held as cash collateral for future
funding obligations of such Defaulting Lender of any participation in any Letter
of Credit; fourth, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fifth, if so determined by the Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to (x) satisfy obligations of such Defaulting Lender to fund
Loans or participations under this Agreement and (y) be held as cash collateral
for future funding obligations of such Defaulting Lender of any participation in
any Letter of Credit; sixth, to the payment of any amounts owing to the Agent or
the Lenders (including the Issuing Lender) as a result of any judgment of a
court of competent jurisdiction obtained by the Agent or any Lender (including
the Issuing Lender) against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (i) such payment is a payment of the
principal amount of any Loans or funded participations in Letters of Credit in
respect of which such Defaulting Lender has not fully funded its appropriate
share and (ii) such Loans or funded participations in Letters of Credit were
made at a time when the conditions set forth in §10 and §11, to the extent
required by this Agreement, were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and funded participations in Letters of
Credit owed to, all Non-Defaulting Lenders on a pro rata basis until such time
as all Loans and funded and unfunded participations in Letters of Credit are
held by the Lenders pro rata in accordance with their Revolving Credit
Commitment Percentages and Term Loan Commitment Percentages, as applicable,
without regard to §2.13(c), prior to being applied to the payment of any Loans
of, or funded participations in Letters of Credit owed to, such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this §2.13(d) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto, and to the extent allocated to the repayment of principal of
the Loan, shall not be considered outstanding principal under this Agreement.
(e)    Within five (5) Business Days of demand by the Issuing Lender from time
to time, the Borrower shall deliver to the Agent for the benefit of the Issuing
Lender cash collateral in an amount sufficient to cover all Fronting Exposure
with respect to the Issuing Lender (after giving effect to §2.10(a) and
§2.13(c)) on terms satisfactory to the Issuing Lender in its good faith
determination (and such cash collateral shall be in Dollars). Any such cash
collateral shall be deposited in the Collateral Account as collateral (solely
for the benefit of the Issuing Lender) for the payment and performance of each
Defaulting Lender’s pro rata portion in accordance with their respective
Revolving Credit Commitment Percentages of outstanding Letter of Credit
Liabilities. Moneys in the Collateral Account deposited pursuant to this section
shall be applied by the Agent to reimburse the Issuing Lender immediately for
each Defaulting Lender’s pro rata portion in accordance with their respective
Revolving Credit Commitment Percentages of any funding obligation with respect
to a Letter of Credit which has not otherwise been reimbursed by the Borrower or
such Defaulting Lender.
(f)    (1)    Notwithstanding anything herein to the contrary, each Revolving
Credit Lender that is a Defaulting Lender shall not be entitled to receive any
Unused Fee or Facility Fee pursuant to §2.3 for any period during which that
Revolving Credit Lender is a Defaulting Lender.
(i)    Each Revolving Credit Lender that is a Defaulting Lender shall not be
entitled to receive Letter of Credit fees pursuant to §2.10(e) for any period
during which that Revolving Credit Lender is a Defaulting Lender.
(ii)    With respect to any Unused Fee, Facility Fee or Letter of Credit fees
not required to be paid to any Defaulting Lender pursuant to clause (i) or
(ii) above, the Borrower shall (x) pay to each Non-Defaulting Lender that is a
Revolving Credit Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities that has been reallocated to such Non-Defaulting
Lender pursuant to §2.13(c), (y) pay to the Issuing Lender the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
the Issuing Lender’s Fronting Exposure to such Defaulting Lender and (z) not be
required to pay any remaining amount of any such fee.
(g)    If the Borrower and the Agent agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Agent will so notify the parties hereto, whereupon as of the date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit to
be held on a pro rata basis by the Lenders in accordance with their Commitments
(without giving effect to §2.13(c)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.
§3.    REPAYMENT OF THE LOANS.
§3.1    Stated Maturity. The Borrower promises to pay on the Revolving Credit
Maturity Date and there shall become absolutely due and payable on the Revolving
Credit Maturity Date all of the Revolving Credit Loans and other Letter of
Credit Liabilities outstanding on such date, together with any and all accrued
and unpaid interest thereon. The Borrower promises to pay on the Term Loan
Maturity Date and there shall become absolutely due and payable on the Term Loan
Maturity Date all of the Term Loans Outstanding on such date, together with any
and all accrued and unpaid interest thereon.
§3.2    Mandatory Prepayments. If at any time (i) the sum of the aggregate
outstanding principal amount of the Revolving Credit Loans and the Letter of
Credit Liabilities exceeds the lesser of (a) the Total Revolving Credit
Commitment or (b) the Unencumbered Asset Availability, minus the principal
amount of the outstanding Term Loans, or (ii) the sum of the aggregate
outstanding principal amount of the Revolving Credit Loans, the Term Loans and
the Letter of Credit Liabilities exceeds the lesser of (a) the Total Commitment
or (b) the Unencumbered Asset Availability, then the Borrower shall, within ten
(10) Business Days of such occurrence (or such longer period of time as Agent
may agree in its sole and absolute discretion), pay the amount of such excess to
the Agent for the respective accounts of the Lenders, as applicable, for
application to the Revolving Credit Loans and Term Loans as provided in §3.4,
together with any additional amounts payable pursuant to §4.8.
§3.3    Optional Prepayments.
(a)    The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Revolving Credit Loans, as a whole or in part, at any
time without penalty or premium, and in the case of prepayment in full, at
Borrower’s election, to terminate the Revolving Credit Commitments; provided,
that if any prepayment of the outstanding amount of any Revolving Credit LIBOR
Rate Loans pursuant to this §3.3 is made on a date that is not the last day of
the Interest Period relating thereto, such prepayment shall be accompanied by
the payment of any amounts due pursuant to §4.8.
(b)    The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Term Loans, as a whole or in part, at any time without
penalty or premium; provided, that if any prepayment of the outstanding amount
of any Term LIBOR Rate Loans pursuant to this §3.3 is made on a date that is not
the last day of the Interest Period relating thereto, such prepayment shall be
accompanied by the payment of any amounts due pursuant to §4.8.
(c)    The Borrower shall give the Agent, no later than 10:00 a.m. (Eastern
Standard Time) at least two (2) days prior written notice of any prepayment
pursuant to this §3.3, in each case specifying the proposed date of prepayment
of the Loans and the principal amount to be prepaid (provided that any such
notice may be revoked or modified upon one (1) day’s prior notice to the Agent).
§3.4    Partial Prepayments. Each partial prepayment of the Loans under §3.3
shall be in a minimum amount of $500,000.00 or an integral multiple of
$100,000.00 in excess thereof, shall be accompanied by the payment of accrued
interest on the principal prepaid to the date of payment. Each partial payment
under §3.2 and §3.3 shall be applied in the absence of instruction by the
Borrower, to the principal of Revolving Credit Loans and then to the principal
of Term Loans (and with respect to each category of Loans, first to the
principal of Base Rate Loans, and then to the principal of LIBOR Rate Loans).
§3.5    Effect of Prepayments. Amounts of the Revolving Credit Loans prepaid
under §3.2 and §3.3 prior to the Revolving Credit Maturity Date may be
reborrowed as provided in §2. Any portion of the Term Loans that is prepaid may
not be reborrowed.
§4.    CERTAIN GENERAL PROVISIONS.
§4.1    Conversion Options.
(a)    The Borrower may elect from time to time to convert any of its
outstanding Revolving Credit Loans to a Revolving Credit Loan of another Type or
any of its outstanding Term Loans to another Term Loan of another Type and such
Revolving Credit Loans or Term Loans shall thereafter bear interest as a  Base
Rate Loan or a LIBOR Rate Loan, as applicable; provided that (i) with respect to
any such conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrower shall
give the Agent at least one (1) Business Day’s prior written notice of such
election, and such conversion shall only be made on the last day of the Interest
Period with respect to such LIBOR Rate Loan, unless Borrower elects to pay the
Breakage Costs association with such conversion; (ii) with respect to any such
conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrower shall give the
Agent at least two (2) LIBOR Business Days’ prior written notice of such
election and the Interest Period requested for such Loan, the principal amount
of the Loan so converted shall be in a minimum aggregate amount of $500,000.00
or an integral multiple of $100,000.00 in excess thereof and, after giving
effect to the making of such Loan, there shall be no more than seven (7) LIBOR
Rate Loans outstanding at any one time; and (iii) no Loan may be converted into
a LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing. All or any part of the outstanding Revolving Credit Loans or Term
Loans of any Type may be converted as provided herein, provided that no partial
conversion shall result in a Revolving Credit Base Rate Loan or a Term Base Rate
Loan in a principal amount of less than $500,000.00 or an integral multiple of
$100,000.00 or a Revolving Credit LIBOR Rate Loan or a Term LIBOR Rate Loan in a
principal amount of less than $500,000.00 or an integral multiple of
$100,000.00. On the date on which such conversion is being made, each Lender
shall take such action as is necessary to transfer its Commitment Percentage of
such Loans to its Domestic Lending Office or its LIBOR Lending Office, as the
case may be. Each Conversion/Continuation Request relating to the conversion of
a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable by the Borrower.
(b)    Any LIBOR Rate Loan may be continued as such Type upon the expiration of
an Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.
(c)    In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
continued as a LIBOR Rate Loan for the same Interest Period (unless such
Interest Period shall be greater than the time remaining until the Revolving
Credit Maturity Date or Term Loan Maturity Date, as applicable, in which case
the Interest Period shall be the Interest Period closest to the time remaining,
without exceeding the time to the Revolving Credit Maturity Date or Term Loan
Maturity Date, as applicable) at the end of the applicable Interest Period.
§4.2    Fees. The Borrower agrees to pay to KeyBank, Agent and Arranger for
their own account certain fees for services rendered or to be rendered in
connection with the Loans as provided pursuant to the separate fee letter dated
September 29, 2017, between the Borrower, KeyBank and the Arranger (the
“Agreement Regarding Fees”). All such fees shall be fully earned when paid and
nonrefundable under any circumstances.
§4.3    Rates. The Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR” or with
respect to any comparable or successor rate thereto, provided that the foregoing
shall not apply to any liability arising out of the bad faith, willful
misconduct or gross negligence of the Agent.
§4.4    Funds for Payments.
(a)    All payments of principal, interest, facility fees, Letter of Credit
fees, closing fees and any other amounts due hereunder or under any of the other
Loan Documents shall be made to the Agent, for the respective accounts of the
Lenders and the Agent, as the case may be, at the Agent’s Head Office, not later
than 4:00 p.m. (Eastern Standard Time) on the day when due, in each case in
lawful money of the United States in immediately available funds. If not
received by 4:00 p.m. (Eastern Standard Time) on the day when due, the Agent is
hereby authorized to charge the accounts of the Borrower with KeyBank, on the
dates when the amount thereof shall become due and payable, with the amounts of
the principal of and interest on the Loans and all fees, charges, expenses and
other amounts owing to the Agent and/or the Lenders under the Loan Documents.
Subject to the foregoing, all payments made to Agent on behalf of the Lenders,
and actually received by Agent, shall be deemed received by the Lenders on the
date actually received by Agent.
(b)    All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim, and free and clear of
and without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this §4.4) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    The Borrower and the Guarantors shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.
(d)    The Borrower and the Guarantors shall jointly and severally indemnify
each Recipient, within fifteen (15) days after demand therefor (or within sixty
(60) days of demand if the amount demanded by a Recipient is in excess of
$100,000), for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this §4.4)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, and a reasonably detailed explanation of such amounts which are due,
shall be conclusive absent manifest error;
(e)    Each Lender shall severally indemnify the Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower or a Guarantor has not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the Guarantors to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of §18.4
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this §4.4(e).
(f)    Upon the request of Agent or any Lender, as soon as practicable after any
payment of Taxes by the Borrower or any Guarantor to a Governmental Authority
pursuant to this §4.4, the Borrower or such Guarantor shall deliver to the Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment,
or other evidence of such payment reasonably satisfactory to the Agent.
(g)    
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
A.    any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;
B.    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable;
I.    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Agent) of an executed IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
II.    an electronic copy (or an original if requested by the Borrower or the
Agent) of an executed IRS Form W-8ECI;
III.    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E; or
IV.    to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Agent) of an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner.
C.    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), an electronic copy (or an
original if requested by the Borrower or the Agent) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made; and
D.    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.
(h)     If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this §4.4 (including by the payment of additional amounts pursuant
to this §4.4), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this §4.4 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund has not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.
(i)    Each party’s obligations under this §4.4 shall survive the resignation or
replacement of the Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.
(j)    The obligations of the Borrower to the Revolving Credit Lenders under
this Agreement with respect to Letters of Credit (and of the Revolving Credit
Lenders to make payments to the Issuing Lender with respect to Letters of
Credit) shall be absolute, unconditional and irrevocable, and shall be paid and
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including, without limitation, the following
circumstances: (i) any lack of validity or enforceability of this Agreement, any
Letter of Credit or any of the other Loan Documents; (ii) any improper use which
may be made of any Letter of Credit or any improper acts or omissions of any
beneficiary or transferee of any Letter of Credit in connection therewith; (iii)
the existence of any claim, set-off, defense or any right which the Borrower or
any of its Subsidiaries or Affiliates may have at any time against any
beneficiary or any transferee of any Letter of Credit (or persons or entities
for whom any such beneficiary or any such transferee may be acting) or the
Revolving Credit Lenders (other than the defense of payment to the Revolving
Credit Lenders in accordance with the terms of this Agreement) or any other
Person, whether in connection with any Letter of Credit, this Agreement, any
other Loan Document, or any unrelated transaction; (iv) any draft, demand,
certificate, statement or any other documents presented under any Letter of
Credit proving to be insufficient, forged, fraudulent or invalid in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;
(v) any breach of any agreement between the Borrower, any Guarantor or any of
their respective Subsidiaries or Affiliates and any beneficiary or transferee of
any Letter of Credit; (vi) any irregularity in the transaction with respect to
which any Letter of Credit is issued, including any fraud by the beneficiary or
any transferee of such Letter of Credit; (vii) payment by the Issuing Lender
under any Letter of Credit against presentation of a sight draft, demand,
certificate or other document which does not comply with the terms of such
Letter of Credit, provided that such payment shall not have constituted bad
faith, gross negligence or willful misconduct on the part of the Issuing Lender
as determined by a court of competent jurisdiction after the exhaustion of all
applicable appeal periods; (viii) any non-application or misapplication by the
beneficiary of a Letter of Credit of the proceeds of such Letter of Credit; (ix)
the legality, validity, form, regularity or enforceability of the Letter of
Credit; (x) the failure of any payment by Issuing Lender to conform to the terms
of a Letter of Credit (if, in Issuing Lender’s good faith judgment, such payment
is determined to be appropriate); (xi) the surrender or impairment of any
security for the performance or observance of any of the terms of any of the
Loan Documents; (xii) the occurrence of any Default or Event of Default; and
(xiii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, provided that such other circumstances or happenings shall
not have been the result of bad faith, gross negligence or willful misconduct on
the part of the Issuing Lender as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods.
§4.5    Computations. All computations of interest on the Loans and of other
fees to the extent applicable shall be based on a 360‑day year (or a 365 or 366
day year, as applicable, in the case of Base Rate Loans) and paid for the actual
number of days elapsed. Except as otherwise provided in the definition of the
term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans as reflected on the records of the Agent from time to time
shall be considered prima facie evidence of such amount absent manifest error.
§4.6    Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall in its good faith discretion determine that adequate and reasonable
methods do not exist for ascertaining LIBOR for such Interest Period, or the
Agent shall reasonably determine that LIBOR will not accurately and fairly
reflect the cost of the Lenders making or maintaining LIBOR Rate Loans for such
Interest Period, the Agent shall forthwith give notice of such determination
(which shall be conclusive and binding on the Borrower and the Lenders absent
manifest error) to the Borrower and the Lenders. In such event (a) any Loan
Request with respect to a LIBOR Rate Loan shall be automatically withdrawn and
shall be deemed a request for a Base Rate Loan and (b) each LIBOR Rate Loan will
automatically, on the last day of the then current Interest Period applicable
thereto, become a Base Rate Loan, and the obligations of the Lenders to make
LIBOR Rate Loans shall be suspended until the Agent determines that the
circumstances giving rise to such suspension no longer exist, whereupon the
Agent shall promptly notify the Borrower and the Lenders thereof.
§4.7    Illegality. Notwithstanding any other provisions herein, if any present
or future law, regulation, treaty or directive or the interpretation or
application thereof shall make it unlawful, or any central bank or other
Governmental Authority having jurisdiction over a Lender or its LIBOR Lending
Office shall assert that it is unlawful, for any Lender to make or maintain
LIBOR Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and the Borrower and thereupon (a) the commitment of the Lenders to
make LIBOR Rate Loans shall forthwith be suspended and (b) the LIBOR Rate Loans
then outstanding shall be converted automatically to Base Rate Loans on the last
day of each Interest Period applicable to such LIBOR Rate Loans or within such
earlier period as may be required by law. Notwithstanding the foregoing, before
giving such notice, the applicable Lender shall designate a different lending
office if such designation will void the need for giving such notice and will
not, in the judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by Borrower hereunder.
§4.8    Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, or if
the Borrower fails to draw down on the first day of the applicable Interest
Period any amount as to which the Borrower has elected a LIBOR Rate Loan, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages, in addition
to any amounts of interest otherwise payable hereunder, the Breakage Costs.
Borrower understands, agrees and acknowledges the following: (i) no Lender has
any obligation to purchase, sell and/or match funds in connection with the use
of LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(ii) LIBOR is used merely as a reference in determining such rate; and
(iii) Borrower has accepted LIBOR as a reasonable and fair basis for calculating
such rate and any Breakage Costs. Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.
§4.9    Additional Costs, Etc. Notwithstanding anything herein to the contrary,
if any Change in Law shall:
(a)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or
(b)    impose, modify or deem applicable any special deposit, reserve (other
than the Reserve Percentage), compulsory loan, insurance charge or similar
requirement against assets of, deposits with or credit extended or participated
in by, any Lender or the Issuing Lender, or
(c)    impose on any Lender or the Issuing Lender or the London Interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing is:
(i)    to increase the cost to such Lender or such other Recipient of making,
converting to, continuing or maintaining any Loan or of maintaining its
obligation to make any such Loan, or to increase the cost to such Lender, the
Issuing Lender or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or
(ii)    to reduce the amount of principal, interest or other amount payable to
any Lender, the Issuing Lender or other Recipient hereunder on account of such
Lender’s Commitment or any of the Loans or the Letters of Credit, or
(iii)    to require any Lender or such other Recipient to make any payment or to
forego any interest or other sum payable hereunder, the amount of which payment
or foregone interest or other sum is calculated by reference to the gross amount
of any sum receivable or deemed received by such Lender or such other Recipient
from the Borrower hereunder,
then, and in each such case, the Borrower will, within fifteen (15) days of
demand (or within sixty (60) days of demand if the amount demanded by a
Recipient is in excess of $100,000.00) made by a Recipient at any time and from
time to time and as often as the occasion therefor may arise, pay to such
Recipient such additional amounts as such Recipient shall reasonably determine
in good faith to be sufficient to compensate such Recipient for such additional
cost, reduction, payment or foregone interest or other sum. Each Recipient in
determining such amounts may use any reasonable averaging and attribution
methods generally applied by such Recipient.
§4.10    Capital Adequacy. If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any lending office of
such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of such Lender’s or Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by any Issuing Lender, to a level below that which such Lender
or Issuing Lender or such Lender’s or Issuing Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Lender’s policies and the policies of such Lender’s or
Issuing Lender’s holding company with respect to capital adequacy and assuming
the full utilization of such entity’s capital) by an amount deemed by such
Lender to be material, then from time to time the Borrower will pay to such
Lender or Issuing Lender, as the case may be, such additional amount or amounts
as will compensate such Lender or Issuing Lender or such Lender’s or Issuing
Lender’s holding company for any such reduction suffered as and when such
reduction is determined, upon presentation by such Lender of a statement of the
amount setting forth the Lender’s reasonable calculation thereof. In determining
such amount, such Lender may use any reasonable averaging and attribution
methods generally applied by such Lender.
§4.11    Breakage Costs. Borrower shall pay all Breakage Costs required to be
paid by it pursuant to this Agreement and incurred from time to time by any
Lender upon demand within fifteen (15) days from receipt of written notice from
Agent, or such earlier date as may be required by this Agreement.
§4.12    Default Interest. Following the occurrence and during the continuance
of any Event of Default, and regardless of whether or not the Agent or the
Lenders shall have accelerated the maturity of the Loans, all Loans shall bear
interest payable on demand at a rate per annum equal to four percent (4%) above
the Base Rate (the “Default Rate”), until such amount shall be paid in full
(after as well as before judgment), and the fee payable with respect to Letters
of Credit shall be increased to a rate equal to four percent (4%) above the
Letter of Credit fee that would otherwise be applicable to such time, or if any
of such amounts shall exceed the maximum rate permitted by law, then at the
maximum rate permitted by law.
§4.13    Certificate. A certificate setting forth any amounts payable pursuant
to §4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of
such amounts which are due, submitted by any Recipient to the Borrower, shall be
conclusive in the absence of manifest error. Unless otherwise specifically
provided herein, the Borrower shall pay such Recipient, as the case may be, the
amount shown as due on any such certificate within fifteen (15) days after
receipt thereof (or sixty (60) days after receipt thereof if the amount shown as
due in such certificate is in excess of $100,000.00).
§4.14    Limitation on Interest. Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, all agreements between or among the
Borrower, the Guarantors, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable Law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to the Borrower. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by Applicable Law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by Applicable Law. This
Section shall control all agreements between or among the Borrower, the
Guarantors, the Lenders and the Agent.
§4.15    Certain Provisions Relating to Increased Costs. If a Lender gives
notice of the existence of the circumstances set forth in §4.7 or any Lender
requests compensation for any losses or costs to be reimbursed pursuant to any
one or more of the provisions of §4.4, §4.9 or §4.10, then, upon request of
Borrower, such Lender, as applicable, shall use reasonable efforts to eliminate,
mitigate or reduce amounts that would otherwise be payable by Borrower under the
foregoing provisions, provided that such action would not be otherwise
prejudicial to such Lender, including, without limitation, by designating
another of such Lender’s offices, branches or affiliates; the Borrower agreeing
to pay all reasonably incurred costs and expenses incurred by such Lender in
connection with any such action. Notwithstanding anything to the contrary
contained herein, if no Default or Event of Default shall have occurred and be
continuing, and if any Lender has given notice of the existence of the
circumstances set forth in §4.7 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.4, §4.9 or §4.10 (each, an “Affected Lender”), then, within thirty (30)
days after such notice or request for payment or compensation, Borrower shall
have the right as to such Affected Lender, to be exercised by delivery of
written notice delivered to the Agent and the Affected Lender within such thirty
(30) day period, to elect to cause the Affected Lender to transfer its
Commitment. The Agent shall promptly notify the remaining Lenders that each of
such Lenders shall have the right, but not the obligation, to acquire a portion
of the Commitment, pro rata based upon their relevant Commitment Percentages, of
the Affected Lender (or if any of such Lenders does not elect to purchase its
pro rata share, then to such remaining Lenders in such proportion as approved by
the Agent). In the event that the Lenders do not elect to acquire all of the
Affected Lender’s Commitment, then the Agent shall endeavor to obtain a new
Lender to acquire such remaining Commitment. Upon any such purchase of the
Commitment of the Affected Lender, the Affected Lender’s interest in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest. The purchase price for the Affected Lender’s Commitment shall equal
any and all amounts outstanding and owed by Borrower to the Affected Lender,
including principal and all accrued and unpaid interest or fees.
§4.16    Delay in Requests. Failure or delay on the part of any Lender or
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Issuing Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or Issuing Lender, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or Issuing Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
§5.    UNSECURED OBLIGATIONS.
§5.1    Unsecured Obligations. The Lenders have agreed to make the Loans to the
Borrower and the Issuing Lender has agreed to issue Letters of Credit for the
account of the Borrower on an unsecured basis. Notwithstanding the foregoing,
the Obligations shall be guaranteed pursuant to the terms of the Guaranty.
§5.2    Additional Subsidiary Guarantors. In the event that the Borrower shall
request that certain Real Estate of a Wholly Owned Subsidiary of the Borrower be
included as a Subject Property, the Borrower shall as a condition thereto, in
addition to the requirements of §7.16, cause each such Wholly Owned Subsidiary,
and each other Wholly Owned Subsidiary of the Borrower which owns, directly or
indirectly, Equity Interests in such Wholly Owned Subsidiary (other than an
entity which serves only as the general partner of such Wholly Owned Subsidiary
and owns no more than one percent (1%) of the Equity Interests thereof), to
execute and deliver to Agent a Joinder Agreement, and such Subsidiary shall
become a Subsidiary Guarantor hereunder. In addition, in the event any
Subsidiary of Parent shall constitute a Material Subsidiary, Borrower and Parent
shall cause such Subsidiary, as a condition to such Subsidiary’s becoming an
obligor or guarantor with respect to such other Recourse Indebtedness described
therein, cause each such Subsidiary to execute and deliver to Agent a Joinder
Agreement, and such Subsidiary shall become a Subsidiary Guarantor hereunder.
Each such Subsidiary shall not be restricted by its respective organizational
documents and Applicable Law, from serving as a Guarantor hereunder. The
Borrower shall further cause all representations, covenants and agreements in
the Loan Documents with respect to the Guarantors to be true and correct with
respect to each such Subsidiary or other entity. In connection with the delivery
of such Joinder Agreement, the Borrower shall deliver to the Agent such
organizational agreements, resolutions, consents, opinions and other documents
and instruments as the Agent may reasonably require.
§5.3    Release of a Subsidiary Guarantor.
(a)    The Borrower may request in writing that the Agent release, and upon
receipt of such request the Agent shall release (subject to the terms hereof), a
Subsidiary Guarantor from the Guaranty so long as: (a) no Default or Event of
Default shall then be in existence or would occur as a result of such release or
the removal of Real Estate referred to in clause (c) below; (b) the Agent shall
have received such written request at least five (5) Business Days prior to the
requested date of release; and (c) any Real Estate owned or leased by such
Subsidiary Guarantor shall be removed from the Subject Properties in accordance
with §7.16 effective as of the date of such release. Delivery by the Borrower to
the Agent of any such request for a release shall constitute a representation by
the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request.
Notwithstanding the foregoing, the foregoing provisions shall not apply to
Parent, which may only be released upon the written approval of Agent and all of
the Lenders.
(b)    Notwithstanding the terms of §5.2 and §5.3(a), from and after any date
that Agent first receives written notice from Borrower that Borrower and/or
Parent has first obtained an Investment Grade Rating, then subject to the terms
of this §5.3(b), each Subsidiary Guarantor which is not a Material Subsidiary
shall no longer be required to be a Guarantor, and Agent shall promptly release
each such Subsidiary Guarantor (other than any Subsidiary Guarantor which are a
Material Subsidiary) from the Guaranty; provided, however that notwithstanding
the foregoing, Agent shall not be obligated to release any Subsidiary Guarantor
from the Guaranty in the event that a Default or Event of Default shall have
occurred and be continuing. In the event that at any time after Borrower and/or
Parent obtains an Investment Grade Rating, Borrower and Parent shall no longer
have an Investment Grade Rating, Borrower and Parent shall within thirty (30)
days after such occurrence cause all such Persons which are required to be a
Subsidiary Guarantor pursuant to §5.2 (without regard to this §5.3(b)) but are
not then Subsidiary Guarantors hereunder to execute a Joinder Agreement and
shall further cause to be satisfied within such thirty (30) day period all of
the provisions of §5.2 that would be applicable to the addition of a new
Subsidiary Guarantor. In no event shall the provisions of this §5.3(b) entitle
Parent to be released from the Guaranty. For the avoidance of doubt, regardless
of whether Borrower and/or Parent has an Investment Grade Rating, Borrower and
Parent shall be required to cause any Subsidiary of Parent and/or Borrower which
at any time constitutes a Material Subsidiary to become a Subsidiary Guarantor
by executing a Joinder Agreement and shall comply with the provisions of §5.2 as
a condition to such Material Subsidiary becoming an obligor or guarantor of such
other Recourse Indebtedness.
§6.    REPRESENTATIONS AND WARRANTIES.
The Borrower represents and warrants to the Agent and the Lenders as follows.
§6.1    Corporate Authority, Etc.
(a)    Incorporation; Good Standing. Parent is a Maryland corporation duly
organized pursuant to articles of incorporation filed with the Maryland
Secretary of State, and is validly existing and in good standing under the laws
of Maryland. Parent conducts its business in a manner which enables it to
qualify as a real estate investment trust under, and to be entitled to the
benefits of, §856 of the Code, and has elected to be treated as and is entitled
to the benefits of a real estate investment trust thereunder. The Borrower is a
Delaware limited partnership duly organized pursuant to its certificate of
limited partnership filed with the Delaware Secretary of State, and is validly
existing and in good standing under the laws of Delaware. The Borrower (i) has
all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, and (ii) is in good standing and is
duly authorized to do business in the jurisdiction of its organization and in
each other jurisdiction where a failure to be so qualified in such other
jurisdiction has had or could reasonably be expected to have a Material Adverse
Effect.
(b)    Subsidiaries. Each of the Guarantors and each of the Subsidiaries of the
Borrower and Guarantors (including, without limitation, each of the Unencumbered
Property Subsidiaries) (i) is a corporation, limited partnership, general
partnership, limited liability company or trust duly organized under the laws of
its State of organization and is validly existing and in good standing under the
laws thereof, (ii) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated and (iii) is in good
standing and is duly authorized to do business in each jurisdiction where a
Subject Property owned by it is located (to the extent required by Applicable
Law) and in each other jurisdiction where a failure to be so qualified could
reasonably be expected to have a Material Adverse Effect (and with respect to
Subsidiaries of Borrower that are not Guarantors or Unencumbered Property
Subsidiaries, except where a failure to comply with §6.1(b)(i), (ii) and
(iii) individually or in the aggregate has not had and could not reasonably be
expected to have a Material Adverse Effect).
(c)    Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents to which any of the Borrower or any Guarantor is a
party and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement,
articles of incorporation or other charter documents or bylaws of, or any
material agreement or other instrument binding upon, such Person or any of its
properties, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Person other than the liens and encumbrances in favor of Agent contemplated by
this Agreement and the other Loan Documents, and (vi) do not require the
approval or consent of any Person other than those already obtained and
delivered to Agent.
(d)    Enforceability. The execution and delivery of this Agreement and the
other Loan Documents to which any of the Borrower or any Guarantor is a party
are valid and legally binding obligations of such Person enforceable in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and general principles of equity.
§6.2    Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower or any Guarantor is
a party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or other
Governmental Authority other than those already obtained.
§6.3    Title to Properties. Except as indicated on Schedule 6.3 hereto, the
Borrower, the Guarantors and their respective Subsidiaries own or lease all of
the assets reflected in the consolidated balance sheet of Parent as at the
Balance Sheet Date or acquired or leased since that date (except property and
assets sold or otherwise disposed of in the ordinary course of business since
that date) or other adjustments that are not material in amount, subject to no
rights of others, including any mortgages, leases pursuant to which Borrower or
any of its Subsidiaries (or, to the best knowledge of Borrower, the Guarantors
and their respective Subsidiaries any of their Affiliates) is the lessee,
conditional sales agreements, title retention agreements, liens or other
encumbrances except Permitted Liens and as to Subsidiaries of Borrower that are
not Guarantors, except for such defects as individually or in the aggregate have
not had and could not reasonably be expected to have a Material Adverse Effect.
§6.4    Financial Statements. The Borrower has furnished to Agent: (a) the
consolidated balance sheet of Parent and its Subsidiaries as of the Balance
Sheet Date and the related consolidated statement of income and cash flow for
the calendar year then ended, (b) as of the Closing Date, an unaudited statement
of Consolidated Net Operating Income for the period ending June 30, 2017 in form
and substance reasonably satisfactory in form to the Agent, and (c) certain
other financial information relating to the Borrower and the Guarantors. Such
balance sheet and statements have been prepared in accordance with generally
accepted accounting principles and fairly present the consolidated financial
condition of Parent and its Subsidiaries as of such dates and the consolidated
results of the operations of Parent and its Subsidiaries for such periods.
§6.5    No Material Changes. Since the Balance Sheet Date or the date of the
most recent financial statements delivered pursuant to §7.4, as applicable,
there has occurred no materially adverse change in the financial condition or
business of the Borrower, Guarantors and their respective Subsidiaries taken as
a whole as shown on or reflected in the consolidated balance sheet of the Parent
as of the Balance Sheet Date, or its consolidated statement of income or cash
flows for the calendar year then ended, other than changes in the ordinary
course of business that have not and could not reasonably be expected to have a
Material Adverse Effect. As of the date hereof, except as set forth on
Schedule 6.5 hereto, there has occurred no materially adverse change in the
financial condition, operations or business of any of the Subject Properties
from the condition shown on the statements of income delivered to the Agent
pursuant to §6.4 other than changes in the ordinary course of business that have
not had any materially adverse effect either individually or in the aggregate on
the business or financial condition of such Subject Property.
§6.6    Franchises, Patents, Copyrights, Etc. The Borrower, the Guarantors and
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others
except with respect to Subsidiaries of Borrower that are not Guarantors or
Unencumbered Property Subsidiaries where such failure individually or in the
aggregate has not had and could not reasonably be expected to have a Material
Adverse Effect.
§6.7    Litigation. Except as stated on Schedule 6.7 hereto, there are no
actions, suits, proceedings or investigations of any kind pending or to the
knowledge of the Borrower threatened against the Borrower, any Guarantor or any
of their respective Subsidiaries before any court, tribunal, arbitrator,
mediator or administrative agency or board which question the validity of this
Agreement or any of the other Loan Documents, any action taken or to be taken
pursuant hereto or thereto, or which if adversely determined could reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule 6.7
hereto, there are no judgments, final orders or awards outstanding against or
affecting the Borrower, any Guarantor, any of their respective Subsidiaries or
any Subject Property which could reasonably be expected to cause a default under
§12.1(j).
§6.8    No Material Adverse Contracts, Etc. None of the Borrower, any Guarantor
or any of their respective Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation that
has or is expected in the future to have a Material Adverse Effect. None of the
Borrower, any Guarantor or any of their respective Subsidiaries is a party to
any contract or agreement that has or could reasonably be expected to have a
Material Adverse Effect.
§6.9    Compliance with Other Instruments, Laws, Etc. None of the Borrower, the
Guarantors or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.
§6.10    Tax Status. Each of the Borrower, the Guarantors and their respective
Subsidiaries (a) has made or filed all federal and state income and all other
material tax returns, reports and declarations required by any jurisdiction to
which it is subject or has obtained an extension for filing, (b) has paid prior
to delinquency all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings and (c) has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers or partners
of such Person know of no basis for any such claim. There are no audits pending
or to the knowledge of Borrower threatened with respect to any tax returns filed
by Borrower, the Guarantors or their respective Subsidiaries. The taxpayer
identification number for Parent is 02‑0681276, and for the Borrower is
91‑2198700. No representation is made in this §6.10 regarding property taxes.
§6.11    No Event of Default. No Default or Event of Default has occurred and is
continuing.
§6.12    Investment Company Act. None of the Borrower, the Guarantors or any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.
§6.13    Absence of Liens. There are no Liens on any property of the Borrower,
any Guarantor, any Unencumbered Property Subsidiary or any of their respective
Subsidiaries or rights thereunder except as permitted by §8.2.
§6.14    [Intentionally Omitted].
§6.15    Certain Transactions. Except as disclosed on Schedule 6.15 hereto, none
of the partners, officers, trustees, managers, members, directors, or employees
of the Borrower, any Guarantor or any of their respective Subsidiaries is, nor
shall any such Person become, a party to any transaction with the Borrower, any
Guarantor or any of their respective Subsidiaries or Affiliates (other than for
services as partners, managers, members, employees, officers and directors),
including any agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any partner, officer, trustee,
director or such employee or, to the knowledge of the Borrower, any corporation,
partnership, trust or other entity in which any partner, officer, trustee,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, which are on terms less favorable to the Borrower,
a Guarantor or any of their respective Subsidiaries than those that would be
obtained in a comparable arms-length transaction.
§6.16    Employee Benefit Plans. The Borrower, each Guarantor, each Unencumbered
Property Subsidiary and each ERISA Affiliate has fulfilled its obligation, if
any, under the minimum funding standards of ERISA and the Code with respect to
each Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan and is
in compliance in all material respects with the presently applicable provisions
of ERISA and the Code with respect to each Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan. Neither the Borrower, any Guarantor, any
Unencumbered Property Subsidiary nor any ERISA Affiliate has (a) sought a waiver
of the minimum funding standard under §412 of the Code in respect of any
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, (b) failed
to make any contribution or payment to any Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan, or made any amendment to any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, which has resulted or could
reasonably be expected to result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Code, or (c) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
§4007 of ERISA. None of the Subject Properties constitutes a “plan asset” of any
Employee Plan, Multiemployer Plan or Guaranteed Pension Plan.
§6.17    Disclosure. All of the representations and warranties made by or on
behalf of the Borrower, the Guarantors and their respective Subsidiaries in this
Agreement and the other Loan Documents or any document or instrument delivered
to the Agent or the Lenders by, or on behalf or at the direction of, the
Borrower, any Guarantor or any of their respective Subsidiaries pursuant to or
in connection with any of such Loan Documents are true and correct in all
material respects, when taken as a whole, and neither the Borrower nor any
Guarantor has failed to disclose such information as is necessary to make such
representations and warranties not misleading, when taken as a whole. There is
no material fact or circumstance that has not been disclosed to the Agent and
the Lenders, and the written information, reports and other papers and data with
respect to the Borrower, any Subsidiary, any Guarantor or any Subject Property
(other than projections and estimates) furnished to the Agent or the Lenders in
connection with this Agreement or the obtaining of the Commitments of the
Lenders hereunder was, at the time so furnished, complete and correct in all
material respects, or has been subsequently supplemented by other written
information, reports or other papers or data, to the extent necessary to give in
all material respects a true and accurate knowledge of the subject matter in all
material respects when taken as a whole; provided that such representation shall
not apply to budgets, projections and other forward-looking speculative
information prepared in good faith by the Borrower (except to the extent the
related assumptions were when made manifestly unreasonable).
§6.18    Place of Business. The principal place of business of the Borrower and
each Guarantor is 1521 Westbranch Drive, Suite 200, McLean, Virginia 22102.
§6.19    Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither the Borrower,
any Guarantor, nor any Unencumbered Property Subsidiary is engaged, nor will it
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any “margin security”
or “margin stock” as such terms are used in Regulations T, U and X of the Board
of Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.
§6.20    Environmental Compliance.
(a)    None of the Borrower, the Guarantors, their respective Subsidiaries, nor
to the knowledge of the Borrower, the Guarantors and the Unencumbered Property
Subsidiaries, any operator of any Real Estate, nor any operations thereon, is in
violation, or alleged violation, of any judgment, decree, order, law, license,
rule or regulation pertaining to environmental matters, including without
limitation, those arising under the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 as
amended (“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986,
the Federal Clean Water Act, the Federal Clean Air Act, the Toxic Substances
Control Act, or any state or local statute, regulation, ordinance, order or
decree relating to the environment (hereinafter “Environmental Laws”), which
violation (i) involves Real Estate (other than the Subject Properties) and has
had or could reasonably be expected to have a Material Adverse Effect or
(ii) involves a Subject Property.
(b)    Except as set forth on Schedule 6.20(b) hereto, none of the Borrower, the
Guarantors nor any of their respective Subsidiaries has received notice from any
third party including, without limitation, any federal, state or local
Governmental Authority (i) that it has been identified as a potentially
responsible party under any Environmental Law or with respect to any hazardous
waste, as defined by 42 U.S.C. §9601(5), any hazardous substances as defined by
42 U.S.C. §9601(14), any pollutant or contaminant as defined by 42 U.S.C.
§9601(33) or any toxic substances, oil or hazardous materials or other chemicals
or substances regulated by any Environmental Laws (“Hazardous Substances”) which
it has generated, transported or disposed of or that has been found at any site
at which a federal, state or local agency or other third party has conducted or
has ordered that the Borrower, any Guarantor or any of their respective
Subsidiaries conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law; or (ii) that it is or shall be a named party
to any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses or damages of any kind whatsoever
in connection with the release of Hazardous Substances or violation of
Environmental Laws, which in any case (A) involves Real Estate other than the
Subject Properties and has had or could reasonably be expected to have a
Material Adverse Effect or (B) involves a Subject Property.
(c)    (i) No portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws; (ii) no underground tank or other
underground storage receptacle for Hazardous Substances is located on any
portion of the Real Estate except those which are being operated and maintained
in compliance with Environmental Laws; (iii) in the course of any activities
conducted by the Borrower, any Guarantor, their respective Subsidiaries or, to
the best knowledge and belief of the Borrower, the operators of their
properties, no Hazardous Substances have been generated or are being used on the
Real Estate except in the ordinary course of business and in accordance with
applicable Environmental Laws; (iv) there has been no past or present releasing,
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, disposing or dumping (other than the storing of materials in
reasonable quantities to the extent necessary for the operation of such property
in the ordinary course of business, and in any event in compliance with all
Environmental Laws) (a “Release”) or threatened Release of Hazardous Substances
on, upon, into or from the Subject Properties, which Release would reasonably be
expected to have a material adverse effect on the value of such Subject Property
or adjacent properties, or from any other Real Estate; (v) except as set forth
on Schedule 6.20(c) hereto, there have been no Releases on, upon, from or into
any real property in the vicinity of any of the Real Estate which, through soil
or groundwater contamination, may have come to be located on, and which could be
reasonably anticipated to have a material adverse effect on the value of, the
Real Estate; and (vi) any Hazardous Substances that have been generated on any
of the Real Estate have been transported off‑site in accordance with all
applicable Environmental Laws, except with respect to all of the foregoing in
this §6.20(c) as to (A) any Real Estate (other than the Subject Properties)
where the foregoing has not had or could not reasonably be expected to have a
Material Adverse Effect and (B) any Subject Property.
(d)    There has been no claim by any party that any use, operation, or
condition of the Real Estate has caused any nuisance or any other liability or
adverse condition on any other property which as to any Real Estate other than a
Subject Property has had or could reasonably be expected to have a Material
Adverse Effect, nor is there any knowledge of any basis for such a claim.
§6.21    Subsidiaries; Organizational Structure. Schedule 6.21 hereto sets
forth, as of the date hereof, all of the Subsidiaries of the Parent and its
Subsidiaries, the form and jurisdiction of organization of each of the
Subsidiaries, and the Parent’s direct and indirect ownership interests therein.
Schedule 6.21 hereto sets forth, as of the date hereof, all of the
Unconsolidated Affiliates of the Borrower and its Subsidiaries, the form and
jurisdiction of organization of each of the Unconsolidated Affiliates, and the
Borrower’s or its Subsidiary’s ownership interest therein. Parent has no direct
Investment in any Unconsolidated Affiliate. The Trust is the sole general
partner of Borrower and, as of the date hereof, Parent owns, directly or
indirectly, not less than one hundred percent (100%) of the economic, voting and
beneficial interest in Borrower and the Trust.
§6.22    [Intentionally Omitted].
§6.23    Property. All of the Subject Properties are in good condition and
working order commensurate with their use and age and free from material
defects, subject to ordinary wear and tear. All of the other Real Estate of the
Borrower, Guarantors and their respective Subsidiaries is in good condition and
working order commensurate with their age and use, subject to ordinary wear and
tear, except where such defects have not had and could not reasonably be
expected to have a Material Adverse Effect. The Subject Properties, and the use
and operation thereof, are in material compliance with all applicable federal
and state law and governmental regulations and any local ordinances, orders or
regulations, including without limitation, laws, regulations and ordinances
relating to zoning, building codes, subdivision, fire protection, health,
safety, handicapped access, historic preservation and protection, wetlands,
tidelands, and Environmental Laws. The Subject Properties have adequate access
and utility service for the uses for which they are intended. There are no
unpaid or outstanding real estate or other taxes or assessments on or against
any of the Subject Properties which are payable by the Borrower, any Guarantor
or any Unencumbered Property Subsidiary (except only real estate or other taxes
or assessments, that are not yet delinquent or are being protested as permitted
by this Agreement). There are no unpaid or outstanding real estate or other
taxes or assessments on or against any other property of the Borrower, the
Guarantors or any of their respective Subsidiaries which are payable by any of
such Persons in any material amount (except only real estate or other taxes or
assessments, that are not yet delinquent or are being protested as permitted by
this Agreement) except where such failure to pay has not had and could not
reasonably be expected to have a Material Adverse Effect. As of the date of this
Agreement, neither the Borrower, any Guarantor, nor any Unencumbered Property
Subsidiary is a party to or has received any notice of any pending eminent
domain proceedings against any of the Subject Properties, and to the knowledge
of Borrower, Guarantors and the Unencumbered Property Subsidiaries, there are no
threatened or contemplated eminent domain proceedings against any of the Subject
Properties. As of the date of this Agreement, neither the Borrower, any
Guarantor nor any Subsidiary of either of them is a party to or has received any
notice of any pending eminent domain proceedings against any Real Estate (other
than any Subject Property) of the Borrower, the Guarantors or their respective
Subsidiaries or any part thereof, and, to the knowledge of the Borrower, no such
proceedings are presently threatened or contemplated by any taking authority
which may individually or in the aggregate have any Material Adverse Effect.
None of the Subject Properties is now materially damaged as a result of any
fire, explosion, accident, flood or other casualty. None of the other property
of the Borrower, the Guarantors or their respective Subsidiaries is now damaged
as a result of any fire, explosion, accident, flood or other casualty in any
manner which individually or in the aggregate has had or could reasonably be
expected to have any Material Adverse Effect. Each of the Subject Properties for
which a Subsidiary Guarantor or Unencumbered Property Subsidiary maintains
insurance complies with the material requirements relating to insurance set
forth in the Lease applicable to such Subject Property, and to the knowledge of
the Borrower, the Subsidiary Guarantors and the Unencumbered Property
Subsidiaries, in the case where a tenant under a Lease is required to maintain
insurance with regard to a Subject Property, such tenant maintains insurance
that complies with the material requirements relating to insurance set forth in
the Lease applicable to such Subject Property. Except as listed on Schedule 6.23
hereto, there are no Management Agreements for any of the Subject Properties. To
the best knowledge of the Borrower, the Subsidiary Guarantors and the
Unencumbered Property Subsidiaries, there are no material claims or any bases
for material claims in respect of any Subject Property or its operation by any
party to any Management Agreement.
§6.24    Brokers. Neither the Borrower nor any Guarantor has engaged or
otherwise dealt with any broker, finder or similar entity in connection with
this Agreement or the Loans contemplated hereunder.
§6.25    Other Debt. As of the date of this Agreement, neither the Borrower nor
any Guarantor is in default, nor is any of their respective Subsidiaries (other
than the Borrower, a Subsidiary Guarantor or an Unencumbered Property
Subsidiary) in default beyond any applicable cure and/or grace period, of the
payment of any Indebtedness or the performance of any related agreement,
mortgage, deed of trust, security agreement, financing agreement, indenture or
lease to which any of them is a party. Neither the Borrower nor any Guarantor is
a party to or bound by any agreement, instrument or indenture that may require
the subordination in right or time or payment of any of the Obligations to any
other indebtedness or obligation of the Borrower or any Guarantor. Schedule 6.25
hereto sets forth all mortgages, deeds of trust, financing agreements or other
material agreements binding upon the Borrower and each Guarantor or their
respective properties and entered into by the Borrower and/or such Guarantor as
of the date of this Agreement with respect to any Indebtedness of the Borrower
or any Guarantor in an amount greater than $2,000,000.00, and the Borrower
shall, upon request of the Agent, provide the Agent with true, correct and
complete copies thereof.
§6.26    Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither the Borrower nor any
Guarantor is insolvent on a balance sheet basis such that the sum of such
Person’s assets exceeds the sum of such Person’s liabilities, the Borrower and
each Guarantor is able to pay its debts as they become due, and the Borrower and
each Guarantor has sufficient capital to carry on its business.
§6.27    No Bankruptcy Filing. Neither the Borrower, any Guarantor nor any
Unencumbered Property Subsidiary is contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of its assets or property, and the Borrower has no knowledge of any
Person contemplating the filing of any such petition against it, any Guarantor
or any Unencumbered Property Subsidiary.
§6.28    No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Borrower, any
Guarantor or any Unencumbered Property Subsidiary with or as a result of any
actual intent by any of such Persons to hinder, delay or defraud any entity to
which any of such Persons is now or will hereafter become indebted.
§6.29    Transaction in Best Interests of Borrower; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of the Borrower and each Guarantor. The direct and indirect
benefits to inure to the Borrower and the Guarantors pursuant to this Agreement
and the other Loan Documents constitute substantially more than “reasonably
equivalent value” (as such term is used in §548 of the Bankruptcy Code) and
“valuable consideration,” “fair value,” and “fair consideration” (as such terms
are used in any applicable state fraudulent conveyance law), in exchange for the
benefits to be provided by the Borrower and the Guarantors pursuant to this
Agreement and the other Loan Documents, and but for the willingness of each
Guarantor to guaranty the Loan, the Borrower would be unable to obtain the
financing contemplated hereunder which financing will enable the Borrower, each
Guarantor and their respective Subsidiaries to have available financing to
conduct and expand their business.
§6.30    Contribution Agreement. The Borrower and the Guarantors have executed
and delivered the Contribution Agreement, and the Contribution Agreement
constitutes the valid and legally binding obligations of such parties
enforceable against them in accordance with the terms and provisions thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.
§6.31    OFAC. None of the Borrower, any Guarantor nor any Unencumbered Property
Subsidiary, nor any of such Persons’ respective Subsidiaries, or any of such
Persons’ respective directors (other than any independent or outside directors),
officers, or, to the knowledge of Borrower or Parent, any independent or outside
directors, employees, agents, advisors or Affiliates of Borrower or any
Guarantor (a) is (or will be) a Person: (i) that is, or is owned or controlled
by Persons that are: (x) the subject or target of any Sanctions Laws and
Regulations or (y) located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions Laws and Regulations,
including, without limitation Crimea, Cuba, Iran, North Korea, Sudan and Syria
or (ii) with whom any Lender is restricted from doing business under OFAC
(including, those Persons named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism), or other governmental
action and (b) is not and shall not engage in any dealings or transactions or
otherwise be associated with Person (any such Person, a “Designated Person”). In
addition, the Borrower hereby agrees to provide to the Lenders any additional
information that a Lender deems reasonably necessary from time to time in order
to ensure compliance with all applicable Laws (including, without limitation,
any Sanctions Laws and Regulations) concerning money laundering and similar
activities. Neither Borrower, any Guarantor, nor any Unencumbered Property
Subsidiary, nor any Subsidiary, director (other than any independent or outside
directors) or officer of Borrower, any Guarantor or any Unencumbered Property
Subsidiary or, to the knowledge of Borrower or Parent, any outside or
independent director, Affiliate, agent or employee of Borrower or any Guarantor,
has engaged in any activity or conduct which would violate any applicable
anti-bribery, anti-corruption or anti-money laundering laws or regulations in
any applicable jurisdiction, including without limitation, any Sanctions Laws
and Regulations.
§6.32    Subject Properties. Schedule 1.2 hereto is a correct and complete list
of all Subject Properties as of the Closing Date. Each of the Subject Properties
included by the Borrower in calculation of the compliance of the covenants set
forth in §9 satisfies all of the requirements contained in this Agreement for
the same to be included therein.
§7.    AFFIRMATIVE COVENANTS.
The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit hereunder:
§7.1    Punctual Payment. The Borrower will duly and punctually pay or cause to
be paid the principal and interest on the Loans and all interest and fees
provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents.
§7.2    Maintenance of Office. The Borrower and each Guarantor will maintain its
respective chief executive office at 1521 Westbranch Drive, Suite 200, McLean,
Virginia 22102, or at such other place in the United States of America as the
Borrower or any Guarantor shall designate upon fifteen (15) days prior written
notice to the Agent and the Lenders, where notices, presentations and demands to
or upon the Borrower or such Guarantor in respect of the Loan Documents may be
given or made.
§7.3    Records and Accounts. The Borrower and each Guarantor will (a) keep, and
cause each of their respective Subsidiaries to keep true and accurate records
and books of account in which full, true and correct entries will be made in
accordance with GAAP and (b) maintain adequate accounts and reserves for all
taxes (including income taxes), depreciation and amortization of its properties
and the properties of their respective Subsidiaries, contingencies and other
reserves. Neither the Borrower, any Guarantor nor any of their respective
Subsidiaries shall, without the prior written consent of the Required Lenders,
(x) make any material change to the accounting policies/principles used by such
Person in preparing the financial statements and other information described in
§6.4 or §7.4, or (y) change its fiscal year. Agent and the Lenders acknowledge
that Parent’s and Borrower’s fiscal year is a calendar year.
§7.4    Financial Statements, Certificates and Information. Borrower will
deliver or cause to be delivered to the Agent with sufficient copies for each of
the Lenders:
(a)    as soon as available and in any event within ninety (90) days after the
end of each calendar year, an audited consolidated balance sheet of the Parent
and its Subsidiaries as of the end of such year and the related audited
consolidated statements of income, shareholders’ equity and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all certified by PricewaterhouseCoopers LLP or other
independent public accountants of nationally recognized standing, with such
certification to be free of exceptions and qualifications not acceptable to the
Required Lenders;
(b)    as soon as available and in any event within forty-five (45) days after
the end of each of the first three (3) calendar quarters of each year, a
consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such quarter and the related statement of income and statement of cash flows for
such quarter and for the portion of the year ended at the end of such quarter,
setting forth in each case in comparative form the figures for the corresponding
quarter and the corresponding portion of the previous year, all certified
(subject to normal year-end adjustments) as to fairness of presentation, GAAP
and consistency by the chief financial officer, controller or treasurer of
Parent;
(c)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the chief financial officer or controller of Parent in the form of
Exhibit F hereto (or in such other form as the Agent may approve from time to
time). Calculations of income, expense and value associated with Real Estate or
other Investments acquired or disposed of during any quarter will be adjusted,
where applicable. Parent shall submit with the Compliance Certificate a
Unencumbered Asset Certificate in the form of Exhibit E hereto (a “Unencumbered
Asset Certificate”) pursuant to which Parent shall calculate the amount of the
Unencumbered Asset Availability as of the end of the immediately preceding
fiscal quarter, list the Subject Properties and certify that each Subject
Property included therein and in the calculation of the Unencumbered Asset
Availability satisfies all of the requirements contained in this Agreement for
the same to be included therein. The Compliance Certificate shall be accompanied
by copies of the statements of Consolidated Net Operating Income for such fiscal
quarter for each of the Subject Properties, prepared on a basis consistent with
the statements furnished to the Agent prior to the date hereof and otherwise in
form and substance reasonably satisfactory to the Agent, together with a
certification by the chief financial officer, controller or treasurer of Parent
that the information contained in such statement fairly presents in all material
respects the Consolidated Net Operating Income for such periods. Such
Unencumbered Asset Certificate shall specify whether there are any defaults
under leases at a Subject Property;
(d)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above, (i) a Rent Roll for each of the Subject
Properties, and a combined Rent Roll for all of the Subject Properties and a
summary thereof in form satisfactory to Agent as of the end of each calendar
quarter (including the fourth calendar quarter in each year) and (ii) an
operating statement for each of the Subject Properties for each such quarter and
year to date, a consolidated operating statement for the Subject Properties for
each such quarter and year to date, and a balance sheet for the Unencumbered
Property Subsidiary which owns or leases any Subject Property as at the end of
the most recently ended calendar quarter (such statements, balance sheets and
reports to be in form reasonably satisfactory to Agent), together with a
certification by the chief financial officer, controller or treasurer of Parent
that the information contained therein is true, correct and complete in all
material respects;
(e)    upon the request of the Agent, copies of all financial statements,
reports or proxy statements sent to the shareholders of Parent;
(f)    upon the request of the Agent, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and annual, quarterly, monthly or special (8-K) reports which
Parent or Borrower shall file with the SEC; provided that, in the case of annual
and quarterly reports on Forms 10-K and 10-Q, respectively, such reports shall
be deemed to be delivered hereunder if posted on the Parent’s website;
(g)    any notice received by the Borrower, any Guarantor or any Unencumbered
Property Subsidiary of any pending, threatened or contemplated eminent domain
proceedings against (i) any of the Subject Properties or (ii) any other Real
Estate which may, in the case of this clause (ii), individually or in the
aggregate have any Material Adverse Effect; and
(h)    from time to time such other financial data and information in the
possession of the Borrower, each Guarantor or their respective Subsidiaries
(including without limitation auditors’ management letters, status of litigation
or investigations against the Borrower and any settlement discussions relating
thereto, and information as to legal and regulatory changes affecting the
Borrower, any Guarantor or any Unencumbered Property Subsidiary) as the Agent or
any Lender may reasonably request.
The Borrower shall reasonably cooperate with the Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
Borrower. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrower to the Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Section. Any material
to be delivered pursuant to this §7.4 may be delivered electronically directly
to Agent and the Lenders provided that such material is in a format reasonably
acceptable to Agent, and such material shall be deemed to have been delivered to
Agent and the Lenders upon Agent’s receipt thereof. Upon the request of Agent,
Borrower and Parent shall deliver paper copies thereof to Agent and the Lenders.
Borrower and Guarantors authorize Agent and Arranger to disseminate any such
materials, including without limitation the Information Materials through the
use of Intralinks, SyndTrak or any other electronic information dissemination
system (an “Electronic System”). Any such Electronic System is provided “as is”
and “as available.” The Agent and the Arrangers do not warrant the adequacy of
any Electronic System and expressly disclaim liability for errors or omissions
in any notice, demand, communication, information or other material provided by
or on behalf of Borrower that is distributed over or by any such Electronic
System (“Communications”). No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by Agent or any Arranger in
connection with the Communications or the Electronic System. In no event shall
the Agent, any Arranger or any of their directors, officers, employees, agents
or attorneys have any liability to the Borrower or the Guarantors, any Lender or
any other Person for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any
Guarantors’, the Agent’s or any Arranger’s transmission of Communications
through the Electronic System, and the Borrower and the Guarantors release
Agent, the Arrangers and the Lenders from any liability in connection therewith,
except as to any of the Agent, the Arranger or any Lender for any actual damages
(but specifically excluding any special, incidental, consequential or punitive
damages) to the extent arising from the Agent’s, the Arranger’s or any such
Lender’s own gross negligence or willful misconduct as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods.
Borrower acknowledges that certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information with
respect to the Borrower, its Subsidiaries or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market related activities with respect to such Persons’ securities. All of
the Information Materials delivered by Borrower hereunder shall be deemed to be
private information and shall not be shared with such Public Lenders, except for
any Information Materials that are (a) filed with a Governmental Authority and
are available to the public, or (b) clearly and conspicuously identified by the
Borrower as “PUBLIC”, which, at a minimum, shall mean that the word “PUBLIC”
shall appear prominently on the first page thereof. By marking Information
Materials “PUBLIC,” the Borrower shall be deemed to have authorized the Agent,
the Lenders and the Arrangers to treat such Information Materials as not
containing any material non-public information with respect to the Borrower, its
Subsidiaries, its Affiliates or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Information Materials constitute confidential information, they
shall be treated as provided in §18.7). Borrower agrees that (i) all Information
Materials marked “PUBLIC” by Borrower are permitted to be made available through
a portion of any electronic dissemination system designated “Public Investor” or
a similar designation, and (ii) the Agent and the Arrangers shall be entitled to
treat any Information Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of any electronic dissemination system not
designated “Public Investor” or a similar designation.
§7.5    Notices.
(a)    Defaults. The Borrower will promptly upon becoming aware of same notify
the Agent in writing of the occurrence of any Default or Event of Default, which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a “notice of default”. If any Person shall give any
notice or take any other action in respect of a claimed default (whether or not
constituting an Event of Default) under this Agreement or under any note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which the Borrower, any Guarantor or any of their respective Subsidiaries is
a party or obligor, whether as principal or surety, and such default would
permit the holder of such note or obligation or other evidence of indebtedness
to accelerate the maturity thereof, which acceleration would either cause a
Default or have a Material Adverse Effect, the Borrower shall forthwith give
written notice thereof to the Agent, describing the notice or action and the
nature of the claimed default.
(b)    Environmental Events. The Borrower will give notice to the Agent within
five (5) Business Days of becoming aware of (i) any potential or known Release,
or threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that the
Borrower, any Guarantor or any of their respective Subsidiaries reports in
writing (or for which any written report supplemental to any oral report is
made) to any federal, state or local environmental agency; or (iii) any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, of any federal, state or local
environmental agency or board, that in any case involves (A) any Subject
Property or (B) any other Real Estate and could reasonably be expected to have a
Material Adverse Effect.
(c)    Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower, any Guarantor or any of their respective
Subsidiaries or to which the Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against any
of the Borrower, any Guarantor or any of their respective Subsidiaries that
could either cause a Default or could reasonably be expected to have a Material
Adverse Effect and stating the nature and status of such litigation or
proceedings. The Borrower and each Guarantor will give notice to the Agent, in
writing, in form and detail reasonably satisfactory to the Agent and each of the
Lenders, within ten (10) days of any judgment not covered by insurance, whether
final or otherwise, against any of the Borrower, any Guarantor or any of their
respective Subsidiaries in an amount in excess of $5,000,000.00.
(d)    Notice of Disqualification. Borrower will give notice to the Agent in
writing within five (5) Business Days after becoming aware of any failure of any
Eligible Real Estate to satisfy the conditions in this Agreement to inclusion
within the calculation of the Unencumbered Asset Value.
(e)    ERISA. The Borrower will give notice to the Agent within five
(5) Business Days after the Borrower or any ERISA Affiliate (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
§4043 of ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan
or Employee Benefit Plan, or knows that the plan administrator of any such plan
has given or is required to give notice of any such reportable event; (ii) gives
a copy of any notice of complete or partial withdrawal liability under Title IV
of ERISA; or (iii) receives any notice from the PBGC under Title IV or ERISA of
an intent to terminate or appoint a trustee to administer any such plan.
(f)    Notices of Default Under Leases. Borrower will give notice to the Agent
in writing within five (5) Business Days after Borrower, any Guarantor or any
Unencumbered Property Subsidiary (i) receives notice from a tenant under a lease
of a Subject Property of a default by the landlord under such lease which
default would provide the tenant with an ability to terminate the lease or the
right to an abatement of rent thereunder or (ii) delivers a notice to any tenant
under a lease of a Subject Property of a payment or other material default by
such tenant under its lease.
(g)    Notification of Lenders. Within five (5) Business Days after receiving
any notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.
§7.6    Existence; Maintenance of Properties.
(a)    The Borrower will preserve and keep in full force and effect its
existence as a Delaware limited partnership. Each Guarantor and each
Unencumbered Property Subsidiary will preserve and keep in full force and effect
its legal existence in the jurisdiction of its incorporation or formation. The
Borrower will cause each of its Subsidiaries which is not a Guarantor or an
Unencumbered Property Subsidiary to preserve and keep in full force and effect
their legal existence in the jurisdiction of its incorporation or formation
except where such failure has not had and could not reasonably be expected to
have a Material Adverse Effect. The Borrower will preserve and keep in full
force all of its rights and franchises and those of its Subsidiaries, the
preservation of which is necessary to the conduct of their business (except with
respect to Subsidiaries of Borrower that are not Guarantors or Unencumbered
Property Subsidiaries, where such failure has not had and could not reasonably
be expected to have a Material Adverse Effect). Parent shall at all times comply
with all requirements and applicable laws and regulations necessary to maintain
REIT Status and shall continue to receive REIT Status. The common stock of
Parent shall at all times be listed for trading and be traded on NASDAQ, the
New York Stock Exchange or another nationally recognized exchange unless
otherwise consented to by the Required Lenders. The Borrower shall continue to
own directly or indirectly one hundred percent (100%) of the Subsidiary
Guarantors and the Unencumbered Property Subsidiaries.
(b)    The Borrower (i) will cause all of its properties and those of its
Subsidiaries used or useful in the conduct of its business or the business of
its Subsidiaries to be maintained and kept in good condition, repair and working
order (ordinary wear and tear and damage by casualty excepted) and supplied with
all necessary equipment, and (ii) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof in all cases in
which the failure so to do would have a material adverse effect on the condition
of any Subject Property or would cause a Material Adverse Effect.
§7.7    Insurance. The Borrower, Parent and their respective Subsidiaries (as
applicable) will procure and maintain or cause to be procured and maintained
insurance covering the Borrower, Parent and their respective Subsidiaries (as
applicable) and the Real Estate in such amounts and against such risks and
casualties as are customary for properties of similar character and location,
due regard being given to the type of improvements thereon, their construction,
location, use and occupancy; it being understood and agreed that the foregoing
shall not modify any obligation of a tenant under a Lease with regard to the
placement and maintenance of insurance.
§7.8    Taxes; Liens. The Borrower and the Guarantors will, and will cause their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
other governmental charges imposed upon them or upon the Subject Properties or
the other Real Estate (where, as to any Real Estate other than the Subject
Properties, the failure to pay or discharge any such taxes, assessments or other
charges could be reasonably expected to result in a Material Adverse Effect),
sales and activities, or any part thereof, or upon the income or profits
therefrom as well as all claims for labor, materials or supplies that if unpaid
might by law become a lien or charge upon any of its property or other Liens
affecting any property of Borrower, the Guarantors or their respective
Subsidiaries, provided that any such tax, assessment, charge or levy or claim
need not be paid if the validity or amount thereof shall currently be contested
in good faith by appropriate proceedings by Borrower, the Guarantors, their
respective Subsidiaries or a tenant which shall suspend the collection thereof
with respect to such property, and neither such property nor any portion thereof
or interest therein would be in any danger of sale, forfeiture or loss by reason
of such proceeding; and provided, further, that forthwith upon the commencement
of proceedings to foreclose any lien that may have attached as security
therefor, the Borrower, any such Guarantor, any such Subsidiary or a tenant
either (i) will provide a bond issued by a surety reasonably acceptable to the
Agent or other collateral satisfactory to Agent and sufficient to stay all such
proceedings or (ii) if no such bond or other collateral is provided, will pay
each such tax, assessment, charge or levy.
§7.9    Inspection of Properties and Books. The Borrower and the Guarantors
will, and will cause their respective Subsidiaries to, permit the Agent and the
Lenders, at the Borrower’s expense and upon reasonable prior notice, to visit
and inspect any of the properties of the Borrower, each Guarantor or any of
their respective Subsidiaries (subject to the rights of tenants and with the
understanding that any visit to or inspection of any Real Estate that is not a
Subject Property shall be undertaken for purposes of evaluating such Real Estate
as it pertains to the Parent’s or the Borrower’s direct or indirect equity
interest therein), to examine the books of account of the Borrower, each
Guarantor and their respective Subsidiaries (and to make copies thereof and
extracts therefrom) and to discuss the affairs, finances and accounts of the
Borrower, any Guarantor and their respective Subsidiaries with, and to be
advised as to the same by, their respective officers, all at such reasonable
times and intervals as the Agent or any Lender may reasonably request, provided
that so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower shall not be required to pay for such visits and
inspections more often than once in any twelve (12) month period. In the event
that the Agent or a Lender shall visit and inspect a property of a Subsidiary of
Borrower which is not a Guarantor or an Unencumbered Property Subsidiary, such
visit and inspection shall be made with a representative of Borrower (and
Borrower agrees to use reasonable efforts to make such representative
available). The Lenders shall use good faith efforts to coordinate such visits
and inspections so as to minimize the interference with and disruption to the
normal business operations of the Borrower, the Guarantors, their respective
Subsidiaries and any tenants.
§7.10    Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
and the Guarantors will, and will cause each of their respective Subsidiaries
to, comply in all respects with (i) all Applicable Laws now or hereafter in
effect wherever its business is conducted, including all Environmental Laws,
(ii) the provisions of its corporate charter, partnership agreement, limited
liability company agreement or declaration of trust, as the case may be, and
other charter documents and bylaws, (iii) all agreements and instruments to
which it is a party or by which it or any of its properties may be bound,
(iv) all applicable decrees, orders, and judgments, and (v) all licenses and
permits required by Applicable Laws for the conduct of its business or the
ownership, use or operation of its properties, except where a failure to so
comply with any of clauses (i) through (v) could not reasonably be expected to
have a Material Adverse Effect. Borrower shall develop and implement such
programs, policies and procedures as are necessary to comply with the Patriot
Act and shall promptly advise Agent in writing in the event that Borrower shall
determine that any investors in Borrower are in violation of such act.
§7.11    Further Assurances. The Borrower and each Guarantor will cooperate with
the Agent and the Lenders and execute such further instruments and documents as
the Lenders or the Agent shall reasonably request to carry out to their
satisfaction the transactions contemplated by this Agreement and the other Loan
Documents.
§7.12    Limiting Agreements.
(a)    Neither the Borrower, the Guarantors nor any of their respective
Subsidiaries shall enter into, any agreement, instrument or transaction which
has or may have the effect of prohibiting or limiting the Borrower’s, the
Guarantors’ or any of their respective Subsidiaries’ ability to pledge to Agent
any Subject Property as security for the Obligations. The Borrower shall take,
and shall cause the Guarantors and their respective Subsidiaries to take, such
actions as are necessary to preserve the right and ability of the Borrower, the
Guarantors and their respective Subsidiaries to pledge the Subject Properties as
security for the Obligations without any such pledge after the date hereof
causing or permitting the acceleration (after the giving of notice or the
passage of time, or otherwise) of any other Indebtedness of the Borrower, the
Guarantors or any of their respective Subsidiaries.
(b)    The Borrower shall, upon demand, provide to the Agent such evidence as
the Agent may reasonably require to evidence compliance with this §7.12, which
evidence shall include, without limitation, copies of any agreements or
instruments which would in any way restrict or limit the Borrower’s, any
Guarantor’s or any Subsidiary’s ability to pledge Subject Properties as security
for Indebtedness, or which provide for the occurrence of a default (after the
giving of notice or the passage of time, or otherwise) if Subject Properties are
pledged in the future as security for Indebtedness of the Borrower or any
Guarantor.
§7.13    Business Operations. The Borrower, the Guarantors and their respective
Subsidiaries shall operate their respective businesses in substantially the same
manner and in substantially the same fields and lines of business as such
business is now conducted and such other lines of business which are reasonably
related or incidental thereto, and in compliance with the terms and conditions
of this Agreement and the Loan Documents. Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, engage in any line of business other
than the ownership, operation, development and sale of office, industrial,
manufacturing, retail, distribution, medical/healthcare, data center or flex
properties (or Mortgage Receivables, Second Lien Mortgage Receivables or
Mezzanine Loans secured by such properties or an interest therein) and
businesses reasonably related or incidental thereof.
§7.14    Distributions of Income to the Borrower. The Borrower shall cause all
of its Subsidiaries (subject to the terms of any loan documents under which such
Subsidiary is the borrower) to promptly distribute to the Borrower (but not less
frequently than once each calendar quarter, unless otherwise approved by the
Agent), whether in the form of dividends, distributions or otherwise, all
profits, proceeds or other income relating to or arising from its Subsidiaries’
use, operation, financing, refinancing, sale or other disposition of their
respective assets and properties after (a) the payment of reasonable and
customary fees and expenses (including brokerage commissions) incurred in
connection with such refinancing, sale or other disposition, (b) all money,
contractually committed to replace assets with assets performing the same or
similar functions, (c) the payment by each Subsidiary of its debt service,
operating expenses, capital improvements and leasing commissions for such
quarter and (d) the establishment of reasonable reserves for the payment of
operating expenses not paid on at least a quarterly basis, for the payment of
leasing commissions and for capital improvements and tenant improvements to be
made to such Subsidiary’s assets and properties approved by such Subsidiary in
the course of its business consistent with its past practices, and any other
reserves reasonably prudent in the business judgment of such Subsidiary so long
as such reserves are reasonable and expected to be utilized within six (6)
months of the date such reserve is established or funded.
§7.15    Plan Assets. The Borrower will do, or cause to be done, all things
necessary to ensure that none of the Subject Properties will be deemed to be
Plan Assets at any time.
§7.16    Unencumbered Properties.
(a)    The Eligible Real Estate included in the calculation of the Unencumbered
Asset Value shall at all times satisfy all of the following conditions:
(i)    the Eligible Real Estate shall be owned one hundred percent (100%) in fee
simple or leased under a ground lease acceptable to Agent in its reasonable
discretion by a Wholly-Owned Subsidiary of Borrower, in each case free and clear
of all Liens other than the Liens permitted in §8.2(i) and (iv), and such
Eligible Real Estate shall not have applicable to it any restriction on the
sale, pledge, transfer, mortgage or assignment of such property (including any
restrictions contained in any applicable organizational documents and excluding
any right of first offer/refusal or purchase option as set forth in the leases
provided to the Agent);
(ii)    none of the Eligible Real Estate shall have any material title, survey,
environmental, structural or other defects that would give rise to a materially
adverse effect as to the value, use of or ability to sell or refinance such
property;
(iii)    the only asset of such Subsidiary shall be Eligible Real Estate
included in the calculation of the Unencumbered Asset Value and related fixtures
and personal property;
(iv)    each Eligible Real Estate is and shall be at least eighty percent (80%)
leased (based on Net Rentable Area) to one or more tenants which are an Eligible
Tenant;
(v)    no more than ten percent (10%) of the total Unencumbered Asset Value
shall be attributable to Real Estate which is vacant (for example, such tenant
is no longer conducting business from such property); provided that a failure to
satisfy the requirements of this clause (v) shall not result in any Real Estate
not being included as a Subject Property, but any such Unencumbered Asset Value
in excess of such limitation being excluded for purposes of calculating
Unencumbered Asset Value and the Unencumbered Net Operating Income corresponding
thereto shall be similarly excluded);
(vi)    the Borrower shall have delivered to the Agent (A) a written request to
include such Eligible Real Estate in the calculation of the Unencumbered Asset
Value, (B) a physical description of such Eligible Real Estate, (C) a current
Rent Roll and current operating statements for such Eligible Real Estate, (D) a
certification as to the matters covered under §7.16(a)(i)-(v), and (E) such
other information as the Agent may reasonably require with respect to such
Eligible Real Estate, including any information reasonably required by the Agent
to determine compliance with this §7.16 (collectively, the “Eligible Real Estate
Qualification Documents”); and
(vii)    such Eligible Real Estate has not been removed from the calculation of
the Unencumbered Asset Value pursuant to §7.16(b), §7.16(c) or §7.16(d).
(b)    In the event that all or any material portion of any Eligible Real Estate
included in the calculation of the Unencumbered Asset Value shall be damaged in
any material respect or taken by condemnation, then such property shall no
longer be included in the calculation of the Unencumbered Asset Value unless and
until (i) any damage to such real estate is repaired or restored, such real
estate becomes fully operational and the Agent shall receive evidence
satisfactory to the Agent of the value of such real estate following such repair
or restoration (both at such time and prospectively) or (ii) Agent shall receive
evidence satisfactory to the Agent that the value of such real estate (both at
such time and prospectively) shall not be materially adversely affected by such
damage or condemnation. In the event that such damage or condemnation only
partially affects such Eligible Real Estate included in the calculation of the
Unencumbered Asset Value, then the Required Lenders may in good faith reduce the
Unencumbered Asset Value attributable thereto based on such damage until such
time as the Required Lenders receive evidence satisfactory to the Required
Lenders that the value of such real estate (both at such time and prospectively)
shall no longer be materially adversely affected by such damage or condemnation.
(c)    Upon any asset ceasing to qualify to be included in the calculation of
the Unencumbered Asset Value, such asset shall no longer be included in the
calculation of the Unencumbered Asset Value unless otherwise approved in writing
by the Required Lenders. Within five (5) Business Days after becoming aware of
any such disqualification, the Borrower shall deliver to the Agent a certificate
reflecting such disqualification, together with the identity of the disqualified
asset, a statement as to whether any Default or Event of Default arises as a
result of such disqualification, and a calculation of the Unencumbered Asset
Value attributable to such asset. Simultaneously with the delivery of the items
required pursuant above, the Borrower shall deliver to the Agent an updated
Unencumbered Asset Certificate demonstrating, after giving effect to such
removal or disqualification, compliance with the conditions and covenants
contained in this §7.16 and §§9.2, 9.3 and 9.4.
(d)    In addition, the Borrower may voluntarily remove any Real Estate from the
calculation of the Unencumbered Asset Value by delivering to the Agent, no later
than five (5) Business Days prior to date on which such removal is to be
effected, notice of such removal, together with a statement that no Default or
Event of Default then exists or would, upon the occurrence of such event or with
passage of time, result from such removal, the identity of the Subject Property
being removed. Simultaneously with the delivery of the items required above, the
Borrower shall deliver to the Agent a pro forma Compliance Certificate and
Unencumbered Asset Certificate demonstrating, after giving effect to such
removal or disqualification, compliance with the covenants contained in this
§7.16 and §§9.2, 9.3 and 9.4.
(e)    The Agent shall promptly notify the Lenders of the addition or removal of
any Real Estate from the calculation of the Unencumbered Asset Value.
§7.17    Sanctions Laws and Regulations.
(a)    The Borrower shall not, directly or, to the knowledge of Borrower or
Parent, indirectly, use the proceeds of the Loans or Letters of Credit, or lend,
contribute or otherwise make available such proceeds to any Subsidiary,
Unconsolidated Affiliate or other Person (i) to fund any activities or business
of or with any Designated Person, or in any country or territory, that at the
time of such funding is itself the subject of territorial sanctions under
applicable Sanctions Laws and Regulations, or (ii) in any manner that would
result in a violation of applicable Sanctions Laws and Regulations or applicable
anti-bribery, anti-corruption or anti-money laundering laws or regulations in
any applicable jurisdiction by any party to this Agreement.
(b)    None of the funds or assets of the Borrower or any Guarantor that are
used to pay any amount due pursuant to this Agreement shall constitute funds
obtained from transactions with or relating to Designated Persons or countries
which are themselves the subject of territorial sanctions under applicable
Sanctions Laws and Regulations.
§8.    NEGATIVE COVENANTS.
The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit hereunder:
§8.1    Restrictions on Indebtedness. The Borrower will not, and will not permit
its respective Subsidiaries or any of the Guarantors to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:
(a)    Indebtedness to the Lenders arising under any of the Loan Documents;
(b)    current liabilities of the Borrower, the Guarantors or their respective
Subsidiaries incurred in the ordinary course of business but not incurred
through (i) the borrowing of money, or (ii) the obtaining of credit except for
credit on an open account basis customarily extended and in fact extended in
connection with normal purchases of goods and services;
(c)    Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;
(d)    Indebtedness in respect of judgments only to the extent, for the period
and for an amount not resulting in a Default;
(e)    endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
(f)     subject to the provisions of §9, Recourse Indebtedness which is Secured
Debt, provided that the aggregate amount of such Recourse Indebtedness which is
Secured Debt outstanding at any one time (not including the Loans or Letter of
Credit Liabilities to the extent the same shall at any time constitute Recourse
Indebtedness which is Secured Debt) shall not exceed seven and one-half percent
(7.5%) of Consolidated Total Asset Value (provided that the aggregate amount of
such Recourse Indebtedness which is Secured Debt outstanding at any one time may
exceed such limit by an additional two and one-half percent (2.5%) of
Consolidated Total Asset Value (for a total of ten percent (10.0%) of
Consolidated Total Asset Value) so long as any such excess consists solely of
Equity Pledge Secured Debt permitted by §8.1(i) below);
(g)    Non-Recourse Indebtedness of Subsidiaries of Parent (other than any
Subsidiaries of Borrower that directly or indirectly own or lease a Subject
Property);
(h)    Non-Recourse Indebtedness of Borrower or a Guarantor constituting
purchase money indebtedness or incurred in connection with equipment financing,
not to exceed $4,000,000.00 in the aggregate outstanding at any time;
(i)    Equity Pledge Secured Debt of Parent or a Subsidiary of Parent, provided
that the aggregate amount of Consolidated Total Equity Pledge Secured Debt (not
including the Loans or Letter of Credit Liabilities to the extent the same shall
at any time constitute Equity Pledge Secured Debt) outstanding at any one time
shall not exceed ten percent (10.0%) of Consolidated Total Asset Value;
(j)    subject to the provisions of §9, Unsecured Debt which is pari passu with
the Indebtedness described in clause (a) above, provided, that, unless the
Borrower and/or Parent has obtained an Investment Grade Rating, the aggregate
amount of such Unsecured Debt outstanding at any one time shall not exceed
twelve and one-half percent (12.5%) of Consolidated Total Asset Value; provided,
further, that if after obtaining an Investment Grade Rating, Borrower and/or
Parent shall lose such Investment Grade Rating, the foregoing limitation shall
be reinstated one hundred twenty (120) days after Borrower and/or Parent receive
notification of the loss of such Investment Grade Rating; and
(k)    Trust Preferred Equity.
Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(f), (g), (i) or (j) above shall have any of the
Subject Properties or any interest therein or any direct or indirect ownership
interest in any Unencumbered Property Subsidiary as collateral for such
Indebtedness and (ii) none of the Subsidiaries of Borrower which directly or
indirectly own or lease a Subject Property (including, without limitation, any
Unencumbered Property Subsidiary) shall create, incur, assume, guarantee or be
or remain liable, contingently or otherwise, with respect to any Indebtedness
(including, without limitation, pursuant to any conditional or limited guaranty
or indemnity agreement creating liability with respect to usual and customary
exclusions from the non‑recourse limitations governing the Non-Recourse
Indebtedness of any Person, or otherwise) other than Indebtedness described in
§§8.1(a)-(e) above or Indebtedness in connection with a guaranty of Unsecured
Debt permitted by this Agreement.
§8.2    Restrictions on Liens, Etc. The Borrower will not, and will not permit
its Subsidiaries (including, without limitation, the Unencumbered Property
Subsidiaries) or any of the Guarantors to (a) create or incur or suffer to be
created or incurred or to exist any lien, security title, encumbrance, mortgage,
pledge, negative pledge, charge, restriction or other security interest of any
kind upon any of their respective property or assets of any character whether
now owned or hereafter acquired, or upon the income or profits therefrom;
(b) transfer any of their property or assets or the income or profits therefrom
for the purpose of subjecting the same to the payment of Indebtedness or
performance of any other obligation in priority to payment of its general
creditors; (c) acquire, or agree or have an option to acquire, any property or
assets upon conditional sale or other title retention or purchase money security
agreement, device or arrangement; (d) suffer to exist for a period of more than
thirty (30) days after the same shall have been incurred any Indebtedness or
claim or demand against any of them that if unpaid could by law or upon
bankruptcy or insolvency, or otherwise, be given any priority whatsoever over
any of their general creditors; (e) assign, pledge or otherwise transfer as part
of a financing transaction any accounts, contract rights, general intangibles,
chattel paper or instruments, with or without recourse; or (f) incur or maintain
any obligation to any holder of Indebtedness of any of such Persons which
prohibits the creation or maintenance of any lien securing the Obligations
(collectively, “Liens”); provided that notwithstanding anything to the contrary
contained herein, the Borrower and any such Subsidiary or Guarantor may create
or incur or suffer to be created or incurred or to exist:
(i)    Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws) or claims for labor, material or supplies
in respect of obligations not then delinquent or which are being contested as
provided in this Agreement;
(ii)    Liens on assets other than (A) Subject Properties or (B) any direct or
indirect interest of Borrower or any Subsidiary of Borrower in any Unencumbered
Property Subsidiary in respect of judgments permitted by §8.1(d);
(iii)    deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;
(iv)    Liens and encumbrances reflected in the owner’s title policies issued to
the Subsidiary Guarantors or Unencumbered Property Subsidiaries upon acquisition
of the Subject Properties and other encumbrances on properties consisting of
easements, rights of way, zoning restrictions, leases and other occupancy
agreements, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which the Borrower, a Guarantor, an Unencumbered Property Subsidiary or a
Subsidiary of any such Person is a party, and other minor non‑monetary liens or
encumbrances none of which interferes materially with the use of the property
affected in the ordinary conduct of the business of the Borrower, the Guarantors
or their Subsidiaries, which defects do not individually or in the aggregate
have a materially adverse effect on the business of the Borrower, any Guarantor
or any Unencumbered Property Subsidiary individually or on any Subject Property;
(v)    Liens on properties or interests therein (but excluding (A) Subject
Properties or (B) any direct or indirect interest of the Borrower, any Guarantor
or any of their respective Subsidiaries in any Unencumbered Property Subsidiary)
to secure Indebtedness permitted by §8.1(f), §8.1(i) or Non-Recourse
Indebtedness of Subsidiaries of Parent permitted by §8.1(g);
(vi)    Liens on properties or interests therein to secure Indebtedness
permitted by §8.1(h); and
(vii)    Liens in favor of the Agent and the Lenders under the Loan Documents to
secure the Obligations.
Notwithstanding anything in this Agreement to the contrary, no Subsidiary of
Borrower which directly or indirectly owns or leases an Unencumbered Pool Asset
(including, without limitation, an Unencumbered Property Subsidiary) shall
create or incur or suffer to be created or incurred or to exist any Lien other
than Liens contemplated in §§8.2(i), (iv) and (vii).
§8.3    Restrictions on Investments. Neither the Borrower nor the Parent will,
nor will either of them permit any of its Subsidiaries to, make or permit to
exist or to remain outstanding any Investment except Investments in:
(a)    marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by the
Borrower or its Subsidiary;
(b)    marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;
(c)    demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of
$100,000,000.00; provided, however, that the aggregate amount at any time so
invested with any single bank having total assets of less than $1,000,000,000.00
will not exceed $200,000.00;
(d)    securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
State which at the time of purchase are rated by Moody’s Investors Service, Inc.
or by Standard & Poor’s Corporation at not less than “P 1” if then rated by
Moody’s Investors Service, Inc., and not less than “A 1”, if then rated by
Standard & Poor’s Corporation;
(e)    mortgage-backed securities guaranteed by the Government National Mortgage
Association, the Federal National Mortgage Association or the Federal Home Loan
Mortgage Corporation and other mortgage-backed bonds which at the time of
purchase are rated by Moody’s Investors Service, Inc. or by Standard & Poor’s
Corporation at not less than “Aa” if then rated by Moody’s Investors Service,
Inc. and not less than “AA” if then rated by Standard & Poor’s Corporation;
(f)    repurchase agreements having a term not greater than ninety (90) days and
fully secured by securities described in the foregoing subsection (a), (b) or
(e) with banks described in the foregoing subsection (c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000.00;
(g)    shares of so-called “money market funds” registered with the SEC under
the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing subsections
(a) through (f) and have total assets in excess of $50,000,000.00;
(h)    the acquisition of fee interests by the Borrower or its Subsidiaries in
(i) Real Estate which is utilized for income-producing office, industrial,
manufacturing, distribution, retail, medical/healthcare, data center and flex
properties located in the continental United States or the District of Columbia
and businesses and investments incidental thereto, and (ii) subject to the
restrictions set forth in this §8.3, the acquisition of Land Assets to be
developed for the foregoing purposes;
(i)    Subsidiaries that are directly or indirectly one hundred percent (100%)
owned by the Borrower or Parent;
(j)    Land Assets, provided that the aggregate Investment therein shall not
exceed five percent (5%) of Consolidated Total Asset Value;
(k)    Mortgage Receivables secured by properties of the type described in
§8.3(h)(i), provided that the aggregate Investment therein shall not exceed five
percent (5%) of Consolidated Total Asset Value;
(l)    in non-wholly owned Subsidiaries, Consolidated Affiliates and
Unconsolidated Affiliates, provided that the aggregate Investment therein shall
not exceed twenty percent (20%) of Consolidated Total Asset Value;
(m)    Construction in Progress for properties of the type described in
§8.3(h)(i), provided that the aggregate construction and development budget for
Construction in Progress (including land) shall not exceed ten percent (10%) of
Consolidated Total Asset Value; and
(n)    Second Lien Mortgage Receivables and Mezzanine Loans, provided that the
aggregate Investment therein shall not exceed two and one-half percent (2.5%) of
Consolidated Total Asset Value.
Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrower, any Guarantor and their Subsidiaries in the
Investments described in §8.3(j)‑(n) exceed thirty-five percent (35%) of
Consolidated Total Asset Value at any time. For the purposes of this §8.3, a
property shall be considered Construction in Progress until the issuance of a
permanent certificate of occupancy for such property or phase thereof.
For the purposes of this §8.3, the Investment of the Borrower, any Guarantor or
their Subsidiaries in any Unconsolidated Affiliates will equal (without
duplication) the sum of (i) such Person’s pro rata share of Construction in
Progress of their Unconsolidated Affiliates, plus (ii) such Person’s pro rata
share of their Unconsolidated Affiliate’s Investment in Land Assets; plus
(iii) such Person’s pro rata share of any other Investments valued at the lower
of GAAP book value or market value.
§8.4    Merger, Consolidation. Neither the Borrower nor Parent will, nor will
Borrower or Parent permit any of their respective Subsidiaries to, become a
party to any dissolution, liquidation, disposition of all or substantially all
of its assets or business, merger, reorganization, consolidation or other
business combination or agree to effect any asset acquisition, stock acquisition
or other acquisition individually or in a series of transactions which may have
a similar effect as any of the foregoing, in each case without the prior written
consent of the Required Lenders except for (i) the merger or consolidation of
one or more of the Subsidiaries of Borrower with and into the Borrower (it being
understood and agreed that in any such event the Borrower will be the surviving
Person) and (ii) the merger or consolidation of two or more Subsidiaries of the
Borrower. Nothing in this §8.4 shall prohibit the issuance by Borrower of
partnership interests in itself in connection with the acquisition of Real
Estate in the ordinary course of business, or the dissolution of a Subsidiary
which has disposed of its assets in accordance with this Agreement. A Subsidiary
of Borrower may sell all of its assets (and may effectuate such sale by merger
or consolidation with another Person, with such other Person being the surviving
entity) subject to compliance with the terms of this Agreement (including
without limitation §5.3 and §8.8), and after any such permitted sale, may
dissolve.
§8.5    Sale and Leaseback. The Borrower will not, and will not permit its
Subsidiaries, to enter into any arrangement, directly or indirectly, whereby the
Borrower or any such Subsidiary shall sell or transfer any Real Estate owned by
it in order that then or thereafter the Borrower or any such Subsidiary shall
lease back such Real Estate (such arrangement a “Sale/Leaseback”) without the
prior written consent of Agent, such consent not to be unreasonably withheld;
provided that no consent of Agent or the Lenders shall be needed for any
Sale/Leaseback so long as the Sale/Leaseback Amount of such Sale/Leaseback and
all prior Sale/Leasebacks consummated (i) during the period commencing on the
Closing Date and expiring on the Term Loan Maturity Date and (ii) during the
term of the Original Credit Agreement does not exceed $30,000,000.00 in the
aggregate. For purposes of this §8.5, the “Sale/Leaseback Amount” of any
Sale/Leaseback shall mean an amount equal to the Consolidated Net Operating
Income of the Real Estate that is the subject of such Sale/Leaseback for the
prior two (2) full fiscal quarters annualized divided by the applicable
Capitalization Rate.
§8.6    Compliance with Environmental Laws. Neither the Borrower nor Parent
will, nor will either of them permit any of its respective Subsidiaries or any
other Person to, do any of the following: (a) use any of the Real Estate or any
portion thereof as a facility for the handling, processing, storage or disposal
of Hazardous Substances, except for small quantities of Hazardous Substances
used in the ordinary course of business and in material compliance with all
applicable Environmental Laws, (b) cause or permit to be located on any of the
Real Estate any underground tank or other underground storage receptacle for
Hazardous Substances except in compliance with Environmental Laws, (c) generate
any Hazardous Substances on any of the Real Estate except in compliance with
Environmental Laws, (d) conduct any activity at any Real Estate or use any Real
Estate in any manner that could reasonably be contemplated to cause a Release of
Hazardous Substances on, upon or into the Real Estate or any surrounding
properties or any threatened Release of Hazardous Substances which could
reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all
Environmental Laws), except, with respect to any Real Estate other than a
Subject Property, where any such use, generation, conduct or other activity has
not had and could not reasonably be expected to have a Material Adverse Effect.
The Borrower shall, and shall cause the Subsidiary Guarantors and the
Unencumbered Property Subsidiaries to:
(i)    in the event of any change in Environmental Laws governing the
assessment, release or removal of Hazardous Substances, take all reasonable
action (including, without limitation, the conducting of engineering tests at
the sole expense of the Borrower) to confirm that no Hazardous Substances are or
ever were Released or disposed of on the Subject Properties in violation of
applicable Environmental Laws; and
(ii)    if any Release or disposal of Hazardous Substances which any Person may
be legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on the
Subject Properties (including without limitation any such Release or disposal
occurring prior to the acquisition or leasing of such Subject Property by the
Borrower or any Unencumbered Property Subsidiary), the Borrower shall, after
obtaining knowledge thereof, cause the prompt containment and removal of such
Hazardous Substances and remediation of the Subject Property in full compliance
with all applicable Environmental Laws; provided, that each of the Borrower, the
Subsidiary Guarantors and the Unencumbered Property Subsidiaries shall be deemed
to be in compliance with Environmental Laws for the purpose of this clause
(ii) so long as it or a responsible third party with sufficient financial
resources is taking reasonable action to remediate or manage any event of
noncompliance to the reasonable satisfaction of the Agent and no action shall
have been commenced by any enforcement agency. The Agent may engage its own
environmental consultant to review the environmental assessments and the
compliance with the covenants contained herein.
At any time after an Event of Default shall have occurred hereunder the Agent
may at its election (and will at the request of the Required Lenders) obtain
such environmental assessments of any or all of the Subject Properties prepared
by an environmental consultant reasonably acceptable to the Agent as may be
necessary or advisable for the purpose of evaluating or confirming (i) whether
any Hazardous Substances are present in the soil or water at or adjacent to any
such Subject Property and (ii) whether the use and operation of any such Subject
Property complies with all Environmental Laws to the extent required by the Loan
Documents. Additionally, at any time that the Agent or the Required Lenders
shall have reasonable grounds to believe that a Release or threatened Release of
Hazardous Substances which any Person may be legally obligated to contain,
correct or otherwise remediate or which otherwise may expose such Person to
liability may have occurred, relating to any Subject Property, or that any of
the Subject Property is not in compliance with Environmental Laws to the extent
required by the Loan Documents, Borrower shall promptly upon the request of
Agent obtain and deliver to Agent such environmental assessments of such Subject
Property prepared by an environmental consultant reasonably acceptable to the
Agent as may be necessary or advisable for the purpose of evaluating or
confirming (i) whether any Hazardous Substances are present in the soil or water
at or adjacent to such Subject Property and (ii) whether the use and operation
of such Subject Property comply with all Environmental Laws to the extent
required by the Loan Documents. Environmental assessments may include detailed
visual inspections of such Subject Property including, without limitation, any
and all storage areas, storage tanks, drains, dry wells and leaching areas, and
the taking of soil samples, as well as such other investigations or analyses as
are reasonably necessary or appropriate for a complete determination of the
compliance of such Subject Property and the use and operation thereof with all
applicable Environmental Laws. All environmental assessments contemplated by
this §8.6 shall be at the sole cost and expense of the Borrower.
§8.7    Distributions.
(a)    The Borrower shall not pay any Distribution to the partners of the
Borrower, and Parent shall not pay any Distribution to its shareholders, if such
Distribution is in excess of the amount which, when added to the amount of all
other Distributions paid in the same calendar quarter and the preceding three
(3) calendar quarters, would exceed, (i) during the period commencing on the
Closing Date and continuing through and including December 31, 2019, one hundred
percent (100%) of such Person’s Funds from Operations for the preceding four
(4) calendar quarters, and (ii) from and after the time period commencing on
January 1, 2020, ninety-seven and one-half percent (97.5%) of such Person’s
Funds from Operations for the preceding four (4) calendar quarters, provided,
however, that for purposes of determining compliance under this clause (ii), the
aggregate amount of such Distributions and such Person’s Funds from Operations
shall be calculated by using only the calendar quarters elapsed from and after
January 1, 2020 and, until four (4) consecutive calendar quarters thereafter
have elapsed, annualizing such amount; provided, further, that the limitations
contained in this §8.7(a) shall not (X) preclude the Borrower from making
Distributions to Parent (or Parent from making any Distribution to its
shareholders) in an amount equal to the minimum distributions required under the
Code to maintain the REIT Status of Parent, as evidenced by a certification of
the principal financial or accounting officer of the Parent containing
calculations in detail reasonably satisfactory in form and substance to the
Agent, and (Y) apply to any Preferred Distributions made by Borrower to its
partners or by Parent to its shareholders so long as such payments have been
deducted in the calculation of Funds from Operations.
(b)    In the event that a Default under §12.1(a) or (b) or an Event of Default
shall have occurred and be continuing, (i) the Borrower shall make no
Distributions other than Distributions to Parent in an amount equal to the
minimum distributions required under the Code to maintain the REIT Status of
Parent and (ii) Parent shall make no Distributions other than Distributions in
an amount equal to the minimum distributions under the Code to maintain the REIT
Status of Parent, in each case as evidenced by a certification of the principal
financial or accounting officer of the Parent containing calculations in detail
reasonably satisfactory in form and substance to the Agent.
(c)    Notwithstanding the foregoing, at any time when an Event of Default under
§12.1(a), (b), (g), (h) or (i) shall have occurred and be continuing or the
maturity of the Obligations has been accelerated, neither Borrower nor Parent
shall make any Distributions whatsoever, directly or indirectly.
§8.8    Asset Sales. The Borrower will not, and will not permit its Subsidiaries
or the Guarantors to, sell, transfer or otherwise dispose of any material asset
other than pursuant to a bona fide arm’s length transaction or in accordance
with §8.11. In addition, neither the Borrower, the Guarantors nor any of their
respective Subsidiaries shall sell, transfer, or otherwise dispose of any asset
in a single or a series of related transactions with an aggregate value greater
than twenty percent (20%) of the Consolidated Total Asset Value without the
prior written approval of the Lenders. Furthermore, prior to the sale, transfer,
or other disposal by the Borrower, any Guarantor or any of their respective
Subsidiaries of any asset in a single or a series of related transactions with
an aggregate value greater than ten percent (10%) of the Consolidated Total
Asset Value, the Borrower will provide the Agent with a written notice of such
pending sale, transfer or other disposal and a Compliance Certificate
demonstrating pro-forma compliance with each of the covenants calculated therein
giving effect to such pending sale, transfer or other disposal.
§8.9    Restriction on Prepayment of Indebtedness. During the existence of an
Event of Default, the Borrower and Parent will not, and will not permit their
respective Subsidiaries to, (a) prepay, redeem, defease, purchase or otherwise
retire the principal amount, in whole or in part, of any Indebtedness other than
the Obligations; provided, that the foregoing shall not prohibit (x) the
prepayment of Indebtedness which is financed solely from the proceeds of a new
loan which would otherwise be permitted by the terms of §8.1; and (y) the
prepayment, redemption, defeasance or other retirement of the principal of
Indebtedness secured by Real Estate which is satisfied solely from the proceeds
of a sale of the Real Estate securing such Indebtedness; and (b) modify any
document evidencing any Indebtedness (other than the Obligations) to accelerate
the maturity date of such Indebtedness.
§8.10    Derivatives Contracts. Neither the Borrower nor any of its Subsidiaries
shall contract, create, incur, assume or suffer to exist any Derivatives
Contracts except for interest rate swap, collar, cap or similar agreements
providing interest rate protection and currency swaps and currency options made
in the ordinary course of business and permitted pursuant to §8.1.
§8.11    Transactions with Affiliates. Neither Parent nor the Borrower shall,
and neither of them shall permit any other Guarantor or any Subsidiary of the
Borrower or any other Guarantor to, permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate (but not including any
Subsidiary of Parent, the Borrower or any other Guarantor), except
(i) transactions in connection with the Management Agreements, (ii) transactions
set forth on Schedule 6.15 hereto and (iii) transactions in the ordinary course
of business pursuant to the reasonable requirements of the business of such
Person and upon fair and reasonable terms which are no less favorable to such
Person than would be obtained in a comparable arm’s length transaction with a
Person that is not an Affiliate.
§8.12    Equity Pledges. Notwithstanding anything in this Agreement to the
contrary, (i) Parent will not create or incur or suffer to be created or
incurred any Lien on any legal, equitable or beneficial interest of Parent in
Borrower, including, without limitation, any Distributions or rights to
Distributions on account thereof, and (ii) Borrower shall not create or incur,
nor suffer to be created or incurred, nor permit to exist any Lien on any legal,
equitable or beneficial interest of the Borrower in any Subsidiary of Borrower
which directly or indirectly owns or leases a Subject Property (including,
without limitation, an Unencumbered Property Subsidiary), including, without
limitation, any Distributions or rights to Distributions on account thereof.
§8.13    Maximum Tenant Concentration. Borrower shall not permit any single
tenant (or Affiliate thereof) to be a tenant at any property or properties of
Borrower, Guarantors or their respective Subsidiaries (whether such property is
owned, leased or is subject to a Mortgage Receivable, a Second Lien Mortgage
Receivable or a Mezzanine Loan held by such Person), which assets contribute
more than fifteen percent (15%) of the sum of (a) Consolidated Net Operating
Income and (b) cash flow from all Mortgage Receivables, a Second Lien Mortgage
Receivables and/or Mezzanine Loans held by Borrower, Guarantors and/or their
respective Subsidiaries (for the purposes hereof, tenants shall not be
considered Affiliates of each other solely by virtue of having common ownership
by an equity fund provided that their financial results are not consolidated
with a common parent entity).
§8.14    Minimum Lease Term. Borrower shall not permit the average remaining
lease term for (a) the Real Estate of Borrower, the Guarantors and their
respective Subsidiaries or (b) the Subject Properties to have an aggregate
average remaining lease term of less than five (5) years.
§8.15    Parent Restrictions. Without the prior written consent of the Agent,
Borrower shall not transfer any Subsidiary or Unconsolidated Affiliate of
Borrower to Parent, and neither Borrower nor any Subsidiary or Unconsolidated
Affiliate of Borrower shall transfer any of its assets to Parent (other than
Distributions by Borrower to Parent permitted pursuant to §8.7).
§9.    FINANCIAL COVENANTS.
The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit hereunder:
§9.1    [Intentionally Omitted.]
§9.2    Unencumbered Leverage Ratio. The Borrower will not at any time permit
the ratio of Consolidated Total Unsecured Debt to Unencumbered Asset Value
(expressed as a percentage) to exceed (a) at any time during a Surge Period,
sixty-five percent (65%), and (b) at any time other than the period(s) covered
by the foregoing clause (a), sixty percent (60%).
§9.3    Minimum Unencumbered Debt Yield Ratio. The Borrower will not at any time
permit the Unencumbered Debt Yield Ratio to be less than fourteen percent (14%).
§9.4    Unencumbered Debt Service Coverage Ratio. The Borrower will not at any
time permit the Unencumbered Debt Service Coverage Ratio to be less than 1.65 to
1.00; provided, however, that commencing with the fiscal quarter beginning on
January 1, 2020, (i) the Borrower will not at any time permit the Unencumbered
Debt Service Coverage Ratio to be less than 1.70 to 1.00, and (ii) until four
(4) full fiscal quarters shall have elapsed thereafter, for purposes of
determining compliance with this §9.4, the Unencumbered Debt Service Coverage
Ratio shall be annualized using only the full fiscal quarters having elapsed
from and after January 1, 2020.
§9.5    Total Leverage Ratio. The Borrower will not permit the ratio of
Consolidated Total Indebtedness to Consolidated Total Asset Value (expressed as
a percentage) to exceed (a) at any time during a Surge Period, sixty-five
percent (65%), and (b) at any time other than the period(s) covered by the
foregoing clause (a), sixty percent (60%).
§9.6    Consolidated EBITDA to Consolidated Fixed Charges. The Borrower will not
permit the ratio of Consolidated EBITDA for the Calculation Period to
Consolidated Fixed Charges of the Borrower, the Guarantors and their respective
Subsidiaries for such period to be less than 1.40 to 1.00; provided, however,
that commencing with the fiscal quarter beginning on January 1, 2020, (i) the
Borrower will not permit the ratio of Consolidated EBITDA for the Calculation
Period to Consolidated Fixed Charges of the Borrower, the Guarantors and their
respective Subsidiaries for such period to be less than 1.45 to 1.00, and (ii)
until four (4) full fiscal quarters shall have elapsed thereafter, for purposes
of determining compliance with this §9.6, Consolidated EBITDA and Consolidated
Fixed Charges shall be annualized using only the full fiscal quarters having
elapsed from and after January 1, 2020.
§9.7    Minimum Consolidated Tangible Net Worth. The Borrower will not at any
time permit its Consolidated Tangible Net Worth to be less than the sum of
487,000,000.00, plus eighty percent (80%) of the sum of (a) Net Offering
Proceeds (but excluding any Net Offering Proceeds from an issuance of common
equity or preferred equity of the Borrower, Parent or the Trust which is used
within one hundred twenty (120) days following the consummation of the
applicable Equity Offering to partially or fully redeem or retire an existing
issue of preferred equity of the Borrower, Trust or the Parent, respectively)
plus (b) the value of units in the Borrower or shares in Parent issued upon the
contribution of assets to Borrower or its Subsidiaries plus (c) the amount of
any Trust Preferred Equity issued, in each case of the foregoing clauses (a)
through (c), arising after the date of this Agreement.
§9.8    Debt Yield Ratio. The Borrower will not at any time permit the Debt
Yield Ratio (expressed as a percentage) to be less than eleven percent (11%).
§9.9    Variable Rate Debt. The Borrower will not at any time permit the
Variable Rate Debt of Borrower, the Guarantors and their respective Subsidiaries
that is not subject to an enforceable interest rate cap, swap or collar
agreement to exceed twenty-five percent (25%) of Consolidated Total Asset Value.
§9.10    Maximum Secured Debt Ratio. The Borrower will not permit the ratio of
Consolidated Total Secured Debt to Consolidated Total Asset Value (expressed as
a percentage) to exceed (a) at any time during the period commencing on the
Closing Date and ending on December 31, 2019, fifty percent (50%), and (b) at
any time during the period commencing on January 1, 2020 and continuing
thereafter, forty-seven and one-half percent (47.5%). Notwithstanding the
foregoing, from and after the date that Borrower and/or Parent first obtains an
Investment Grade Rating, the Borrower will not at any time permit the ratio of
Consolidated Total Secured Debt to Consolidated Total Asset Value (expressed as
a percentage) to exceed forty percent (40%).
§10.    CLOSING CONDITIONS.
The obligation of the Lenders to make the Loans or issue Letters of Credit shall
be subject to the satisfaction of the following conditions precedent:
§10.1    Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect. The Agent shall have received a fully executed counterpart of
each such document, except that each Lender shall have received the fully
executed original of its Note.
§10.2    Certified Copies of Organizational Documents. The Agent shall have
received from the Borrower and each Guarantor a copy, certified as of a recent
date by the appropriate officer of each State in which such Person is organized
and, with respect to the applicable Guarantor, in which the Subject Properties
are located and a duly authorized officer, partner or member of such Person, as
applicable, to be true and complete, of the partnership agreement, corporate
charter or operating agreement and/or other organizational agreements of the
Borrower and such Guarantor, as applicable, and its qualification to do
business, as applicable, as in effect on such date of certification.
§10.3    Resolutions. All action on the part of the Borrower and each applicable
Guarantor, as applicable, necessary for the valid execution, delivery and
performance by such Person of this Agreement and the other Loan Documents to
which such Person is or is to become a party shall have been duly and
effectively taken, and evidence thereof reasonably satisfactory to the Agent
shall have been provided to the Agent.
§10.4    Incumbency Certificate; Authorized Signers. The Agent shall have
received from Borrower and each Guarantor an incumbency certificate, dated as of
the Closing Date, signed by a duly authorized officer of such Person and giving
the name and bearing a specimen signature of each individual who shall be
authorized to sign, in the name and on behalf of such Person, each of the Loan
Documents to which such Person is or is to become a party. The Agent shall have
also received from Borrower a certificate, dated as of the Closing Date, signed
by a duly authorized representative of Borrower and giving the name and specimen
signature of each Authorized Officer who shall be authorized to make Loan
Requests, Letter of Credit Requests and Conversion/Continuation Requests and to
give notices and to take other action on behalf of the Borrower under the Loan
Documents.
§10.5    Opinion of Counsel. The Agent shall have received an opinion addressed
to the Lenders and the Agent and dated as of the Closing Date from counsel to
the Borrower and each Guarantor in form and substance reasonably satisfactory to
the Agent.
§10.6    Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.
§10.7    No Material Adverse Change. From June 30, 2017 to the Closing Date,
nothing shall have occurred which the Lenders or the Agent shall determine has,
or could reasonably be expected to have, a material adverse effect on the
business, properties, assets, condition (financial or otherwise) or results of
operations of the Borrower, the Guarantors or the Unencumbered Property
Subsidiaries, taken as a whole, nor shall there have occurred a material adverse
change in the facts and information regarding the Borrower, any of the
Guarantors or any of the Unencumbered Property Subsidiaries provided to the
Agent and the Lenders.
§10.8    Performance; No Default. Borrower and the applicable Guarantors shall
have performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.
§10.9    Representations and Warranties. The representations and warranties made
by the Borrower and the Guarantors in the Loan Documents or otherwise made by or
on behalf of the Borrower, the Guarantors and their respective Subsidiaries
(including, without limitation, the Unencumbered property Subsidiaries) in
connection therewith or after the date thereof shall have been true and correct
in all material respects when made and shall also be true and correct in all
material respects on the Closing Date.
§10.10    Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.
§10.11    Eligible Real Estate Qualification Documents. The Eligible Real Estate
Qualification Documents for each Subject Property included in the calculation of
the Unencumbered Asset Value as of the Closing Date shall have been delivered to
the Agent at the Borrower’s expense and shall be in form and substance
reasonably satisfactory to the Agent.
§10.12    Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein as of the most recent calendar
quarter for which Borrower has provided financial statements under §6.4.
§10.13    Consents. The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.
§10.14    Contribution Agreement. The Agent shall have received an executed
counterpart of the Contribution Agreement.
§10.15    Unencumbered Asset Certificate. The Agent shall have received an
Unencumbered Asset Certificate dated as of the date of the Closing Date setting
forth a calculation of the Unencumbered Asset Availability as of the Closing
Date (after giving effect to the Loans made (or to be made) and Letter(s) of
Credit issued (or to be issued) on such date) and demonstrating compliance with
each of the covenants set forth therein as of the most recent calendar quarter
for which Borrower has provided financial statements under §6.4.
§10.16    Other. The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.
§11.    CONDITIONS TO ALL BORROWINGS.
The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:
§11.1    Prior Conditions Satisfied. All conditions set forth in §10 shall
continue to be satisfied as of the date upon which any Loan is to be made or any
Letter of Credit is to be issued.
§11.2    Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries (including, without limitation, the Unencumbered
Property Subsidiaries) contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
they were made and shall also be true in all material respects as of the time of
the making of such Loan or the issuance of such Letter of Credit, with the same
effect as if made at and as of that time (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date) and
except to the extent of any changes resulting from transactions permitted by
this Agreement, and no Default or Event of Default shall have occurred and be
continuing.
§11.3    Borrowing Documents. The Agent shall have received a fully completed
Loan Request for such Loan and the other documents and information as required
by §2.7, or a fully completed Letter of Credit Request required by §2.10 in the
form of Exhibit H hereto fully completed, as applicable.
§12.    EVENTS OF DEFAULT; ACCELERATION; ETC.
§12.1    Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:
(a)    the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(b)    the Borrower shall fail to pay any interest on the Loans, any
reimbursement obligations with respect to the Letters of Credit or any fees or
other sums due hereunder or under any of the other Loan Documents when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(c)    any of the Borrower, the Guarantors, or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained in §§9.2-9.10 applicable to such Person;
(d)    any of the Borrower, the Guarantors, or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents which they are required
to perform (other than those specified in the other subclauses of this §12 or in
the other Loan Documents);
(e)    any representation or warranty made by or on behalf of the Borrower, the
Guarantors, or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for a Loan, Letter of Credit Request, or in any other document or instrument
delivered pursuant to or in connection with this Agreement, any advance of a
Loan, the issuance of any Letter of Credit or any of the other Loan Documents
shall prove to have been false in any material respect upon the date when made
or deemed to have been made or repeated;
(f)    the Borrower, any Guarantor or any of their respective Subsidiaries shall
fail to pay when due (including without limitation at maturity), or within any
applicable period of grace, any obligation for borrowed money or credit received
or other Indebtedness, or fail to observe or perform any term, covenant or
agreement contained in any agreement by which it is bound, evidencing or
securing any such borrowed money or credit received or other Indebtedness for
such period of time as would permit (assuming the giving of appropriate notice
if required) the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof or require the prepayment,
redemption or purchase thereof; provided, however, that the events described in
this §12.1(f) shall not constitute an Event of Default unless such failure to
perform, together with other failures to perform as described in this §12.1(f),
involve singly or in the aggregate obligations for Recourse Indebtedness
totaling in excess of $20,000,000.00 or Non-Recourse Indebtedness totaling in
excess of $50,000,000.00;
(g)    any of the Borrower, the Guarantors, or any of their respective
Subsidiaries, (i) shall make an assignment for the benefit of creditors, or
admit in writing its general inability to pay or generally fail to pay its debts
as they mature or become due, or shall petition or apply for the appointment of
a trustee or other custodian, liquidator or receiver for it or any substantial
part of its assets, (ii) shall commence any case or other proceeding relating to
it under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or (iii) shall take any action to authorize or in
furtherance of any of the foregoing; provided that the events described in this
§12.1(g) as to any Subsidiary of the Borrower that is not a Subsidiary Guarantor
or an Unencumbered Property Subsidiary shall not constitute an Event of Default
unless the value of the assets of any such Subsidiary or Subsidiaries that is
not a Subsidiary Guarantor or an Unencumbered Property Subsidiary (calculated,
to the extent applicable, consistent with the calculation of Consolidated Total
Asset Value) subject to an event or events described in §12.1(g), §12.1(h) or
§12.1(i) individually exceeds $30,000,000.00 or in the aggregate exceeds
$50,000,000.00;
(h)    a petition or application shall be filed for the appointment of a trustee
or other custodian, liquidator or receiver of any of the Borrower, the
Guarantors, or any of their respective Subsidiaries or any substantial part of
the assets of any thereof, or a case or other proceeding shall be commenced
against any such Person under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, and any such Person shall indicate
its approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty (60)
days following the filing or commencement thereof; provided that the events
described in this §12.1(h) as to any Subsidiary of the Borrower that is not a
Subsidiary Guarantor or an Unencumbered Property Subsidiary shall not constitute
an Event of Default unless the value of the assets of any such Subsidiary or
Subsidiaries that is not a Subsidiary Guarantor or an Unencumbered Property
Subsidiary (calculated, to the extent applicable, consistent with the
calculation of Consolidated Total Asset Value) subject to an event or events
described in §12.1(g), §12.1(h) or §12.1(i) individually exceeds $30,000,000.00
or in the aggregate exceeds $50,000,000.00;
(i)    a decree or order is entered appointing a trustee, custodian, liquidator
or receiver for any of the Borrower, the Guarantors, or any of their respective
Subsidiaries or adjudicating any such Person, bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of any such Person in an involuntary case under
federal bankruptcy laws as now or hereafter constituted; provided that the
events described in this §12.1(i) as to any Subsidiary of the Borrower that is
not a Subsidiary Guarantor or an Unencumbered Property Subsidiary shall not
constitute an Event of Default unless the value of the assets of any such
Subsidiary or Subsidiaries that is not a Subsidiary Guarantor or an Unencumbered
Property Subsidiary (calculated, to the extent applicable, consistent with the
calculation of Consolidated Total Asset Value) subject to an event or events
described in §12.1(g), §12.1(h) or §12.1(i) individually exceeds $30,000,000.00
or in the aggregate exceeds $50,000,000.00;
(j)    there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty (60) days, whether or not consecutive, one or more uninsured or
unbonded final judgments against Parent, the Borrower or any of their respective
Subsidiaries that, either individually or in the aggregate, exceed
$15,000,000.00;
(k)    any of the Loan Documents or the Contribution Agreement shall be
canceled, terminated, revoked or rescinded otherwise than in accordance with the
terms thereof or the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents or the Contribution
Agreement shall be commenced by or on behalf of any of the Borrower or the
Guarantors, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination, or issue a
judgment, order, decree or ruling, to the effect that any one or more of the
Loan Documents or the Contribution Agreement is illegal, invalid or
unenforceable in accordance with the terms thereof;
(l)    any dissolution, termination, partial or complete liquidation, merger or
consolidation of any of Parent, the Borrower or any of their respective
Subsidiaries shall occur or any sale, transfer or other disposition of the
assets of any of Parent, the Borrower or any of their respective Subsidiaries
shall occur other than as permitted under the terms of this Agreement or the
other Loan Documents;
(m)    with respect to any Guaranteed Pension Plan, an ERISA Reportable Event
shall have occurred and the Required Lenders shall have determined in their
reasonable discretion that such event reasonably could be expected to result in
liability of any of the Borrower, the Guarantors or any of their respective
Subsidiaries to the PBGC or such Guaranteed Pension Plan in an aggregate amount
exceeding $10,000,000.00 and such event in the circumstances occurring
reasonably could constitute grounds for the termination of such Guaranteed
Pension Plan by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Guaranteed Pension Plan; or a
trustee shall have been appointed by the United States District Court to
administer such Plan; or the PBGC shall have instituted proceedings to terminate
such Guaranteed Pension Plan;
(n)    the Borrower, any Guarantor or any of their respective Subsidiaries or
any Person so connected with any of them shall be indicted for a federal crime,
a punishment for which could include the forfeiture of (i) any assets of
Borrower, any Guarantor or any of their respective Subsidiaries which in the
good faith judgment of the Required Lenders could reasonably be expected to have
a Material Adverse Effect, or (ii) any Eligible Real Estate included in the
calculation of the Unencumbered Asset Value;
(o)    any Guarantor denies that it has any liability or obligation under the
Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or any other Loan Document, or shall fail to observe or comply with any
term, covenant, condition or agreement under the Guaranty or any other Loan
Document;
(p)    any Change of Control shall occur; or
(q)    an Event of Default under any of the other Loan Documents shall occur;
then, and in any such event, the Agent may, and upon the request of the Required
Lenders shall, by notice in writing to the Borrower declare all amounts owing
with respect to this Agreement, the Notes, the Letters of Credit and the other
Loan Documents to be, and they shall thereupon forthwith become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower; provided that in the
event of any Event of Default specified in §12.1(g), §12.1(h) or §12.1(i), all
such amounts shall become immediately due and payable automatically and without
any requirement of presentment, demand, protest or other notice of any kind from
any of the Lenders or the Agent. Upon demand by Agent or the Required Revolving
Credit Lenders in their absolute and sole discretion after the occurrence and
during the continuance of an Event of Default, and regardless of whether the
conditions precedent in this Agreement for a Loan have been satisfied, the
Lenders will cause a Loan to be made in the undrawn amount of all Letters of
Credit. The proceeds of any such Loan will be pledged to and held by Agent as
security for any amounts that become payable under the Letters of Credit and all
other Obligations. In the alternative, if demanded by Agent in its absolute and
sole discretion after the occurrence and during the continuance of an Event of
Default, Borrower will deposit with and pledge to Agent cash in an amount equal
to the amount of all undrawn Letters of Credit. Such amounts will be pledged to
and held by Agent for the benefit of the Lenders as security for any amounts
that become payable under the Letters of Credit and all other Obligations. Upon
any draws under Letters of Credit, at Agent’s sole discretion, Agent may apply
any such amounts to the repayment of amounts drawn thereunder and upon the
expiration of the Letters of Credit any remaining amounts will be applied to the
payment of all other Obligations or if there are no outstanding Obligations and
Lenders have no further obligation to make Loans or issue Letters of Credit or
if such excess no longer exists, such proceeds deposited by Borrower will be
released to Borrower.
§12.2    Certain Cure Periods; Limitation of Cure Periods.
(a)    Notwithstanding anything contained in §12.1 to the contrary, (i) no Event
of Default shall exist hereunder upon the occurrence of any failure described in
§12.1(b) in the event that the Borrower cures such Default within five
(5) Business Days following receipt of written notice of such Default, provided,
however, that Borrower shall not be entitled to receive more than five
(5) notices in the aggregate pursuant to this clause (i) in any period of 365
days ending on the date of any such occurrence of Default, and provided further
that no such cure period shall apply to any payments due upon the maturity of
the Notes, and (ii) no Event of Default shall exist hereunder upon the
occurrence of any failure described in §12.1(d) in the event that the Borrower
cures such Default within thirty (30) days following receipt of written notice
of such default, provided that the provisions of this clause (ii) shall not
pertain to defaults consisting of a failure to provide insurance as required by
§7.7, to any default consisting of a failure to comply with §7.4(c),§7.4(d),
§7.16, §8.1, §8.2, §8.3, §8.4, §8.7, §8.8 or §8.12 or to any Default excluded
from any provision of cure of defaults contained in any other of the Loan
Documents.
(b)    In the event that there shall occur any Default or Event of Default that
affects only certain Subject Property or the Unencumbered Property Subsidiary
which owns or leases such Subject Property, then the Borrower may cure such
Default or Event of Default (so long as no other Default or Event of Default
would arise as a result) by removing such Subject Property from the calculation
of the Unencumbered Asset Value and by reducing the outstanding Loans and
Letters of Credit so that no Default exists under this Agreement, in which event
such removal and reduction shall be completed within ten (10) Business Days
after receipt of notice of such Default or Event of Default from the Agent or
the Required Lenders.
(c)    Notwithstanding anything herein or otherwise to the contrary (except
clause (b) of this §12.2), any Event of Default occurring hereunder shall
continue to exist (and shall be deemed to be continuing) until such time as such
Event of Default is waived in writing in accordance with the terms of this
Agreement notwithstanding (i) any attempted cure or other action taken by the
Borrower or any other Person subsequent to the occurrence of such Event of
Default or (ii) any action taken or omitted to be taken by Agent or any Lender
prior to or subsequent to the occurrence of such Event of Default (other than
the granting of a waiver in writing in accordance with the terms of this
Agreement).
§12.3    Termination of Commitments. If any one or more Events of Default
specified in §12.1(g), §12.1(h) or §12.1(i) shall occur, then immediately and
without any action on the part of the Agent or any Lender any unused portion of
the credit hereunder shall terminate and the Lenders shall be relieved of all
obligations to make Loans or issue Letters of Credit to the Borrower. If any
other Event of Default shall have occurred and be continuing, the Agent may, and
upon the election of the Required Revolving Credit Lenders shall, by notice to
the Borrower terminate the obligation to make Loans and issue Letters of Credit
to the Borrower. No termination under this §12.3 shall relieve the Borrower of
its obligations to the Lenders arising under this Agreement or the other Loan
Documents.
§12.4    Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may,
and with the consent of the Required Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes and/or any of
the other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by Applicable Law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof. No remedy herein conferred upon the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law. Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of the Lenders, the Lenders acknowledge and agree that only the Agent may
exercise any remedies arising by reason of a Default or Event of Default. If
Borrower or any Guarantor fails to perform any agreement or covenant contained
in this Agreement or any of the other Loan Documents beyond any applicable
period for notice and cure, Agent may itself perform, or cause to be performed,
any agreement or covenant of such Person contained in this Agreement or any of
the other Loan Documents which such Person shall fail to perform, and the
out-of-pocket costs of such performance, together with any reasonable expenses,
including reasonable attorneys’ fees actually incurred (including attorneys’
fees incurred in any appeal) by Agent in connection therewith, shall be payable
by Borrower upon demand and shall constitute a part of the Obligations and shall
if not paid within five (5) Business Days after demand bear interest at the
Default Rate. In the event that all or any portion of the Obligations is
collected by or through an attorney-at-law, the Borrower shall pay all costs of
collection including, but not limited to, reasonable attorney’s fees.
§12.5    Distribution of Proceeds. In the event that, following the occurrence
and during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, or otherwise with
respect to the realization upon any of the assets of Borrower or the Guarantors,
such monies shall be distributed for application as follows:
(a)    First, to the payment of, or (as the case may be) the reimbursement of
the Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent in connection with the collection of such monies by the Agent, for the
exercise, protection or enforcement by the Agent of all or any of the rights,
remedies, powers and privileges of the Agent or the Lenders under this Agreement
or any of the other Loan Documents or in support of any provision of adequate
indemnity to the Agent against any taxes or liens which by law shall have, or
may have, priority over the rights of the Agent or the Lenders to such monies;
(b)    Second, to all other Obligations (including any interest, expenses or
other obligations incurred after the commencement of a bankruptcy) in such order
or preference as the Required Lenders shall determine; provided, that
(i) distributions in respect of such other Obligations shall include, on a pari
passu basis, any Agent’s fee payable pursuant to §4.2; (ii) in the event that
any Lender is a Defaulting Lender, payments to such Lender shall be governed by
§2.13, and (iii) except as otherwise provided in clause (ii), Obligations owing
to the Lenders with respect to each type of Obligation such as interest,
principal, fees and expenses shall be made among the Lenders pro rata; and
provided, further that the Required Lenders may in their discretion make proper
allowance to take into account any Obligations not then due and payable; and
(c)    Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.
§12.6    Collateral Account.
(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Agent, for the ratable benefit of the Agent and the
Lenders as provided herein, a security interest in all of its right, title and
interest in and to the Collateral Account and the balances from time to time in
the Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Collateral Account
shall not constitute payment of any Letter of Credit Liabilities until applied
by the Agent as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this section. The obligation of the Borrower to
establish the Collateral Account shall not arise unless and until there is an
obligation to deposit funds therein pursuant to the terms of this Agreement.
(b)    Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders. The Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.
(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Collateral Account to make payment
to the beneficiary with respect to such drawing or the payee with respect to
such presentment.
(d)    If an Event of Default exists, the Required Revolving Credit Lenders may,
in their discretion, at any time and from time to time, instruct the Agent to
liquidate any such investments and reinvestments and apply proceeds thereof to
the Obligations in accordance with §12.5.
(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in the Collateral Account exceed the aggregate amount of the
Letter of Credit Liabilities then due and owing and the pro rata share of any
Letter of Credit Liabilities of any Defaulting Lender after giving effect to
§2.13(c), the Agent shall, from time to time, at the request of the Borrower,
deliver to the Borrower within ten (10) Business Days after the Agent’s receipt
of such request from the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, such of the balances in the Collateral
Account as exceed the aggregate amount of the Letter of Credit Liabilities at
such time.
(f)    The Borrower shall pay to the Agent from time to time such fees as the
Agent normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein. The Borrower authorizes Agent to file such financing statements
as Agent may reasonably require in order to perfect Agent’s security interest in
the Collateral Account, and Borrower shall promptly upon demand execute and
deliver to Agent such other documents as Agent may reasonably request to
evidence its security interest in the Collateral Account.
§13.    SETOFF.
Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrower or
the Guarantors and any securities or other property of the Borrower or the
Guarantors in the possession of such Lender may, without notice to Borrower or
any Guarantor (any such notice being expressly waived by Borrower, Parent and
each of the other Guarantors) but with the prior written approval of Agent, be
applied to or set off against the payment of Obligations and any and all other
liabilities, direct, or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, of the Borrower or the Guarantors to such
Lender. Each of the Lenders agrees with each other Lender that if such Lender
shall receive from the Borrower or the Guarantors, whether by voluntary payment,
exercise of the right of setoff, or otherwise, and shall retain and apply to the
payment of the Note or Notes held by such Lender any amount in excess of its
ratable portion of the payments received by all of the Lenders with respect to
the Notes held by all of the Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest. In the event that any Defaulting
Lender shall exercise any such right of setoff, (a) all amounts so set off shall
be paid over immediately to the Agent for further application in accordance with
the provisions of this Agreement and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Lender agrees to notify the Borrower promptly after any such set off
and application; provided that the failure to give such notice shall not give
the Borrower any cause of action or right to damages or affect the validity of
such set off and application.
§14.    THE AGENT.
§14.1    Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents. The
Borrower and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.
§14.2    Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable and documented fees and expenses of any such Persons shall be paid by
the Borrower.
§14.3    No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for (a) any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its bad faith, willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods or (b) any
action taken or not taken by Agent with the consent or at the request of the
Required Lenders, the Required Revolving Credit Lenders or the Required Term
Loan Lenders, as applicable. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Agent for the account of the Lenders, unless the Agent has received
notice from a Lender or the Borrower referring to the Loan Documents and
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default”.
§14.4    No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete. The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors, or any of their respective
Subsidiaries, or the value of any assets of the Borrower or the Guarantors or
any of their respective Subsidiaries. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender, and based
upon such information and documents as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender, based upon such information and documents as it deems
appropriate at the time, continue to make its own credit analysis and decisions
in taking or not taking action under this Agreement and the other Loan
Documents. Agent’s Special Counsel has only represented Agent and KeyBank in
connection with the Loan Documents and the only attorney client relationship or
duty of care is between Agent’s Special Counsel and Agent or KeyBank. Each
Lender has been independently represented by separate counsel on all matters
regarding the Loan Documents.
§14.5    Payments.
(a)    A payment by the Borrower or any Guarantor to the Agent hereunder or
under any of the other Loan Documents for the account of any Lender shall
constitute a payment to such Lender. The Agent agrees to distribute to each
Lender not later than one Business Day after the Agent’s receipt of good funds,
determined in accordance with the Agent’s customary practices, such Lender’s pro
rata share of payments received by the Agent for the account of the Lenders
except as otherwise expressly provided herein or in any of the other Loan
Documents. Notwithstanding anything to the contrary contained in this Agreement,
if any Lender becomes a Defaulting Lender, then, until such time as such Lender
is no longer a Defaulting Lender, each payment by the Borrower hereunder shall
be applied in accordance with §2.13(d).
(b)    If in the opinion of the Agent the distribution of any amount received by
it in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.
§14.6    Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.
§14.7    Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by the Borrower as
required by §15), and liabilities of every nature and character arising out of
or related to this Agreement, the Notes, or any of the other Loan Documents or
the transactions contemplated or evidenced hereby or thereby, or the Agent’s
actions taken hereunder or thereunder, except to the extent that any of the same
shall be directly caused by the Agent’s willful misconduct or gross negligence
as finally determined by a court of competent jurisdiction after the expiration
of all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.
§14.8    Agent as Lender. In its individual capacity, KeyBank shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.
§14.9    Resignation. The Agent may resign at any time by giving thirty (30)
calendar days’ prior written notice thereof to the Lenders and the Borrower. Any
such resignation may at Agent’s option also constitute Agent’s resignation as
Issuing Lender. Upon any such resignation, the Required Lenders, subject to the
terms of §18.1, shall have the right to appoint as a successor Agent and, if
applicable, Issuing Lender, any Lender or any bank whose senior debt obligations
are rated not less than “A” or its equivalent by Moody’s or not less than “A” or
its equivalent by S&P and which has a net worth of not less than
$500,000,000.00. Unless a Default or Event of Default shall have occurred and be
continuing, such successor Agent and, if applicable, Issuing Lender, shall be
reasonably acceptable to the Borrower. If no successor Agent shall have been
appointed and shall have accepted such appointment within thirty (30) days after
the retiring Agent’s giving of notice of resignation, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be any
Lender or any bank whose senior debt obligations are rated not less than “A2” or
its equivalent by Moody’s or not less than “A” or its equivalent by S&P and
which has a net worth of not less than $500,000,000.00. Upon the acceptance of
any appointment as Agent and, if applicable, Issuing Lender, hereunder by a
successor Agent and, if applicable, Issuing Lender, such successor Agent and, if
applicable, Issuing Lender, shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent and, if
applicable, Issuing Lender, and the retiring Agent and, if applicable, Issuing
Lender, shall be discharged from its duties and obligations hereunder as Agent
and, if applicable, Issuing Lender. After any retiring Agent’s resignation, the
provisions of this Agreement and the other Loan Documents shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Agent and Issuing Lender. If the resigning Agent shall
also resign as the Issuing Lender, such successor Agent shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or shall make other arrangements satisfactory to the
current Issuing Lender, in either case, to assume effectively the obligations of
the current Agent with respect to such Letters of Credit. Upon any change in the
Agent under this Agreement, the resigning Agent shall execute such assignments
of and amendments to the Loan Documents as may be necessary to substitute the
successor Agent for the resigning Agent.
§14.10    Duties in the Case of Enforcement. In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may and, if (a) so requested
by the Required Lenders and (b) the Lenders have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to exercise all or any legal and equitable and
other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Event of Default as it shall deem to be in the best interests of
the Lenders. Without limiting the generality of the foregoing, if Agent
reasonably determines payment is in the best interest of all the Lenders, Agent
may without the approval of the Lenders pay taxes and insurance premiums and
spend money for maintenance, repairs or other expenses which may be necessary to
be incurred, and Agent shall promptly thereafter notify the Lenders of such
action. Each Lender shall, within thirty (30) days of request therefor, pay to
the Agent its Commitment Percentage of the reasonable costs incurred by the
Agent in taking any such actions hereunder to the extent that such costs shall
not be promptly reimbursed to the Agent by the Borrower or the Guarantors within
such period. The Required Lenders may direct the Agent in writing as to the
method and the extent of any such exercise, the Lenders hereby agreeing to
indemnify and hold the Agent harmless in accordance with their respective
Commitment Percentages from all liabilities incurred in respect of all actions
taken or omitted in accordance with such directions, provided that the Agent
need not comply with any such direction to the extent that the Agent reasonably
believes the Agent’s compliance with such direction to be unlawful in any
applicable jurisdiction or commercially unreasonable in any applicable
jurisdiction.
§14.11    Bankruptcy. In the event a bankruptcy or other insolvency proceeding
is commenced by or against Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders. Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Required Lenders or all of the Lenders as required by this
Agreement. Each Lender irrevocably waives its right to file or pursue a separate
proof of claim in any such proceedings unless Agent fails to file such claim
within thirty (30) days after receipt of written notice from the Lenders
requesting that Agent file such proof of claim.
§14.12    Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan or
issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender, the Agent (or Issuing Lender, as applicable) may
presume that such condition is satisfactory to such Lender unless the Agent (or
Issuing Lender, as applicable) shall have received notice to the contrary from
such Lender prior to the making of such Loan or issuance of such Letter of
Credit. The Agent may consult with legal counsel (who may be counsel for the
Borrower and/or the Guarantors), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
§14.13    Approvals. If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Lenders,
the Required Lenders, the Required Revolving Credit Lenders or the Required Term
Loan Lenders is required or permitted under this Agreement, each Lender agrees
to give the Agent, within ten (10) days of receipt of the request for action
together with all reasonably requested information related thereto (or such
lesser period of time required by the terms of the Loan Documents), notice in
writing of approval or disapproval (collectively “Directions”) in respect of any
action requested or proposed in writing pursuant to the terms hereof. To the
extent that any Lender does not approve any recommendation of Agent, such Lender
shall in such notice to Agent describe the actions that would be acceptable to
such Lender. If consent is required for the requested action, any Lender’s
failure to respond to a request for Directions within the required time period
shall be deemed to constitute a Direction to take such requested action. In the
event that any recommendation is not approved by the requisite number of Lenders
and a subsequent approval on the same subject matter is requested by Agent, then
for the purposes of this paragraph each Lender shall be required to respond to a
request for Directions within five (5) Business Days of receipt of such request.
Agent and each Lender shall be entitled to assume that any officer of the other
Lenders delivering any notice, consent, certificate or other writing is
authorized to give such notice, consent, certificate or other writing unless
Agent and such other Lenders have otherwise been notified in writing.
§14.14    Borrower Not Beneficiary. Except for the provisions of §14.9 relating
to the appointment of a successor Agent, the provisions of this §14 are solely
for the benefit of the Agent and the Lenders, may not be enforced by the
Borrower or any Guarantor, and except for the provisions of §14.9, may be
modified or waived without the approval or consent of the Borrower and
Guarantors.
§15.    EXPENSES.
The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) [intentionally omitted], (c) the reasonable
and documented fees, expenses and disbursements of the outside counsel to the
Agent incurred in connection with the preparation, administration, or
interpretation of the Loan Documents and other instruments mentioned herein, and
amendments, modifications, approvals, consents or waivers hereto or hereunder,
(d) the reasonable out-of-pocket fees, costs, expenses and disbursements of
Agent incurred in connection with the syndication and/or participation of the
Loans, (e) all other reasonable and documented out-of-pocket fees, expenses and
disbursements of the Agent incurred by the Agent in connection with the
preparation or interpretation of the Loan Documents and other instruments
mentioned herein, the addition or substitution of additional Subject Properties,
the making of each advance hereunder, the issuance of Letters of Credit, and the
syndication of the Commitments pursuant to §18 (without duplication of those
items addressed in subparagraph (d), above), (f) all out-of-pocket expenses
(including attorneys’ fees and costs, and the fees and costs of appraisers,
engineers, investment bankers or other experts retained by any Lender or the
Agent) incurred by any Lender or the Agent in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
the Borrower or the Guarantors or the administration thereof after the
occurrence of a Default or Event of Default and (ii) any litigation, proceeding
or dispute whether arising hereunder or otherwise, in any way related to the
Agent’s or any of the Lenders’ relationship with the Borrower or the Guarantors,
(g) all reasonable and documented out-of-pocket fees, expenses and disbursements
of the Agent incurred in connection with UCC searches and/or title searches,
(h) all reasonable out-of-pocket fees, expenses and disbursements (including
reasonable attorneys’ fees and costs) which may be incurred by KeyBank in
connection with the execution and delivery of this Agreement and the other Loan
Documents (without duplication of any of the items listed above), and (i) all
expenses relating to the use of Intralinks, SyndTrak or any other similar system
for the dissemination and sharing of documents and information in connection
with the Loans. The covenants of this §15 shall survive the repayment of the
Loans and the termination of the obligations of the Lenders hereunder for two
(2) years following repayment of the Loans and termination of the obligations of
the Lenders to lend or issue Letters of Credit hereunder.
§16.    INDEMNIFICATION.
The Borrower and Parent, jointly and severally, agree to indemnify and hold
harmless the Agent, the Lenders and the Arranger and each director, officer,
employee, agent and Person who controls the Agent or any Lender or the Arranger
against any and all claims, actions and suits, whether groundless or otherwise,
and from and against any and all liabilities, losses, damages and expenses of
every nature and character arising out of or relating to this Agreement or any
of the other Loan Documents or the transactions contemplated hereby and thereby
(but not including separate financings provided by any Lender to a Subsidiary of
Borrower that is not a Subsidiary Guarantor or an Unencumbered Property
Subsidiary) including, without limitation, (a) any and all claims for brokerage,
leasing, finders or similar fees which may be made relating to the Subject
Properties or the Loans, (b) any condition of the Subject Properties or any
other Real Estate, (c) any actual or proposed use by the Borrower of the
proceeds of any of the Loans or Letters of Credit, (d) any actual or alleged
infringement of any patent, copyright, trademark, service mark or similar right
of the Borrower, the Guarantors, or any of their respective Subsidiaries,
(e) the Borrower and the Guarantors entering into or performing this Agreement
or any of the other Loan Documents, (f) any actual or alleged violation of any
law, ordinance, code, order, rule, regulation, approval, consent, permit or
license relating to the Subject Properties or any other Real Estate, (g) with
respect to the Borrower, the Guarantors and their respective Subsidiaries and
their respective properties and assets, the violation of any Environmental Law,
the Release or threatened Release of any Hazardous Substances or any action,
suit, proceeding or investigation brought or threatened with respect to any
Hazardous Substances (including, but not limited to, claims with respect to
wrongful death, personal injury, nuisance or damage to property), and (h) any
use of Intralinks, SyndTrak or any other system for the dissemination and
sharing of documents and information, in each case including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding;
provided, however, that the Borrower shall not be obligated under this §16 to
indemnify any Person for liabilities arising from such Person’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods. In
litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel and, in addition to
the foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees
and expenses of such counsel. No person indemnified hereunder shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby. If, and
to the extent that the obligations of the Borrower under this §16 are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under Applicable Law. The provisions of this §16 shall survive the
repayment of the Loans, the return of the Letters of Credit and the termination
of the obligations of the Lenders hereunder.
§17.    SURVIVAL OF COVENANTS, ETC.
All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower or the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans and issuance of any Letters of Credit, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Agreement or the Notes or any of the other Loan Documents remains
outstanding or any Letters of Credit remain outstanding or any Lender has any
obligation to make any Loans or issue any Letters of Credit. The indemnification
obligations of the Borrower provided herein and in the other Loan Documents
shall survive the full repayment of amounts due and the termination of the
obligations of the Lenders hereunder and thereunder to the extent provided
herein and therein. All statements contained in any certificate delivered to any
Lender or the Agent at any time by or on behalf of the Borrower or the
Guarantors or any of their respective Subsidiaries pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.
§18.    ASSIGNMENT AND PARTICIPATION.
§18.1    Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities (but not to any natural
person) all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it and the
Notes held by it); provided that (a) the Agent and, so long as no Default or
Event of Default exists hereunder, the Borrower shall have each given its prior
written consent to such assignment, which consent shall not be unreasonably
withheld or delayed (provided that (i) such consent shall not be required for
any assignment to another Lender, to a lender which is and remains under common
control with the assigning Lender or to a Wholly Owned Subsidiary of such
Lender, provided that such assignee shall remain a Wholly Owned Subsidiary of
such Lender and (ii) the Borrower will be deemed to have consented unless it
provides notice to the Agent and the assigning Lender of its disapproval within
fifteen (15) Business Days of receipt of such request and), (b) each such
assignment shall be of a constant, and not a varying, percentage of all the
assigning Lender’s rights and obligations under this Agreement, (c) the parties
to such assignment shall execute and deliver to the Agent, for recording in the
Register (as hereinafter defined) an Assignment and Acceptance Agreement in the
form of Exhibit G annexed hereto, together with any Notes subject to such
assignment, (d) in no event shall any assignment be to (i) any Person
controlling, controlled by or under common control with, the Borrower or any
Guarantor or (ii) a Defaulting Lender or an Affiliate of a Defaulting Lender,
(e) such assignee shall have a net worth or unfunded commitment as of the date
of such assignment of not less than $100,000,000.00 (unless otherwise approved
by Agent and, so long as no Default or Event of Default exists hereunder,
Borrower), (f) such assignee shall acquire an interest in the Loans of not less
than $5,000,000.00 and integral multiples of $1,000,000.00 in excess thereof (or
if less, the remaining Loans of the assignor), unless waived by the Agent, and
so long as no Default or Event of Default exists hereunder, the Borrower, (g) if
such assignment is less than the assigning Lender’s entire Commitment, the
assigning Lender shall retain an interest in the Loans of not less than
$5,000,000.00, and (h) such assignee shall be subject to the terms of any
intercreditor agreement among the Lenders and the Agent. Upon execution,
delivery, acceptance and recording of such Assignment and Acceptance Agreement,
(i) the assignee thereunder shall be a party hereto and all other Loan Documents
executed by the Lenders and, to the extent provided in such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender hereunder,
(ii) the assigning Lender shall, upon payment to the Agent of the registration
fee referred to in §18.2, be released from its obligations under this Agreement
arising after the effective date of such assignment with respect to the assigned
portion of its interests, rights and obligations under this Agreement, and
(iii) the Agent may unilaterally amend Schedule 1 hereto to reflect such
assignment. In connection with each assignment, the assignee shall represent and
warrant to the Agent, the assignor and each other Lender as to whether such
assignee is controlling, controlled by, under common control with or is not
otherwise free from influence or control by, the Borrower or any Guarantor and
whether such assignee is a Defaulting Lender or an Affiliate of a Defaulting
Lender. In connection with any assignment of rights and obligations of any
Defaulting Lender, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or actions,
including funding, with the consent of the Borrower and the Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Commitment Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs. Furthermore, in connection with the syndication of the Loan
by Agent and Arranger, the Borrower agree to assist Agent and Arranger actively
in achieving a timely syndication that is reasonably satisfactory to the
Borrower, Agent and Arranger, such assistance to include, among other things,
(i) direct contact during the syndication between the Borrower’s senior
officers, representatives and advisors, on the one hand, and prospective
Lenders, on the other hand at such times and places as Agent or Arranger may
reasonably request, (ii) providing to Agent and Arranger all financial and other
information with respect to the Borrower and the transactions contemplated
hereunder that Agent or Arranger may reasonably request, including but not
limited to financial projections relating to the foregoing, and (iii) assistance
in the preparation of a confidential information memorandum and other marketing
materials to be used in connection with the syndication.
§18.2    Register. The Agent, acting for this purpose as a non-fiduciary agent
for Borrower, shall maintain on behalf of the Borrower a copy of each assignment
delivered to it and a register or similar list (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Guarantors, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice. Upon each such recordation, the assigning
Lender agrees to pay to the Agent a registration fee in the sum of $5,000.00.
§18.3    New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assigned to such
assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered Notes shall be canceled and returned to the Borrower.
§18.4    Participations. Each Lender may sell participations to one or more
Lenders or other entities in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§4.8, §4.9 and §4.10, (c) such participation shall not entitle the participant
to the right to approve waivers, amendments or modifications, (d) such
participant shall have no direct rights against the Borrower, (e) such sale is
effected in accordance with all Applicable Laws, and (f) such participant shall
not be (i) a Person controlling, controlled by or under common control with, or
which is not otherwise free from influence or control by any of the Borrower or
any Guarantor or (ii) a Defaulting Lender or an Affiliate of a Defaulting
Lender; provided, however, such Lender may agree with the participant that it
will not, without the consent of the participant, agree to (i) increase, or
extend the term or extend the time or waive any requirement for the reduction or
termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender (other than pursuant to an extension of the Revolving Credit
Maturity Date pursuant to §2.12), (iii) reduce the amount of any such payment of
principal, (iv) reduce the rate at which interest is payable thereon or
(v) release any Guarantor (except as otherwise permitted under this Agreement).
Any Lender which sells a participation shall promptly notify the Agent of such
sale and the identity of the purchaser of such interest. In addition, each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any Commitments, Loans, or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
§18.5    Pledge by Lender. Any Lender may at any time pledge all or any portion
of its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341, any other central bank having jurisdiction
over such Lender or to such other Person as the Agent may approve to secure
obligations of such lenders. No such pledge or the enforcement thereof shall
release the pledgor Lender from its obligations hereunder or under any of the
other Loan Documents.
§18.6    No Assignment by Borrower. The Borrower shall not assign or transfer
any of its rights or obligations under this Agreement without the prior written
consent of each of the Lenders.
§18.7    Disclosure. Borrower agrees to promptly cooperate with any Lender in
connection with any proposed assignment or participation of all or any portion
of its Commitment. The Borrower agrees that in addition to disclosures made in
accordance with standard banking practices any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder provided such Persons are
advised of the provisions of this §18.7. Each Lender agrees for itself that it
shall use reasonable efforts in accordance with its customary procedures to hold
confidential all non-public information obtained from Parent, Borrower or any
other Guarantor that has been identified verbally or in writing as confidential
by any of them, and shall use reasonable efforts in accordance with its
customary procedures to not disclose such information to any other Person, it
being understood and agreed that, notwithstanding the foregoing, a Lender may
make (a) disclosures to its participants (provided such Persons are advised of
the provisions of this §18.7), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7),
(c) disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7),
(d) disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other Governmental Authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by Applicable Law or
court order, each Lender shall notify Borrower of any request by any
Governmental Authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
government authority) for disclosure of any such non-public information prior to
disclosure of such information. In addition, each Lender may make disclosure of
such information to any contractual counterparty in swap agreements or such
contractual counterparty’s professional advisors (provided such contractual
counterparty or professional advisors are advised of the provisions of this
§18.7). In addition, the Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors
and similar service providers to the lending industry; provided that such
information is limited to deal terms and other information customarily found in
publications produced by such Persons. Non-public information shall not include
any information which is or subsequently becomes publicly available other than
as a result of a disclosure of such information by a Lender, or prior to the
delivery to such Lender is within the possession of such Lender if such
information is not known by such Lender to be subject to another confidentiality
agreement with or other obligations of secrecy to Parent, the Borrower or the
other Guarantors, or is disclosed with the prior approval of Borrower. Nothing
herein shall prohibit the disclosure of non-public information to the extent
necessary to enforce the Loan Documents.
§18.8    Amendments to Loan Documents. Upon any such assignment or
participation, the Borrower and the Guarantors shall, upon the request of the
Agent, enter into such documents as may be reasonably required by the Agent to
modify the Loan Documents to reflect such assignment or participation.
§18.9    Mandatory Assignment. In the event the Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request is approved by Agent but is not approved by
one or more of the Lenders (any such non-consenting Lender shall hereafter be
referred to as the “Non-Consenting Lender”), then, within sixty (60) Business
Days after the Borrower’s receipt of notice of such disapproval by such
Non-Consenting Lender, the Borrower shall have the right as to such
Non-Consenting Lender, to be exercised by delivery of written notice delivered
to the Agent and the Non-Consenting Lender within sixty (60) Business Days of
receipt of such notice, to elect to cause the Non-Consenting Lender to transfer
its Commitment. The Agent shall promptly notify the remaining Lenders that each
of such Lenders shall have the right, but not the obligation, to acquire a
portion of the Commitment, pro rata based upon their relevant Commitment
Percentages, of the Non-Consenting Lender (or if any of such Lenders does not
elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Agent). In the event that the Lenders do not elect
to acquire all of the Non-Consenting Lender’s Commitment, then the Agent shall
endeavor to find a new Lender or Lenders to acquire such remaining Commitment.
Upon any such purchase of the Commitment of the Non-Consenting Lender, the
Non-Consenting Lender’s interests in the Obligations and its rights and
obligations hereunder and under the Loan Documents shall terminate at the date
of purchase, and the Non-Consenting Lender shall promptly execute and deliver
any and all documents reasonably requested by Agent to surrender and transfer
such interest, including, without limitation, an Assignment and Acceptance
Agreement in the form attached hereto as Exhibit G and such Non-Consenting
Lender’s original Note. The purchase price for the Non-Consenting Lender’s
Commitment shall equal any and all amounts outstanding and owed by the Borrower
to the Non-Consenting Lender, including principal and all accrued and unpaid
interest or fees, plus any applicable amounts payable pursuant to §4.8 which
would be owed to such Non-Consenting Lender if the Loans were to be repaid in
full on the date of such purchase of the Non-Consenting Lender’s Commitment
(provided that the Borrower may pay to such Non-Consenting Lender any interest,
fees or other amounts (other than principal) owing to such Non-Consenting
Lender).
§18.10    Titled Agents. The Titled Agents shall not have any additional rights
or obligations under the Loan Documents, except for those rights, if any, as a
Lender.
§19.    NOTICES.
(a)    Each notice, demand, election or request provided for or permitted to be
given pursuant to this Agreement (hereinafter in this §19 referred to as
“Notice”), but specifically excluding to the maximum extent permitted by law any
notices of the institution or commencement of foreclosure proceedings, must be
in writing and shall be deemed to have been properly given or served by personal
delivery or by sending same by overnight courier or by depositing same in the
United States Mail, postpaid and registered or certified, return receipt
requested, or as expressly permitted herein, by telecopy, and addressed as
follows:
If to the Agent or KeyBank:


KeyBank National Association
127 Public Square, 8th Floor
Cleveland, Ohio 44114
Mail Code: OH-01-27-0844
Attn: Mr. Jason Weaver
Telecopy No.: (216) 689- 5819
 
With a copy to:


KeyBank National Association
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Mail Code: OH-01-51-0311
Attn: Rosemarie Borrelli
Telecopy No.: (216) 357- 6383
 
and


Dentons US LLP
Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attn: William F. Timmons, Esq.
Telecopy No.: (404) 527-4198
 
If to the Borrower:


Gladstone Commercial Limited Partnership
1521 Westbranch Drive
Suite 100
McLean, Virginia 22102
Attn: Michael Sodo
Telecopy No.: (703) 287-5901
 
With a copy to:


Blank Rome LLP
1825 Eye Street, NW
Washington, D.C. 20006
Attn: Elaine Scivetti
 

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telecopy is permitted, upon being sent and
confirmation of receipt. The time period in which a response to such Notice must
be given or any action taken with respect thereto (if any), however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt. Rejection or other refusal to accept or the
inability to deliver because of changed address for which no notice was given
shall be deemed to be receipt of the Notice sent. By giving at least fifteen
(15) days prior Notice thereof, the Borrower, a Lender or Agent shall have the
right from time to time and at any time during the term of this Agreement to
change their respective addresses and each shall have the right to specify as
its address any other address within the United States of America.
(b)    Loan Documents and notices under the Loan Documents may, with Agent’s
approval, be transmitted and/or signed by facsimile and by signatures delivered
in “PDF” format by electronic mail. The effectiveness of any such documents and
signatures shall, subject to Applicable Law, have the same force and effect as
an original copy with manual signatures and shall be binding on the Borrower,
the Guarantors, Agent and Lenders. Agent may also require that any such
documents and signature delivered by facsimile or “PDF” format by electronic
mail be confirmed by a manually-signed original thereof; provided, however, that
the failure to request or deliver any such manually-signed original shall not
affect the effectiveness of any facsimile or “PDF” document or signature.
(c)    Notices and other communications to the Agent, the Lenders and the
Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or Issuing Lender pursuant to §2 if such Lender or Issuing
Lender, as applicable, has notified the Agent that it is incapable of receiving
notices under such Section by electronic communication. The Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.
§20.    RELATIONSHIP.
Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, the Guarantors or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and Agent, and the Borrower is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.
§21.    GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.
THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5‑1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN). THE BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE
NON‑EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (i) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND (ii) WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM. THE
BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE
UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF. IN
ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A
NONEXCLUSIVE BASIS WHERE ANY ASSETS OF BORROWER OR ANY GUARANTOR EXIST AND THE
BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE
ADDRESS SPECIFIED IN SECTION 19 HEREOF.
§22.    HEADINGS.
The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.
§23.    COUNTERPARTS.
This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.
§24.    ENTIRE AGREEMENT, ETC.
This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.
§25.    WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.
EACH OF THE BORROWER, PARENT, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT
TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE
IN CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS. THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF THE BORROWER AND PARENT
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE
AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. EACH OF THE
BORROWER AND PARENT ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS
§25 WITH LEGAL COUNSEL AND THAT EACH OF THE BORROWER AND PARENT AGREES TO THE
FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.
§26.    DEALINGS WITH THE BORROWER.
The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them. Borrower acknowledges, on behalf of itself and its
Affiliates, that the Agent and each of the Lenders and their respective
Affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) in which Borrower and its Affiliates may
have conflicting interests regarding the transactions described herein and
otherwise. Neither the Agent nor any Lender will use confidential information
described in §18.7 obtained from Borrower by virtue of the transactions
contemplated hereby or its other relationships with Borrower and its Affiliates
in connection with the performance by the Agent or such Lender or their
respective Affiliates of services for other companies, and neither the Agent nor
any Lender nor their Affiliates will furnish any such information to other
companies. Borrower, on behalf of itself and its Affiliates, also acknowledges
that neither the Agent nor any Lender has any obligation to use in connection
with the transactions contemplated hereby, or to furnish to Borrower,
confidential information obtained from other companies. Borrower, on behalf of
itself and its Affiliates, further acknowledges that one or more of the Agent
and Lenders and their respective Affiliates may be a full service securities
firm and may from time to time effect transactions, for its own or its
Affiliates’ account or the account of customers, and hold positions in loans,
securities or options on loans or securities of Borrower and its Affiliates.
§27.    CONSENTS, AMENDMENTS, WAIVERS, ETC.
Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Required Lenders; provided, however, that the
Agreement Regarding Fees may be amended or otherwise modified, or rights or
privileges thereunder waived, in a writing executed by the parties thereto only.
Notwithstanding the foregoing, none of the following may occur without the
written consent of each Lender: (a) a reduction in the rate of interest on the
Notes; provided, however, that (i) only the consent of the Term Loan Lenders
shall be necessary to reduce the rate of interest, including the Applicable
Margin, on the Term Loans and the Term Loan Notes and (ii) only the consent of
the Revolving Credit Lenders shall be necessary to reduce the rate of interest,
including the Applicable Margin, on the Revolving Credit Loans and the Revolving
Credit Notes; (b) an increase in the amount of the Commitments of the Lenders
(except as provided in §2.11 and §18.1); (c) a forgiveness, reduction or waiver
of the principal of any unpaid Loan or any interest thereon or fee payable under
the Loan Documents; provided that only the consent of the Term Loan Lenders or
the Revolving Credit Lenders, as the case may be, shall be necessary for any
such amendment or waiver that on its face only applies to the Term Loans or the
Revolving Credit Loans and Revolving Credit Commitments, respectively; (d) a
change in the amount of any fee payable to a Lender hereunder; provided that
only the consent of the Revolving Credit Lenders shall be necessary for any such
amendment or waiver of the fees described in §2.3; (e) the postponement of any
date fixed for any payment of principal of or interest on the Loan, provided
that only the consent of the Term Loan Lenders or the Revolving Credit Lenders,
as the case may be, shall be necessary for any such postponement that on its
face only applies to the Term Loans or the Revolving Credit Loans and Revolving
Credit Commitments, respectively; (f) an extension of the Revolving Credit
Maturity Date (except as provided in §2.12) or Term Loan Maturity Date, as
applicable; (g) a change in the manner of distribution of any payments to the
Lenders or the Agent; (h) the release of the Borrower or any Guarantor except as
otherwise provided in this Agreement; (i) an amendment of the definition of
Required Lenders, Required Revolving Credit Lenders or Required Term Loan
Lenders or of any requirement for consent by all of the Lenders; (j) any
modification to require a Lender to fund a pro rata share of a request for an
advance of the Loan made by the Borrower other than based on its Commitment
Percentage; (k) an amendment to this §27; or (l) an amendment of any provision
of this Agreement or the Loan Documents which requires the approval of all of
the Lenders, the Required Lenders, the Required Revolving Credit Lenders or the
Required Term Loan Lenders to require a lesser number of Lenders to approve such
action. Any provision of this Agreement or the Loan Documents which requires the
approval of all of the Revolving Credit Lenders or the Required Revolving Credit
Lenders may not be amended or waived to require a lesser number of Revolving
Credit Lenders to approve such action without the written consent of all of the
Revolving Credit Lenders. Any provision of this Agreement or the Loan Documents
which requires the approval of all of the Term Loan Lenders or the Required Term
Loan Lenders may not be amended or waived to require a lesser number of Term
Loan Lenders to approve such action without the written consent of all of the
Term Loan Lenders. There shall be no amendment, modification or waiver of any
provision in the Loan Documents which results in a modification of the
conditions to funding with respect to the Revolving Credit Commitment or the
Term Loan Commitment without the written consent of the Required Revolving
Credit Lenders or the Required Term Loan Lenders, respectively, nor any
amendment, modification or waiver that disproportionately affects the Revolving
Credit Lenders or the Term Loan Lenders without the approval of the Required
Revolving Credit Lenders or the Required Term Loan Lenders, respectively.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders) except that the Commitment of
any Defaulting Lender may not be increased without the consent of such Lender.
The provisions of §14 may not be amended without the written consent of the
Agent. There shall be no amendment, modification or waiver of any provision in
the Loan Documents with respect to Letters of Credit without the consent of the
Issuing Lender. The Borrower agrees to enter into such modifications or
amendments of this Agreement or the other Loan Documents as reasonably may be
requested by KeyBank in connection with the syndication of the Loan, provided
that no such amendment or modification materially affects or increases any of
the obligations of the Borrower hereunder. No waiver shall extend to or affect
any obligation not expressly waived or impair any right consequent thereon. No
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon any of the Borrower or the
Guarantors shall entitle the Borrower or any Guarantor to other or further
notice or demand in similar or other circumstances.
§28.    SEVERABILITY.
The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.
§29.    TIME OF THE ESSENCE.
Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower and the Guarantors under this Agreement and the other
Loan Documents.
§30.    NO UNWRITTEN AGREEMENTS.
THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.
§31.    REPLACEMENT NOTES.
Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, Borrower will execute and deliver, in lieu
thereof, a replacement Note, identical in form and substance to the applicable
Note and dated as of the date of the applicable Note and upon such execution and
delivery all references in the Loan Documents to such Note shall be deemed to
refer to such replacement Note.
§32.    NO THIRD PARTIES BENEFITED.
This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Lenders, the Agent, the
Arranger and their permitted successors and assigns, and no other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Agreement or any of the other
Loan Documents. All conditions to the performance of the obligations of the
Agent and the Lenders under this Agreement, including the obligation to make
Loans and issue Letters of Credit, are imposed solely and exclusively for the
benefit of the Agent and the Lenders and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that the Agent and the Lenders will refuse to make Loans or
issue Letters of Credit in the absence of strict compliance with any or all
thereof and no other Person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any and all of which may be freely waived in
whole or in part by the Agent and the Lenders at any time if in their sole
discretion they deem it desirable to do so. In particular, the Agent and the
Lenders make no representations and assume no obligations as to third parties
concerning the quality of the construction by the Borrower or any of its
Subsidiaries of any development or the absence therefrom of defects.
§33.    PATRIOT ACT.
Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower and Guarantors that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower and the Guarantors, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify Borrower and the Guarantors in accordance with the
Patriot Act.
§34.    ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
§35.    AMENDMENT AND RESTATEMENT OF LOAN DOCUMENTS.
In order to facilitate the amendment and restatement of the Original Credit
Agreement, certain new lenders are becoming a party to this Agreement as Term
Loan Lenders and/or Revolving Credit Lenders. Contemporaneously with the
execution of this Agreement, (i) the Existing Revolving Credit Commitments and
Existing Revolving Credit Loans shall be allocated among the Revolving Credit
Lenders that are a party to this Agreement in accordance with their respective
Revolving Credit Commitment Percentages, and (ii) the Existing Term Loan
Commitments and Existing Term Loans shall be allocated among the Term Loan
Lenders that are a party to this Agreement in accordance with their respective
Term Loan Commitment Percentages. The foregoing is done as an accommodation to
the Borrower and the Lenders, and shall be deemed to have occurred with the same
force and effect as if such assignments were evidenced by the applicable
Assignment and Acceptance Agreement (as defined in the Original Credit
Agreement), and no other documents shall be, or shall be required to be,
executed in connection therewith, except as provided in §2.1 and §2.2. Any
payment that is due and payable to any Lender under the Original Credit
Agreement as of the date of this Agreement shall be due and payable in the
amount determined pursuant to the Original Credit Agreement for periods prior to
the Closing Date on the next payment date for such interest or fee set forth in
this Agreement.
§36.    WAIVER OF CLAIMS.
Borrower and Parent acknowledge, represent and agree that Borrower and
Guarantors as of the date hereof have no defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the “Loan Documents” (as defined in the Original Credit Agreement and this
Agreement), the administration or funding of the “Loans” (as defined in the
Original Credit Agreement and this Agreement), or with respect to any acts or
omissions of Agent or any past or present directors, officers, agents or
employees of Agent or any of the Lenders, whether under the Original Credit
Agreement or this Agreement or the Loan Documents, and each of Borrower and
Parent does hereby expressly waive, release and relinquish any and all such
defenses, setoffs, claims, counterclaims and causes of action, if any.


[SIGNATURES BEGIN ON FOLLOWING PAGE]

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.
 
BORROWER:


GLADSTONE COMMERCIAL LIMITED PARTNERSHIP, a Delaware limited partnership


By: GCLP Business Trust II, a Massachusetts business trust, its sole general
partner


   By:                     
   Name: Michael Sodo
   Title: Trustee


   By:                     
   Name: Robert Cutlip
   Title: Trustee


(SEAL)
 
PARENT:


GLADSTONE COMMERCIAL CORPORATION,
a Maryland corporation


By:                              
Name: Michael Sodo
Title: Chief Financial Officer


(SEAL)







[Signatures Continued on Next Page]

 
LENDERS:


KEYBANK NATIONAL ASSOCIATION, individually and as Agent


By:                              
Name:                           
Title:                           


Address for Notices: See §19.













[Signatures Continued on Next Page]





FIFTH THIRD BANK, an Ohio banking corporation


By:                        
Name: Casey Ciccone
Title: Vice President


Address for Notices:


Fifth Third Bank
222 S. Riverside Plaza, MD: GRVR3A
Chicago, Illinois 60606
Attention: Casey Ciccone
Telephone: 312-704-6206
Facsimile: 312-704-4375




[Signatures Continued on Next Page]



THE HUNTINGTON NATIONAL BANK


By:                        
Name: Kim P. Meyers
Title: Assistant Vice President


Address for Notices:


The Huntington National Bank
200 Public Square, CM-17
Cleveland, Ohio 44114
Attention: Scott Childs
Telephone: 216-515-6529
Facsimile: 888-987-9315




[Signatures Continued on Next Page]



U.S. BANK NATIONAL ASSOCIATION


By:                        
Name: Jeffrey Geifman
Title: Senior Vice President


Address for Notices:


U.S. Bank National Association
1650 Tysons Boulevard, Suite 250
McLean, Virginia 22102
Attention: Ronald Briggs, ARM
Telephone: 703-442-1380
Facsimile: 703-442-5495







EXHIBIT A-1
FORM OF [AMENDED AND RESTATED] REVOLVING CREDIT NOTE
$______________
_____________ ___, 2017

FOR VALUE RECEIVED, the undersigned, GLADSTONE COMMERCIAL LIMITED PARTNERSHIP, a
Delaware limited partnership (“Maker”), hereby promises to pay to
__________________________________ (“Payee”), or order, in accordance with the
terms of that certain Second Amended and Restated Credit Agreement, dated as of
October 27, 2017, as from time to time in effect, by and among Maker, Gladstone
Commercial Corporation, KeyBank National Association, for itself and as Agent,
and such other Lenders as may be from time to time named therein (the “Credit
Agreement”), to the extent not sooner paid, on or before the Revolving Credit
Maturity Date, the principal sum of _________________ ($__________), or such
amount as may be advanced by the Payee under the Credit Agreement as a Revolving
Credit Loan with daily interest from the date thereof, computed as provided in
the Credit Agreement, on the principal amount hereof from time to time unpaid,
at a rate per annum on each portion of the principal amount which shall at all
times be equal to the rate of interest applicable to such portion in accordance
with the Credit Agreement, and with interest on overdue principal and, to the
extent permitted by Applicable Law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement. Interest shall be payable
on the dates specified in the Credit Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable Law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by Applicable
Law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5‑1401, be
governed by the laws of the State of New York.
[This Note and certain other Notes being executed contemporaneously herewith are
delivered in amendment and restatement of the “Revolving Credit Notes” as such
term is defined in the Original Credit Agreement.]
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.


[Signatures Appear on Next Page]



IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
 
GLADSTONE COMMERCIAL LIMITED
PARTNERSHIP, a Delaware limited partnership


By: GCLP Business Trust II, a Massachusetts business trust, its sole general
partner


    By:                     
      Name:                  
      Title:                  


    By:                     
      Name:                  
      Title:                  


(SEAL)








EXHIBIT A-2
FORM OF [AMENDED AND RESTATED] TERM LOAN NOTE
$______________
_____________ ___, 2017

FOR VALUE RECEIVED, the undersigned, GLADSTONE COMMERCIAL LIMITED PARTNERSHIP, a
Delaware limited partnership (“Maker”), hereby promises to pay to
__________________________________ (“Payee”), or order, in accordance with the
terms of that certain Second Amended and Restated Credit Agreement, dated as of
October 27, 2017, as from time to time in effect, by and among Maker, Gladstone
Commercial Corporation, KeyBank National Association, for itself and as Agent,
and such other Lenders as may be from time to time named therein (the “Credit
Agreement”), to the extent not sooner paid, on or before the Term Loan Maturity
Date, the principal sum of _________________ ($__________), or such amount as
may be advanced by the Payee under the Credit Agreement as a Term Loan with
daily interest from the date thereof, computed as provided in the Credit
Agreement, on the principal amount hereof from time to time unpaid, at a rate
per annum on each portion of the principal amount which shall at all times be
equal to the rate of interest applicable to such portion in accordance with the
Credit Agreement, and with interest on overdue principal and, to the extent
permitted by Applicable Law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement. Interest shall be payable
on the dates specified in the Credit Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
This Note is one of one or more Term Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Term Loan Maturity Date and is subject to mandatory prepayment in
the amounts and under the circumstances set forth in the Credit Agreement, and
may be prepaid in whole or from time to time in part, all as set forth in the
Credit Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable Law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by Applicable
Law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5‑1401, be
governed by the laws of the State of New York.
[This Note and certain other Notes being executed contemporaneously herewith are
delivered in amendment and restatement of the “Term Loan Notes” as such term is
defined in the Original Credit Agreement.]
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.


[Signatures Appear on Next Page]




 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
 
GLADSTONE COMMERCIAL LIMITED
PARTNERSHIP, a Delaware limited partnership


By: GCLP Business Trust II, a Massachusetts business trust, its sole general
partner


    By:                     
      Name:                  
      Title:                  


    By:                     
      Name:                  
      Title:                  


(SEAL)




EXHIBIT B
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
__________________, 20__, by _______________________________, a
__________________________ (“Joining Party”), and delivered to KeyBank National
Association, as Agent, pursuant to §5.2 of that certain Second Amended and
Restated Credit Agreement dated as of October 27, 2017, as from time to time in
effect (the “Credit Agreement”), by and among Gladstone Commercial Limited
Partnership (the “Borrower”), Gladstone Commercial Corporation (“Parent”),
KeyBank National Association, for itself and as Agent, and the other Lenders
from time to time party thereto. Terms used but not defined in this Joinder
Agreement shall have the meanings defined for those terms in the Credit
Agreement.
RECITALS
(1)    Joining Party is required, pursuant to §5.2 of the Credit Agreement, to
become an additional Subsidiary Guarantor under the Guaranty and the
Contribution Agreement.
(1)    Joining Party expects to realize direct and indirect benefits as a result
of the availability to Borrower of the credit facilities under the Credit
Agreement.
NOW, THEREFORE, Joining Party agrees as follows:
AGREEMENT
1.Joinder. By this Joinder Agreement, Joining Party hereby becomes a “Subsidiary
Guarantor” and a “Guarantor” under the Credit Agreement, the Guaranty, and the
other Loan Documents with respect to all the Obligations of Borrower now or
hereafter incurred under the Credit Agreement and the other Loan Documents, and
a “Subsidiary Guarantor” under the Contribution Agreement. Joining Party agrees
that Joining Party is and shall be bound by, and hereby assumes, all
representations, warranties, covenants, terms, conditions, duties and waivers
applicable to a Subsidiary Guarantor and a Guarantor under the Credit Agreement,
the Guaranty, the other Loan Documents and the Contribution Agreement.
2.    Representations and Warranties of Joining Party. Joining Party represents
and warrants to Agent that, as of the Effective Date (as defined below), except
as disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement), the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects as
applied to Joining Party as a Subsidiary Guarantor and a Guarantor on and as of
the Effective Date as though made on that date. As of the Effective Date, all
covenants and agreements in the Loan Documents and the Contribution Agreement of
the Subsidiary Guarantors are true and correct with respect to Joining Party and
no Default or Event of Default shall exist upon the Effective Date in the event
that Joining Party becomes a Subsidiary Guarantor.
3.    Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Guaranty and the Contribution Agreement heretofore delivered to the
Agent and the Lenders shall be a joint and several obligation of Joining Party
to the same extent as if executed and delivered by Joining Party, and upon
request by Agent, will promptly become a party to the Guaranty and the
Contribution Agreement to confirm such obligation.
4.    Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.
5.    GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
6.    Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.
7.    The effective date (the “Effective Date”) of this Joinder Agreement is
________________, 20__.


[Signatures Appear on Next Page]
IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.
 
“JOINING PARTY”
____________________________, a       


By:                              
Name:                           
Title:                           


[SEAL]



ACKNOWLEDGED:


KEYBANK NATIONAL ASSOCIATION, as Agent


By:                     


Its:                     
   [Printed Name and Title]
 






EXHIBIT C
FORM OF REQUEST FOR LOAN
KeyBank National Association, as Agent
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Mail Code: OH-01-51-0311
Attn: Rosemarie M. Borrelli
Ladies and Gentlemen:
Pursuant to the provisions of §2.7 of that certain Second Amended and Restated
Credit Agreement dated as of October 27, 2017, as from time to time in effect
(the “Credit Agreement”), by and among Gladstone Commercial Limited Partnership
(the “Borrower”), Gladstone Commercial Corporation, KeyBank National Association
for itself and as Agent, and the other Lenders from time to time party thereto,
the undersigned Borrower hereby requests and certifies as follows:
1.    Loan. The undersigned Borrower hereby requests a Revolving Credit Loan
under §2.1 of the Credit Agreement:
Principal Amount: $__________
Type (LIBOR Rate, Base Rate):
Drawdown Date:
Interest Period for Revolving Credit LIBOR Rate Loans:
 

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.
2.    Use of Proceeds. Such Loan shall be used for purposes permitted by §2.9 of
the Credit Agreement.
3.    No Default. The undersigned Authorized Officer certifies that the
Borrower, Guarantors and Unencumbered Property Subsidiaries are and will be in
compliance with all covenants under the Loan Documents after giving effect to
the making of the Loan requested hereby and no Default or Event of Default has
occurred and is continuing. Attached hereto is a Unencumbered Asset Certificate
setting forth a calculation of the Unencumbered Asset Availability after giving
effect to the Loan requested hereby. No condemnation proceedings are pending or,
to the undersigned knowledge, threatened against any Subject Property.
4.    Representations True. The undersigned Authorized Officer certifies,
represents and agrees that each of the representations and warranties made by or
on behalf of the Borrower, the Guarantors or their respective Subsidiaries,
contained in the Credit Agreement, in the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with the Credit
Agreement was true in all material respects as of the date on which it was made
and, is true in all material respects as of the date hereof and shall also be
true at and as of the Drawdown Date for the Loan requested hereby, with the same
effect as if made at and as of such Drawdown Date, except that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date, and
except to the extent of any changes resulting from transactions permitted by
this Agreement.
5.    Other Conditions. The undersigned Authorized Officer certifies, represents
and agrees that all other conditions to the making of the Loan requested hereby
set forth in the Credit Agreement have been satisfied.
6.    Definitions. Terms defined in the Credit Agreement are used herein with
the meanings so defined.


[Signatures Appear on Next Page]
IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 20__.
 
GLADSTONE COMMERCIAL LIMITED
PARTNERSHIP, a Delaware limited partnership


By: GCLP Business Trust II, a Massachusetts business trust, its sole general
partner


    By:                     
      Name:                  
      Title:                  


    By:                     
      Name:                  
      Title:                  


(SEAL)






EXHIBIT D
FORM OF LETTER OF CREDIT REQUEST
[DATE]
KeyBank National Association, as Agent
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Mail Code: OH-01-51-0311
Attn: Rosemarie M. Borrelli
Re:
Letter of Credit Request under Second Amended and Restated Credit Agreement
dated as of October 27, 2017

Ladies and Gentlemen:
Pursuant to §2.10 of that certain Second Amended and Restated Credit Agreement
dated as of October 27, 2017, as from time to time in effect, by and among you,
certain other Lenders, Gladstone Commercial Corporation and us (the “Credit
Agreement”), we hereby request that you issue a Letter of Credit as follows:
(1)
Name and address of beneficiary:

(1)
Face amount: $

(1)
Proposed Issuance Date:

(1)
Proposed Expiration Date:

(1)
Other terms and conditions as set forth in the proposed form of Letter of Credit
attached hereto.

(1)
Purpose of Letter of Credit:

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.
The undersigned Authorized Officer certifies that the Borrower, Guarantors and
Unencumbered Property Subsidiaries are and will be in compliance with all
covenants under the Loan Documents after giving effect to the issuance of the
Letter of Credit requested hereby and no Default or Event of Default has
occurred and is continuing. Attached hereto is a Unencumbered Asset Certificate
setting forth a calculation of the Unencumbered Asset Availability after giving
effect to the Letter of Credit requested hereby. No condemnation proceedings are
pending or, to the undersigned knowledge, threatened against any Subject
Property.
We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.10(e). All capitalized terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.
The undersigned Authorized Officer certifies, represents and agrees that each of
the representations and warranties made by or on behalf of the Borrower, the
Guarantors or their respective Subsidiaries, contained in the Credit Agreement,
in the other Loan Documents or in any document or instrument delivered pursuant
to or in connection with the Credit Agreement was true in all material respects
as of the date on which it was made, is true as of the date hereof and shall
also be true at and as of the proposed issuance date of the Letter of Credit
requested hereby, with the same effect as if made at and as of the proposed
issuance date, except that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date, and except to the extent of any changes resulting from
transactions permitted by this Agreement.
 
Very truly yours,


GLADSTONE COMMERCIAL LIMITED
PARTNERSHIP, a Delaware limited partnership


By: GCLP Business Trust II, a Massachusetts business trust, its sole general
partner


   By:                        
   Name:                     
   Title:                     


   By:                        
   Name:                     
   Title:                     










EXHIBIT E
FORM OF UNENCUMBERED ASSETS CERTIFICATE
KeyBank National Association, as Agent
127 Public Square
Cleveland, Ohio 44114-1306
Attention: Jason Weaver
Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of October 27, 2017, as from time to time in effect (the “Credit
Agreement”) by and among Gladstone Commercial Limited Partnership (the
“Borrower”), Gladstone Commercial Corporation (“Parent”), KeyBank National
Association for itself and as Agent, and the other Lenders from time to time
party thereto. Terms defined in the Credit Agreement and not otherwise defined
herein are used herein as defined in the Credit Agreement.
Pursuant to the Credit Agreement, Parent is furnishing to you herewith the
Unencumbered Asset Certificate. This certificate is submitted in compliance with
requirements of the Credit Agreement.
The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.
IN WITNESS WHEREOF, the undersigned have duly executed this Unencumbered Asset
Certificate this _____ day of ___________, 20__.
 
GLADSTONE COMMERCIAL CORPORATION,
a Maryland corporation


By:                              
Name:                           
Title:                           





[APPENDIX TO UNENCUMBERED ASSET CERTIFICATE]
(To Be Attached)







EXHIBIT F
FORM OF COMPLIANCE CERTIFICATE
KeyBank National Association, as Agent
127 Public Square
Cleveland, Ohio 44114-1306
Attn: Jason Weaver
Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of October 27, 2017, as from time to time in effect (the “Credit
Agreement”) by and among Gladstone Commercial Limited Partnership (the
“Borrower”), Gladstone Commercial Corporation (“Parent”), KeyBank National
Association for itself and as Agent, and the other Lenders from time to time
party thereto. Terms defined in the Credit Agreement and not otherwise defined
herein are used herein as defined in the Credit Agreement.
Pursuant to the Credit Agreement, Parent is furnishing to you herewith (or have
most recently furnished to you) the consolidated financial statement of Parent
for the fiscal period ended _______________ (the “Balance Sheet Date”). Such
financial statements have been prepared in accordance with GAAP and present
fairly the consolidated financial position of Parent at the date thereof and the
results of its operations for the periods covered thereby, subject in the case
of interim statements only to normal year-end audit adjustments.
This certificate is submitted in compliance with requirements of §2.11(d),
§7.4(c) or §10.12 of the Credit Agreement. If this certificate is provided under
a provision other than §7.4(c), the calculations provided below are made using
the consolidated financial statement of Parent as of the Balance Sheet Date
adjusted in the good faith estimate of Borrower to give effect to the making of
a Loan, issuance of a Letter of Credit, acquisition or disposition of property
or other event that occasions the preparation of this certificate; and the
nature of such event and the estimate of Borrower of its effects are set forth
in reasonable detail in an attachment hereto. The undersigned officer is the
chief financial officer or controller of Parent.
The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and have no knowledge of any existing Default or Event of
Default. (Note: If the signer does have knowledge of any Default or Event of
Default, the form of certificate should be revised to specify the Default or
Event of Default, the nature thereof and the actions taken, being taken or
proposed to be taken by the Borrower with respect thereto.)
If the Borrower has elected to use an Investment Grade Rating as the basis for
the Applicable Margin, as of the date hereof, (i) Borrower [does]/[does not]
have an Investment Grade Rating, and (ii) the Credit Rating applicable to
Borrower is [N/A]/[______].
The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.
[Signatures Appear on Next Page]



IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this _____ day of ___________, 20__.
 
GLADSTONE COMMERCIAL CORPORATION, a Maryland corporation


By:                           
   Name:                     
   Title:                     





APPENDIX TO COMPLIANCE CERTIFICATE
(See Attached)









keybankgladstonesecon_image1.gif [keybankgladstonesecon_image1.gif]






keybankgladstonesecon_image2.gif [keybankgladstonesecon_image2.gif]














keybankgladstonesecon_image3.gif [keybankgladstonesecon_image3.gif]

EXHIBIT G
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
____________________, by and between ____________________________ (“Assignor”),
and ____________________________ (“Assignee”).
W I T N E S S E T H:
WHEREAS, Assignor is a party to that certain Second Amended and Restated Credit
Agreement, dated as of October 27, 2017, as from time to time in effect, by and
among GLADSTONE COMMERCIAL LIMITED PARTNERSHIP, a Delaware limited partnership
(“Borrower”), Gladstone Commercial Corporation, the other lenders that are or
may become a party thereto, and KEYBANK NATIONAL ASSOCIATION, individually and
as Agent (the “Loan Agreement”); and
WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Loan Agreement and its rights with respect to the Commitment assigned
and its Outstanding Loans with respect thereto;
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:
1.    Definitions. Terms defined in the Loan Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the Loan
Agreement.
2.    Assignment.
(a)    Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by Assignee to Assignor pursuant to
Paragraph 5 of this Agreement, effective as of the “Assignment Date” (as defined
in Paragraph 7 below), Assignor hereby irrevocably sells, transfers and assigns
to Assignee, without recourse, a portion of its [Revolving Credit] [Term Loan]
Note in the amount of $_______________ representing a $_______________
[Revolving Credit] [Term Loan] Commitment, and a _________________ percent
(_____%) [Revolving Credit] [Term Loan] Commitment Percentage, and a
corresponding interest in and to all of the other rights and obligations under
the Loan Agreement and the other Loan Documents relating thereto (the assigned
interests being hereinafter referred to as the “Assigned Interests”), including
Assignor’s share of all outstanding [Revolving Credit] [Term] Loans with respect
to the Assigned Interests and the right to receive interest and principal on and
all other fees and amounts with respect to the Assigned Interests, all from and
after the Assignment Date, all as if Assignee were an original Lender under and
signatory to the Loan Agreement having a [Revolving Credit] [Term Loan]
Commitment Percentage equal to the amount of the respective Assigned Interests.
(b)    Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Loan Agreement and the “Intercreditor Agreement” (as hereinafter
defined), which obligations shall include, but shall not be limited to, the
obligation to make [Revolving Credit] [Term] Loans to the Borrower with respect
to the Assigned Interests and to indemnify the Agent as provided therein (such
obligations, together with all other obligations set forth in the Loan Agreement
and the other Loan Documents are hereinafter collectively referred to as the
“Assigned Obligations”). Assignor shall have no further duties or obligations
with respect to, and shall have no further interest in, the Assigned Obligations
or the Assigned Interests.
3.    Representations and Requests of Assignor.
(a)    Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s [Revolving Credit] [Term Loan] Note is $____________
and the aggregate outstanding principal balance of the [Revolving Credit] [Term]
Loans made by it equals $_______, and (iii) that it has forwarded to the Agent
the [Revolving Credit] [Term Loan] Note held by Assignor. Assignor makes no
representation or warranty, express or implied, and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness or sufficiency of any Loan Document or any other
instrument or document furnished pursuant thereto or in connection with the
Loan, the collectability of the Loans, the continued solvency of the Borrower or
the Guarantors or the continued existence, sufficiency or value of any assets of
the Borrower or the Guarantors which may be realized upon for the repayment of
the Loans, or the performance or observance by the Borrower or the Guarantors of
any of their respective obligations under the Loan Documents to which it is a
party or any other instrument or document delivered or executed pursuant thereto
or in connection with the Loan; other than that it is the legal and beneficial
owner of, or has the right to assign, the interests being assigned by it
hereunder and that such interests are free and clear of any adverse claim.
(b)    Assignor requests that the Agent obtain replacement Revolving Credit
Notes or Term Loan Notes, as applicable, for each of Assignor and Assignee as
provided in the Credit Agreement.
4.    Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Loan Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantors and the value of the assets
of the Borrower and the Guarantors, and taking or not taking action under the
Loan Documents and any intercreditor agreement among the Lenders and the Agent
(the “Intercreditor Agreement”); (d) appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers as are reasonably
incidental thereto pursuant to the terms of the Loan Documents and the
Intercreditor Agreement; (e) agrees that, by this Assignment, Assignee has
become a party to and will perform in accordance with their terms all the
obligations which by the terms of the Loan Documents and the Intercreditor
Agreement are required to be performed by it as a Lender; (f) represents and
warrants that Assignee does not control, is not controlled by, is not under
common control with and is otherwise free from influence or control by, the
Borrower or any Guarantor and is not a Defaulting Lender or an Affiliate of a
Defaulting Lender, (g) represents and warrants that Assignee is subject to
control, regulation or examination by a state or federal regulatory agency,
(h) agrees that if Assignee is not incorporated under the laws of the United
States of America or any State, it has on or prior to the date hereof delivered
to Borrower and Agent certification as to its exemption (or lack thereof) from
deduction or withholding of any United States federal income taxes and
(i) Assignee has a net worth or unfunded commitments as of the date hereof of
not less than $100,000,000.00 unless waived in writing by Borrower and Agent as
required by the Credit Agreement. Assignee agrees that Borrower may rely on the
representation contained in Section 4(i).
5.    Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $____________ representing the aggregate
principal amount outstanding of the [Revolving Credit] [Term] Loans owing to
Assignor under the Loan Agreement and the other Loan Documents with respect to
the Assigned Interests.
6.    Payments by Assignor. Assignor agrees to pay the Agent on the Assignment
Date the registration fee required by §18.2 of the Loan Agreement.
7.    Effectiveness.
(a)    The effective date for this Agreement shall be _______________ (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.
(b)    Upon such acceptance and recording and from and after the Assignment
Date, (i) Assignee shall be a party to the Loan Agreement and the Intercreditor
Agreement and, to the extent of the Assigned Interests, have the rights and
obligations of a Lender thereunder, and (ii) Assignor shall, with respect to the
Assigned Interests, relinquish its rights and be released from its obligations
under the Loan Agreement and the Intercreditor Agreement.
(c)    Upon such acceptance and recording and from and after the Assignment
Date, the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.
(d)    All outstanding LIBOR Rate Loans shall continue in effect for the
remainder of their applicable Interest Periods and Assignee shall accept the
currently effective interest rates on its Assigned Interest of each LIBOR Rate
Loan.
8.    Notices. Assignee specifies as its address for notices and its Lending
Office for all assigned Loans, the offices set forth below:
Notice Address:
            
            
            
            
Attn:         
Facsimile:
Domestic Lending Office:
Same as above
Eurodollar Lending Office:
Same as above

9.    Payment Instructions. All payments to Assignee under the Loan Agreement
shall be made as provided in the Loan Agreement in accordance with the separate
instructions delivered to Agent.
10.    Governing Law. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO CONFLICT OF LAWS).
11.    Counterparts. This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
12.    Amendments. This Agreement may not be amended, modified or terminated
except by an agreement in writing signed by Assignor and Assignee, and consented
to by Agent.
13.    Successors. This Agreement shall inure to the benefit of the parties
hereto and their respective successors and assigns as permitted by the terms of
Loan Agreement and the Intercreditor Agreement.
[signatures on following page]



IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.
 
ASSIGNEE:




By:                           
Title:                        




ASSIGNOR:




By:                           
Title:                        
RECEIPT ACKNOWLEDGED AND
ASSIGNMENT CONSENTED TO BY:


KEYBANK NATIONAL ASSOCIATION, as Agent


By:                           
Title:                        


CONSENTED TO BY:


GLADSTONE COMMERCIAL LIMITED PARTNERSHIP,
a Delaware limited partnership


By: GCLP Business Trust II, a Massachusetts business trust,
   its sole general partner


   By:                     
   Name:                     
   Title:                     


   By:                     
   Name:                     
   Title:                     


 




EXHIBIT H
FORM OF LETTER OF CREDIT APPLICATION
[See Attached]





keybankgladstonesecon_image4.gif [keybankgladstonesecon_image4.gif]
keybankgladstonesecon_image5.gif [keybankgladstonesecon_image5.gif]
keybankgladstonesecon_image6.gif [keybankgladstonesecon_image6.gif]
keybankgladstonesecon_image7.gif [keybankgladstonesecon_image7.gif]
keybankgladstonesecon_image8.gif [keybankgladstonesecon_image8.gif]
keybankgladstonesecon_image9.gif [keybankgladstonesecon_image9.gif]
keybankgladstoneseco_image10.gif [keybankgladstoneseco_image10.gif]
keybankgladstoneseco_image11.gif [keybankgladstoneseco_image11.gif]

EXHIBIT I-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Second Amended and Restated Credit
Agreement dated as of October 27, 2017, as from time to time in effect (the
“Credit Agreement”), by and among Gladstone Commercial Limited Partnership (the
“Borrower”), Gladstone Commercial Corporation, KeyBank National Association for
itself and as Agent, and the other Lenders from time to time party thereto.
Pursuant to the provisions of Section 4.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:                     
 
Name:
 
Title:
Date: ________ __, 20[ ]




EXHIBIT I-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Second Amended and Restated Credit
Agreement dated as of October 27, 2017, as from time to time in effect (the
“Credit Agreement”), by and among Gladstone Commercial Limited Partnership (the
“Borrower”), Gladstone Commercial Corporation, KeyBank National Association for
itself and as Agent, and the other Lenders from time to time party thereto.
Pursuant to the provisions of Section 4.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:                      
 
Name:
 
Title:
Date: ________ __, 20[ ]




EXHIBIT I-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Second Amended and Restated Credit
Agreement dated as of October 27, 2017, as from time to time in effect (the
“Credit Agreement”) by and among Gladstone Commercial Limited Partnership (the
“Borrower”), Gladstone Commercial Corporation, KeyBank National Association for
itself and as Agent, and the other Lenders from time to time party thereto.
Pursuant to the provisions of Section 4.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:                      
 
Name:
 
Title:
Date: ________ __, 20[ ]




EXHIBIT I-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to that certain Second Amended and Restated Credit
Agreement dated as of October 27, 2017, as from time to time in effect (the
“Credit Agreement”), by and among Gladstone Commercial Limited Partnership (the
“Borrower”), Gladstone Commercial Corporation, KeyBank National Association for
itself and as Agent, and the other Lenders from time to time party thereto.
Pursuant to the provisions of Section 4.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:                     
 
Name:
 
Title:
Date: _____________, 20[  ]




SCHEDULE 1
LENDERS AND COMMITMENTS
REVOLVING CREDIT COMMITMENT
Name and Address
Commitment
Commitment Percentage
KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attention: Jason R. Weaver
Telephone: 216-689-7984
Facsimile: 216-689-5819
$26,562,500.00
31.250000000%
LIBOR Lending Office:
Same as Above
 
 
Fifth Third Bank
222 S. Riverside Plaza, MD: GRVR3A
Chicago, Illinois 60606
Attention: Casey Ciccone, Vice President
Telephone: 312-704-6206
Facsimile: 312-704-7364
$23,906,250.00
28.125000000%
LIBOR Lending Office:
Same as Above
 
 
U.S. Bank National Association
1650 Tysons Boulevard, Suite 250
McLean, Virginia 22102
Attention: Ronald Briggs, ARM
Telephone: 703-442-1380
Facsimile: 703-442-5495
$21,250,000.00
25.000000000%
LIBOR Lending Office:
Same as Above
 
 
The Huntington National Bank
200 Public Square, CM-17
Cleveland, Ohio 44114
Attention: Scott Childs
Telephone: 216-515-6529
Facsimile: 888-987-9315
$13,281,250.00
15.625000000%
LIBOR Lending Office:
Same as Above
 
 
 
 
 
TOTAL
$85,000,000.00
100.0%





LENDERS AND COMMITMENTS
TERM LOAN COMMITMENT
Name and Address
Commitment
Commitment Percentage
KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attention: Jason R. Weaver
Telephone: 216-689-7984
Facsimile: 216-689-5819
$23,437,500.00
31.250000000%
LIBOR Lending Office:
Same as Above
 
 
Fifth Third Bank
222 S. Riverside Plaza, MD: GRVR3A
Chicago, Illinois 60606
Attention: Casey Ciccone, Vice President
Telephone: 312-704-6206
Facsimile: 312-704-7364
$21,093,750.00
28.125000000%
LIBOR Lending Office:
Same as Above
 
 
U.S. Bank National Association
1650 Tysons Boulevard, Suite 250
McLean, Virginia 22102
Attention: Ronald Briggs, ARM
Telephone: 703-442-1380
Facsimile: 703-442-5495
$18,750,000.00
25.000000000%
LIBOR Lending Office:
Same as Above
 
 
The Huntington National Bank
200 Public Square, CM-17
Cleveland, Ohio 44114
Attention: Scott Childs
Telephone: 216-515-6529
Facsimile: 888-987-9315
$11,718,750.00
15.625000000%
LIBOR Lending Office:
Same as Above
 
 
 
 
 
TOTAL
$75,000,000.00
100.0%









TOTAL COMMITMENT
Name and Address
Commitment
Commitment Percentage
KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attention: Jason R. Weaver
Telephone: 216-689-7984
Facsimile: 216-689-5819
$50,000,000.00
31.250000000%
LIBOR Lending Office:
Same as Above
 
 
Fifth Third Bank
222 S. Riverside Plaza, MD: GRVR3A
Chicago, Illinois 60606
Attention: Casey Ciccone, Vice President
Telephone: 312-704-6206
Facsimile: 312-704-7364
$45,000,000.00
28.125000000%
LIBOR Lending Office:
Same as Above
 
 
U.S. Bank National Association
1650 Tysons Boulevard, Suite 250
McLean, Virginia 22102
Attention: Ronald Briggs, ARM
Telephone: 703-442-1380
Facsimile: 703-442-5495
$40,000,000.00
25.000000000%
LIBOR Lending Office:
Same as Above
 
 
The Huntington National Bank
200 Public Square, CM-17
Cleveland, Ohio 44114
Attention: Scott Childs
Telephone: 216-515-6529
Facsimile: 888-987-9315
$25,000,000.00
15.625000000%
LIBOR Lending Office:
Same as Above
 
 
 
 
 
TOTAL
$160,000,000.00
100.0%



If more than one Lender, percentages may not equal 100% due to rounding.





SCHEDULE 1.2
SUBJECT PROPERTIES
Owner Name
County(ies)/State(s)
Property Street Address(es)
AL13 Brookwood LLC
Tuscaloosa County, AL
17499 Brookwood Parkway, Vance
RCOG07 Georgia LLC
DeKalb County, GA
Gwinnett County, GA
Gwinnett County, GA
Newton County, GA
Forsyth County, GA
Rockdale County, GA
DeKalb County, GA
DeKalb County, GA
2349 Lawrenceville Highway, Decatur
311 Philip Boulevard, Lawrenceville
2094 McGee Road, Snellville
7174 Wheat Street, Covington
1055 Haw Creek Parkway, Cumming
1293 Wellbrook Circle, Conyers
2341 Lawrenceville Highway, Decatur
2339 Lawrenceville Highway, Decatur
APML07 Hialeah FL LLC
Miami-Dade County, FL
3725 East 10th Court, Hialea
OH14 Columbus LLC
Franklin County, OH
7450 Huntington Park Drive, Columbus
CO14 Aurora LLC
Adams County, CO
14800 E. Moncrieff Place, Aurora
CO14 Denver LLC
Adams County, CO
1485 East 61st Avenue, Denver
AL15 Birmingham LLC
Jefferson County, AL
201 Summit Parkway, Birmingham
YCC06 South Hadley MA LLC
Hampshire County, MA
75 Canal Street, South Hadley
260 Springside Drive, Akron OH LLC
Summit County, OH
260 Springside Drive, Akron
CI05 Clintonville WI LLC
Waupaca County, WI
255 Spring Street, Clintonville
DBPI07 Bolingbrook IL LLC
Will County, IL
4 Territorial Court, Bolingbrook
RC06 Menomonee Falls WI LLC
Waukesha County, WI
N92 W14701 Anthony Avenue, Menomonee Falls
SLEE Grand Prairie, L.P.
Tarrant County, TX
725-737 North Great Southwest Parkway, Arlington







TMC11 Springfield MO LLC
Greene County, MO
2645 North Airport Plaza Avenue, Springfield
2525 N Woodlawn VSTRM Wichita KS, LLC
Sedgewick County, KS
2525 N. Woodlawn Boulevard, Sedgewick
NW05 Richmond VA LLC
Chesterfield County, VA
7545 Midlothian Turnpike, Richmond
First Park Ten COCO San Antonio, L.P.
Bexar County, TX
6550 First Park Ten Boulevard, San Antonio
COCO04 Austin TX, L.P.
Travis County, TX
9100 Highway 290 East, Austin




SCHEDULE 6.3
LIST OF ALL ENCUMBRANCES ON ASSETS
None.







SCHEDULE 6.5
NO MATERIAL CHANGES
None.







SCHEDULE 6.7
PENDING LITIGATION
None.





SCHEDULE 6.15
CERTAIN TRANSACTIONS
None.





SCHEDULE 6.20(b)
ENVIRONMENTAL NOTICES AND ACTIONS


None.



SCHEDULE 6.20(c)
ENVIRONMENTAL RELEASES
None.





SCHEDULE 6.21
SUBSIDIARIES AND UNCONSOLIDATED AFFILIATES
[Attached]





















































































keybankgladstoneseco_image12.gif [keybankgladstoneseco_image12.gif]



SCHEDULE 6.23
MANAGEMENT AGREEMENTS
Management agreements with Jones Lang LaSalle Americas, Inc. and each of 260
Springside
Drive, Akron OH LLC and OH14 Columbus LLC.





SCHEDULE 6.25
MATERIAL LOAN AGREEMENTS
[attached]















keybankgladstoneseco_image13.gif [keybankgladstoneseco_image13.gif]


keybankgladstoneseco_image14.gif [keybankgladstoneseco_image14.gif]
keybankgladstoneseco_image15.gif [keybankgladstoneseco_image15.gif]








A-2 – Page 2
 

